Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT, dated as of May 19, 2016 (this “Amendment”), among THE GEO GROUP,
INC., a Florida corporation (“GEO”), and GEO CORRECTIONS HOLDINGS, INC., a
Florida corporation (together with GEO, the “Borrowers”), GEO AUSTRALASIA
HOLDINGS PTY LTD (“GEO Australasia Holdings”), GEO AUSTRALASIA FINANCE HOLDINGS
PTY LTD as trustee for the GEO AUSTRALASIA FINANCE HOLDING TRUST (the
“Australian Trust”) (the “Australian Trustee”; and together with GEO Australasia
Holdings, collectively, the “Australian Borrowers”), the Guarantors party
hereto, the Issuing Lenders party hereto, the Lenders party hereto and BNP
PARIBAS, as Administrative Agent (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of August 27, 2014 (as amended, supplemented or otherwise
modified and as in effect immediately prior to the Amendment Effective Time (as
defined below), the “Existing Credit Agreement”), by and among the Borrowers,
the Lenders from time to time party thereto, the Issuing Lenders from time to
time party thereto and the Administrative Agent;

WHEREAS, GEO recently created the Australian Borrowers and the Australian Trust,
and each of the Australian Borrowers (x) is a wholly-owned (directly or
indirectly) Foreign Subsidiary of GEO and (y) intends to become a party to the
Amended Credit Agreement by executing this Amendment;

WHEREAS, the Borrowers wish to effect (x) a Revolving Credit Increase in the
amount of $200,000,000 and (y) the other amendments to the Existing Credit
Agreement set forth herein; and

WHEREAS, the parties hereto wish to amend the Existing Credit Agreement on the
terms and subject to the conditions set forth herein and in the Amended Credit
Agreement (as defined below) and to authorize and take such other actions and
enter into such other agreements as are set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Amended Credit Agreement are used herein as defined therein.

Section 2. Designation of Restricted Subsidiaries; Joinder to Amended Credit
Agreement. GEO hereby designates each of the Australian Borrowers as Restricted
Subsidiaries. Each of the Australian Borrowers hereby agrees that, effective
upon the occurrence of the Amendment Effective Time, it shall be a party to the
Amended Credit Agreement as an Australian Borrower thereunder as if a signatory
thereto on the date hereof.

Section 3. Amendments. Effective upon the Amendment Effective Time, the Existing
Credit Agreement is hereby amended to delete the struck text (indicated
textually in the same manner as the following example: stricken text) and to add
the underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the Existing Credit Agreement attached
hereto as Exhibit A, except that any Schedule, Exhibit or other attachment to
the Existing Credit Agreement not amended pursuant to the terms of this
Amendment or otherwise included as part of Exhibit A shall remain in effect
without any amendment or other modification thereto (the Existing Credit
Agreement as so amended, the “Amended Credit Agreement”).



--------------------------------------------------------------------------------

Section 4. Revolving Credit Commitment Increase; Addition of Multicurrency
Subfacility.

(a) This Amendment shall constitute a Revolving Credit Commitment Increase for
all purposes of the Existing Credit Agreement and the Amended Credit Agreement
(and the other Loan Documents), which Revolving Credit Commitment Increase shall
become effective on the date hereof at the Amendment Effective Time (and,
subject to the occurrence of the Amendment Effective Time on such date, the date
of this Amendment shall be the Commitment Increase Date in respect of such
Revolving Credit Commitment Increase), without the need for any further or other
notice, including as set forth in Section 2.08(e) of the Existing Credit
Agreement (which notice is hereby deemed satisfied by this Amendment). Each of
the Revolving Credit Lenders (as defined in the Existing Credit Agreement) party
hereto, which together constitute the Required Lenders (as defined in the
Existing Credit Agreement), hereby waive (x) the conditions to effectiveness of
the Revolving Credit Commitment Increase set forth in Section 2.08(e)(i) of the
Exiting Credit Agreement and (y) the time of day deadlines set forth in
Section 2.08(e)(ii) of the Existing Credit Agreement.

(b) Each Lender (including each Increasing Lender and each Assuming Lender)
executing a Lender Addendum hereto as a Revolving Credit Lender hereby agrees,
severally and not jointly, to provide a Revolving Credit Commitment to the
Borrowers at the Amendment Effective Time in an aggregate principal amount equal
to the Revolving Credit Commitment amount set forth opposite such Lender’s name
on its Lender Addendum (to the extent such Lender Addendum is accepted and
counter-signed by the Administrative Agent and the Borrowers), on the terms set
forth herein and in the Amended Credit Agreement, and subject to the conditions
set forth below.

(c) Each Revolving Credit Lender (including each applicable Increasing Lender or
Assuming Lender) executing a Lender Addendum hereto as a Multicurrency
Subfacility Lender hereby agrees, severally and not jointly, to provide a
Multicurrency Subfacility Commitment to the Borrowers and the Australian
Borrowers at the Amendment Effective Time in an aggregate principal amount equal
to the Multicurrency Subfacility Commitment amount set forth opposite such
Multicurrency Subfacility Lender’s name on its Lender Addendum (to the extent
such Lender Addendum is accepted and counter-signed by the Administrative Agent,
the Borrowers and the Australian Borrowers), on the terms set forth herein and
in the Amended Credit Agreement, and subject to the conditions set forth below.

(d) Each new Revolving Credit Lender and each Multicurrency Subfacility Lender
party hereto hereby acknowledges, agrees and confirms that, effective upon the
occurrence of the Amendment Effective Time, (i) it shall be a party to, and
bound by all of the terms provisions and conditions of, the Amended Credit
Agreement as a Revolving Credit Lender or Multicurrency Subfacility Lender, as
applicable, as if a signatory thereto on the date hereof, and will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Revolving Credit Lender
or a Multicurrency Subfacility Lender, as applicable, (ii) it has received
copies of the Loan Documents, copies of the most recent financial statements
delivered pursuant to Section 5.01 of the Existing Credit Agreement and such
other documents and information as it deems appropriate, independently and
without reliance upon the Administrative Agent, any other Lender or any of their
Related Parties, to make its own credit analysis and decision to enter into this
Amendment and to become a Revolving Credit Lender or a Multicurrency Subfacility
Lender, as applicable, under the Amended Credit Agreement, (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Amendment,
the Amended Credit Agreement, any other Loan Document or any related agreement
or any document furnished hereunder or thereunder, (iv) it meets all
requirements for assignees of Revolving Credit Lenders or Multicurrency
Subfacility Lenders, as applicable, set forth in Section 9.04(b) of the Amended
Credit Agreement (after giving effect to the consents set forth on the signature
pages to this Amendment or any applicable Lender Addendum), (v) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment (including its Lender Addendum) and to consummate the
transactions contemplated hereby (and by the Amended Credit Agreement) and to
become a Revolving Credit Lender or a Multicurrency Subfacility Lender, as
applicable, under the Amended Credit Agreement, (vi) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Revolving Credit Lender
or a Multicurrency Subfacility Lender, as applicable, and (vii) if it is a
Foreign Lender, it has delivered to the Administrative Agent, on or prior to the
date hereof, any documentation required to be delivered by a Foreign Lender
pursuant to the terms of the Amended Credit Agreement, duly completed and
executed (if applicable) by such Person.

 

2



--------------------------------------------------------------------------------

Section 5. Certain Adjustments. On and as of the date hereof, subject to the
occurrence of the Amendment Effective Time, the reallocations and payments
referred to in Section 2.08(e)(iv) of the Existing Credit Agreement shall be
effected by the Administrative Agent, the Borrowers and the relevant Revolving
Credit Lenders (including, for the avoidance of doubt, each applicable
Increasing Lender and each applicable Assuming Lender).

Section 6. Conditions Precedent. The amendments set forth in Section 3 and the
agreements set forth in Section 4 shall become effective, and with respect to
Section 4, the Commitment Increase Date shall occur, as of the date hereof, at
the first time that all of the following conditions precedent shall have been
satisfied (the “Amendment Effective Time”):

The Administrative Agent shall have received:

(a) counterparts of the following documents signed by the following parties:
(i) from the Loan Parties (as defined below), the Administrative Agent, the
Swingline Lender and each Issuing Lender, this Amendment; and (ii) from each
Revolving Credit Lender, each Multicurrency Subfacility Lender, each Australian
LC Facility Lender and (without duplication) the Required Lenders under (and as
defined in) the Existing Credit Agreement, a Lender Addendum to this Amendment;

(b) a certificate of the secretary or assistant secretary (or equivalent) of
each Loan Party certifying (x) as to the incumbency and genuineness of the
signature of each officer of such Loan Party executing this Amendment and any
other Loan Documents and (y) that:

(i) either (x) such Loan Party’s articles of incorporation, bylaws or similar
charter documents certified and delivered to the Administrative Agent on the
Second Restatement Effective Date pursuant to paragraph (e) of Section 4.01 of
the Existing Credit Agreement remain in full force and effect on the date hereof
without modification or amendment since such original delivery or (y) attached
thereto are true, correct and complete copies of (A) the articles of
incorporation or similar charter documents of such Loan Party and in the case of
a Loan Party other than an Australian Borrower, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of organization and
(B) the bylaws or operating agreement (including, in the case of the Australian
Trustee, the Australian Trust Instrument) or similar governing documents of such
Loan Party, in each case under this clause (y) as in effect on the date hereof;

(ii) attached thereto is a true, correct and complete copy of resolutions duly
adopted by the Board of Directors of each Loan Party authorizing the execution,
delivery and performance of this Amendment (including, in the case of each
Australian Borrower, a copy of a resolution (or an extract thereof) of its board
of directors (A) containing confirmations, amongst other things, that the entry
into the Loan Documents to which it is a party and the transactions contemplated
thereby (w) are for that Australian Borrower’s benefit (and, in the case of the
Australian Trustee, are for the benefit of the Australian Trust) and (x) will
not breach that Australian Borrower’s constitution, any trust deed for any trust
for which an Australian Borrower is a trustee and (B) acknowledging that the
directors are acting for a proper purpose and acknowledging that the relevant
Australian Borrower was solvent and there were reasonable grounds to expect that
the relevant Australian Borrower would continue to be solvent after executing
and complying with its obligations under such Loan Documents);

 

3



--------------------------------------------------------------------------------

(iii) attached thereto is a certificate, as of a recent date, of the good
standing of each Loan Party under the laws of its jurisdiction of organization
(or equivalent) (to the extent such concept exists in such jurisdiction) and a
certificate of the relevant taxing authorities of such jurisdictions, if
available, certifying that such Person has filed required tax returns and owes
no delinquent taxes (to the extent such certificates are issued by a
Governmental Authority in such jurisdiction); and

(iv) in the case of each Australian Borrower, confirming that (x) there will be
no Default or contravention of, and neither is it prohibited by, Chapter 2E or
2J or any other provision (to the extent relevant) of the Australian
Corporations Act from entering into and delivering the Loan Documents to which
it is a party and the performance of any of its obligations under those
documents, (y) it is solvent and there are no reasonable grounds it will become
insolvent by entering into and complying with its obligations under the Loan
Documents;

(c) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the date hereof) (i) of Akerman LLP, counsel for the Borrowers
and the Guarantors, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers, the
Guarantors, this Agreement, the Amended Credit Agreement or the Transactions (as
defined below) as the Administrative Agent shall reasonably request (and each
Borrower and each Guarantor hereby instructs such counsel to deliver such
opinion to the Lenders and the Administrative Agent), (ii) of Hughes Gorski
Seedorf Odsen & Tervooren, LLC, Alaska counsel for certain Guarantors, in form
and substance reasonably satisfactory to the Administrative Agent and covering
such matters relating to such Guarantors as the Administrative Agent shall
reasonably request, (iii) of the in-house General Counsel for the Borrowers and
the Guarantors, in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Borrowers,
the Guarantors, this Agreement, the Amended Credit Agreement or the Transactions
as the Administrative Agent shall reasonably request (and each Borrower and each
Guarantor hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent) and (iv) Allens, Australia counsel to the
Australian Borrowers, addressed to the Administrative Agent and the Lenders with
respect to matters of Australian law, all in form and substance reasonably
satisfactory to the Administrative Agent;

(d) the Administrative Agent shall have received an opinion, dated the date
hereof, of Special Counsel, in form and substance satisfactory to the
Administrative Agent (and BNP Paribas hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent);

 

4



--------------------------------------------------------------------------------

(e) a certificate, dated the date hereof and signed by the President, a Vice
President or a Financial Officer of GEO, providing certifications to the effect
that, on and as of the date hereof (including at the Amendment Effective Time),
(i) the representations and warranties of each Loan Party set forth in this
Amendment, the Amended Credit Agreement and each of the other Loan Documents are
true and correct in all material respects as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date), (ii) no Default has occurred and
is continuing and (iii) each of the applicable conditions to the Revolving
Credit Commitment Increase set forth in Section 2.08(e)(i)(C) of the Existing
Credit Agreement have been satisfied;

(f) a certificate, dated the date hereof and signed by a Financial Officer of
GEO, to the effect that, on and as of the Amendment Effective Time, each
Borrower and each Australian Borrower, on a consolidated basis with its
respective Subsidiaries, is Solvent;

(g) all documentation and other information required by regulatory authorities
under applicable “know your customer” and AML Laws, including without limitation
the USA PATRIOT Act;

(h) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property covered by a Mortgage and, if any
property covered by a Mortgage is located in a flood hazard area, evidence of
flood insurance reasonably satisfactory to the Administrative Agent;

(i) confirmation that GEO shall have paid (or caused to be paid) to the
Administrative Agent, for the account of the applicable Lenders, all accrued and
unpaid interest on all outstanding Revolving Credit Loans and all fees in
respect of all Revolving Credit Commitments and outstanding RCF LCs, in each
case on and through the date hereof;

(j) evidence that GEO shall have paid (or caused to be paid) such fees and
reimbursements as GEO shall have agreed to pay to any Lender, the Administrative
Agent or BNP Paribas, as sole lead arranger and sole book manager of this
Amendment and the Transactions, in connection herewith, including the reasonable
fees and expenses of Special Counsel, in connection with (x) the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and (y) the transactions contemplated hereby and thereby; and

(k) evidence that the applicable prepayments, payments and borrowings described
in Section 2.08(e)(iv) of the Existing Credit Agreement shall occur on the date
hereof.

Section 7. Representations and Warranties. Each of the Borrowers, the Australian
Borrowers and the Guarantors (collectively, the “Loan Parties”), hereby
represents and warrants to the Administrative Agent and the Lenders that:
(a) all of the representations and warranties of such Person set forth in the
Loan Documents (including the Amended Credit Agreement) to which it is (or
pursuant to this Amendment shall become) a party are true and correct in all
material respects on and as of the date hereof; provided that (x) to the extent
that a representation and warranty specifically refers to an earlier date, it is
true and correct in all material respects as of such earlier date and (y) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct in all respects on and
as of the date of such extension or on such earlier date, as the case may be;
and (b) Schedule I hereto sets forth a correct and complete legal description of
each of the GEO HQ, the Lea County Facility and the Delaney Hall Facility.

 

5



--------------------------------------------------------------------------------

Section 8. Release of Certain Mortgages. Each Lender and each other Secured
Party party hereto and the Loan Parties hereby authorize and instruct the
Administrative Agent, upon or following the occurrence of the Amendment
Effective Time, to (x) terminate, release and discharge of record each of the
Mortgages (and the Liens thereunder) encumbering the Lea County Facility and the
Delaney Hall Facility, (y) make, release or terminate any associated Lien
filings and (z) take such other reasonable and customary actions in furtherance
of, or to further evidence, the foregoing as any Loan Party or any Secured Party
shall reasonably request in writing, in each case at the Borrowers’ sole cost
and expense.

Section 9. Acknowledgment and Confirmation by Guarantors. Each Guarantor hereby
acknowledges and consents to the terms and conditions of this Amendment
(including the Amended Credit Agreement) and the transactions contemplated
hereby, including (x) the increase of the Obligations and the Guaranteed
Obligations (as defined in the Guaranty Agreement; it being understood and
agreed that the Guaranteed Obligations include all Obligations, including those
of the Australian Borrowers) and (y) the addition of the Australian Borrowers as
borrowers under the Amended Credit Agreement (collectively, the “Transactions”).
In addition, each Borrower and each Guarantor hereby (a) affirms and confirms
its guarantees, pledges, grants of security, assignments and other undertakings
under each Loan Document to which it is a party, including its obligations as an
Obligor under (and as defined in) the Guaranty Agreement and its obligations as
a Grantor under (and as defined in) each of the Collateral Agreement, and the
Assignment Agreement, in each case on a continuous basis after giving effect to
the Transactions, and (b) acknowledges and agrees that (i) each Loan Document to
which it is a party shall remain in full force and effect on a continuous basis
after giving effect to the Transactions, and (ii) all guarantees, pledges,
grants of security, assignments and other undertakings, rights and obligations
thereunder shall remain in full force and effect and shall accrue to the benefit
of the Secured Parties, in each case on a continuous basis after giving effect
to the Transactions.

Section 10. Continuity of Loan Documents. Each of the parties hereto
acknowledges and agrees that each of the Guaranty Agreement, the Collateral
Agreement, the Assignment Agreement and each of the other Loan Documents
(including, without limitation, each Mortgage and each other Security Document,
but excluding, for the avoidance of doubt, the Mortgages on the Lea County
Facility and the Delaney Hall Facility released in accordance with Section 8)
shall remain in full force and effect on a continuous basis and is hereby
ratified and confirmed by each party thereto, and neither this Amendment or the
Amended Credit Agreement nor any of the Transactions shall effect or constitute
a release or novation of any rights or obligations of any Person. Except as
herein expressly provided, the execution and delivery of this Amendment by the
Loan Parties, and the performance of the Amended Credit Agreement by the
Borrowers and the Australian Borrowers, in each case shall not constitute or
operate as an amendment, waiver or release of any provision of, or any right,
power or remedy of the Administrative Agent, any Lender or any other Secured
Party under, any Loan Document, all of which are expressly confirmed and
reaffirmed by each Loan Party party thereto.

Section 11. Further Assurances. Each Loan Party hereby agrees, in addition to
any undertakings of such Person in any Loan Document to which it is a party, to
execute and/or deliver any and all further documents, agreements and
instruments, and to take all further actions that the Administrative Agent deems
reasonably necessary or advisable in connection with this Amendment or the
Transactions to give full force and effect to the acknowledgments, affirmations,
confirmations and agreements contemplated hereby or the transactions
contemplated thereby.

Section 12. GOVERNING LAW. THIS CONFIRMATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF.

 

6



--------------------------------------------------------------------------------

Section 13. Miscellaneous. The provisions set forth in the Amended Credit
Agreement related to costs and expenses, indemnification, counterparts,
severability, submission to jurisdiction, waiver of venue, service of process,
waiver of jury trial and confidentiality shall apply to, and are hereby
incorporated by reference in, this Amendment as if fully set forth herein,
mutatis mutandis.

It is acknowledged and agreed that this Amendment is a Loan Document for all
purposes of the Existing Credit Agreement, the Amended Credit Agreement and the
other Loan Documents.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GEO GROUP, INC.,

as Borrower

By:     /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Senior Vice
President and Chief Financial Officer

GEO CORRECTIONS HOLDINGS, INC.,

as Borrower

By:     /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Vice President,
Chief Financial Officer

 

[The GEO Group, Inc. – Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXECUTED by GEO Australasia Finance Holdings Pty Ltd as trustee of the GEO
Australasia Finance Holding Trust under section 127 of the Corporations Act 2001
(Cth):     /s/ George C. Zoley     /s/ Brian R. Evans Signature of director    
Signature of director/company secretary George C. Zoley     Brian R. Evans Name
of director (block letters)     Name of director/company secretary (block
letters) EXECUTED by GEO Australasia Holdings Pty Ltd under section 127 of the
Corporations Act 2001 (Cth):     /s/ George C. Zoley     /s/ Brian R. Evans
Signature of director     Signature of director/company secretary George C.
Zoley     Brian R. Evans Name of director (block letters)     Name of
director/company secretary (block letters)

[The GEO Group, Inc. – Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

GUARANTORS: GEO HOLDINGS I, INC. By:   /s/ Brian R. Evans   Name:   Brian R.
Evans   Title:   Vice President GEO TRANSPORT, INC. By:   /s/ Brian R. Evans  
Name:   Brian R. Evans   Title:   Vice President and Treasurer GEO RE HOLDINGS
LLC By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Senior Vice
President and Treasurer

PUBLIC PROPERTIES DEVELOPMENT
AND LEASING LLC

CORRECTIONAL PROPERTIES PRISON
FINANCE LLC

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Vice President –
Finance

CPT LIMITED PARTNER, LLC

MUNICIPAL CORRECTIONS FINANCE, L.P.

GEO ACQUISITION II, INC.

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Vice President,
Finance

[The GEO Group, Inc. – Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CPT OPERATING PARTNERSHIP L.P.

BII HOLDING CORPORATION

BII HOLDING I CORPORATION

BEHAVIORAL HOLDING CORP.

BEHAVIORAL ACQUISITION CORP.

PROTOCOL CRIMINAL JUSTICE, INC.

B.I. INCORPORATED

BI MOBILE BREATH, INC.

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Vice President
Finance

WBP LEASING, LLC

CORRECTIONAL SYSTEMS, LLC

CORNELL CORRECTIONS MANAGEMENT, LLC

MCF GP, LLC

GEO MCF LP, LLC

GEO OPERATIONS, LLC

GEO CORRECTIONS AND DETENTION, LLC

GEO REENTRY SERVICES, LLC

CORNELL ABRAXAS GROUP OS, LLC

CORNELL COMPANIES OF CALIFORNIA OS, LLC

CORNELL INTERVENTIONS OS, LLC

CORNELL COMPANIES OF TEXAS OS, LLC

CCG I, LLC

CORRECTIONAL PROPERTIES, LLC

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:  

Vice President, Finance, Chief Financial

Officer and Manager

[The GEO Group, Inc. – Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CORNELL CORRECTIONS OF ALASKA, INC.

CORNELL CORRECTIONS OF RHODE ISLAND, INC.

CORNELL CORRECTIONS OF CALIFORNIA, INC.

CORNELL CORRECTIONS OF TEXAS, INC.

CORNELL INTERVENTIONS, INC.

CORNELL ABRAXAS GROUP, INC.

GEO/DEL/R/02, INC.

GEO INTERNATIONAL SERVICES, INC.

GEO/DEL/T/02, INC.

GEO REENTRY, INC.

GEO REENTRY SERVICES OF ALASKA, INC.

GEO CC1 INC.

GEO CC2 INC.

GEO CC3 INC.

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:   Vice President,
Chief Financial Officer

CORNELL COMPANIES, INC.

CLEARSTREAM DEVELOPMENT LLC

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:  

Vice President, Finance, Chief Financial

Officer

CORRECTIONAL SERVICES CORPORATION, LLC By:   /s/ Brian R. Evans   Name:   Brian
R. Evans   Title:   Vice President – Finance and CFO

HIGHPOINT INVESTMENTS LLC

GEO CARE LLC

By:   /s/ Brian R. Evans   Name:   Brian R. Evans   Title:  

Vice President, Chief Financial Officer

and Manager

[The GEO Group, Inc. – Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent, Swingline Lender,

AUD LC Issuer and RCF LC Issuer

By:   /s/ Andrew Shapiro Name:   Andrew Shapiro Title:   Managing Director By:  
/s/ James McHale Name:   James McHale Title:   Managing Director

BANK OF AMERICA, N.A.,

as AUD LC Issuer and RCF LC Issuer

By:   /s/ Mark A. Zirkle Name:   Mark A. Zirkle Title:   Senior Vice President

HSBC BANK USA, N.A.,

as AUD LC Issuer and RCF LC Issuer

By:   /s/ Rafael De Paoli Name:   Rafael De Paoli Title:   Senior Vice President

JPMORGAN CHASE BANK, N.A.,

as RCF LC Issuer

By:   /s/ Helen V. Davis Name:   Helen V. Davis Title:   Executive Director

[The GEO Group, Inc. – Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Schedule I

Excluded Real Property

 

(i) Lea County, New Mexico Property

Description of Property:

FOR SURFACE TITLE ONLY:

A tract of land located in part of the West Half (W1/2) of Section 11,
Township 18 South, Range 37 East, being a part of a tract conveyed to the County
of Lea, a political Subdivision of the State of New Mexico as recorded in
Book 821, Page 485 of the Lea County Records, and being more particularly
described as follows:

Beginning at a point on the east line of said County tract, from whence the
southwest corner of said County tract, which is also the southwest corner of
said Section 11, bears S0°02’42”E, a distance of 2302.95 feet and N89°53’24”W, a
distance of 2375.16 feet;

THENCE N0°02’42”W along the east line of said County tract, a distance
of 2281.54 feet to a found  1⁄2” rebar with a plastic cap which is the northeast
corner of said County tract and the northeast corner of this survey;

THENCE N89°52’06”W along the north line of said County tract, a distance
of 1290.03 feet to a  1⁄2” rebar with an aluminum cap for the northwest corner
of this survey;

THENCE S0°02’42”E parallel with the east line of said County tract, a distance
of 1720.01 feet to a  1⁄2” rebar with an aluminum cap, which is an angle point
on the west line of this survey;

THENCE S14°22’11”E, a distance of 580.00 feet to a  1⁄2“ rebar with an aluminum
cap which is the southwest corner of this survey;

THENCE S89°52’06”E, parallel with the north line of said County tract, a
distance of 1146.53 feet to the point of beginning.

 

(ii) Essex County, New Jersey Property

Description of Property:

BEGINNING at a point in the Westerly line of Doremus Avenue distant 1,604.05
feet from the intersection of said Westerly line of Doremus Avenue with the
existing Northerly line of Wilson Avenue; thence;

 

  (1) North 65 degrees 58 minutes 37 seconds West 605.00 feet to a point; thence

 

  (2) North 24 degrees 01 minutes 23 seconds East 375.00 feet to a point; thence

 

  (3) South 65 degrees 58 minutes 37 seconds East 605.00 feet to a point in the
Westerly line of Doremus Avenue; thence

 

  (4) Along said Doremus Avenue South 24 degrees 01 minutes 23 seconds
West 375.00 feet to a point and place of beginning.

Being the same premises conveyed to Community Corrections Urban Renewal
Corporation by Northern Real Estate Urban Renewal Company, a New Jersey
partnership, by Deed dated May 5, 1999 and recorded May 6, 1999 in Book 5613,
Page 0944 In the Essex County Register’s Office.



--------------------------------------------------------------------------------

BEING the same premises described in a survey plat by G.C. Stewart Associates,
Inc., dated August 12, 2002 and last revised April 29, 2003, as follows:

BEGINNING at a point on the Westerly sideline of Doremus Avenue (distant 1604.05
feet) Northerly along same from the existing Northerly sideline of Wilson
Avenue.

Thence (1) running along the Northerly line of lands n/f Dockside Urban Renewal
(Lot 2) North 65 degrees 52 minutes 11 seconds West, 605.00 feet to a point on
the corner of said Lot 2;

Thence (2) running along the Easterly line of said Lot 2 and along the easterly
line of lands of n/f Haefell Urban Renewal (Lot 153.02) North 24 degrees 07
minutes 49 seconds East 375.00 feet to a point on the Southerly line of lands of
Haefell Community Energy (Lot 153.01);

Thence (3) running along the Southerly line of said Lot 153.01 South 65
degrees 52 minutes 11 seconds East, 605.00 feet to a point on the Westerly
sideline of Doremus Avenue;

Thence (4) running along the Westerly sideline of Doremus Avenue South 24
degrees 07 minutes 49 seconds West 375.00 feet to the POINT AND PLACE OF
BEGINNING.

NOTE: FOR INFORMATION ONLY: Being Lot(s) 154, Block(s) 5060; Tax Map of the City
of Newark, County of Essex, State of New Jersey

 

(iii) GEO Group, Inc. Headquarters Property

Description of Property:

North Unit of BOCA VILLAGE CORPORATE CENTER II, A CONDOMINIUM according to the
Declaration of Condominium thereof, recorded in Official Records Book 21986,
Page 0013, as amended by First Amendment to Declaration of Condominium of Boca
Village Corporate Center II, a Condominium, recorded in Official Records Book
22323, Page 1674, as amended by Second Amendment to Declaration of Condominium
of Boca Village Corporate Center II, a Condominium, recorded in Official Records
Book 24137, Page 1381, as amended by Third Amendment to Declaration of
Condominium of Boca Village Corporate Center II, a Condominium, recorded in
Official Records Book 24814, Page 1205, all of the Public Records of Palm Beach
County, Florida, together with its undivided share in the common elements.



--------------------------------------------------------------------------------

Exhibit A

Amendments to Credit Agreement

(See attached.)



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT1

dated as of

August 27, 2014

( as amended on May 19, 2016 pursuant to the Third Amendment referred to herein)

among

THE GEO GROUP, INC.

and

GEO CORRECTIONS HOLDINGS, INC.,

as Borrowers,

the Australian Borrowers referred to herein,

the Lenders referred to herein

and

BNP PARIBAS,

as Administrative Agent

 

 

BNP PARIBAS SECURITIES CORP.,

as Lead Arranger

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, SUNTRUST BANK and

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and

WELLS FARGO CAPITAL FINANCESECURITIES, LLC,

as Co-Syndication Agents

 

 

1  Conformed to reflect Amendment No. 1 to Second Amended and Restated Credit
Agreement dated as of May 19, 2016.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      2936   

Section 1.03

  Terms Generally      2936   

Section 1.04

  Accounting Terms; GAAP      3036   

Section 1.05

  Currencies; Currency Equivalents      3036   

Section 1.06

  Change in Currency      37   

Section 1.07

  Letter of Credit Amounts      38   

Section 1.08

  Australian Terms      38   

Section 1.09

  Australian Code of Banking Practice      38   

ARTICLE II THE CREDITS

     3038   

Section 2.01

  The Commitments; Loans      3038   

Section 2.02

  Loans and Borrowings      3240   

Section 2.03

  Requests for Syndicated Borrowings      3341   

Section 2.04

  Swingline Loans      3442   

Section 2.05

  Letters of Credit      3543   

Section 2.06

  Funding of Borrowings      4453   

Section 2.07

  Interest Elections      4455   

Section 2.08

  Termination and Reduction of Commitments; Increase of Revolving Credit
Commitments 45; Increase of Multicurrency Subfacility Commitments      56   

Section 2.09

  Repayment of Loans; Evidence of Debt      4860   

Section 2.10

  Prepayment of Loans      4962   

Section 2.11

  Fees      5366   

Section 2.12

  Interest      5468   

Section 2.13

  Increased Costs      5670   

Section 2.14

  Break Funding Payments      5872   

Section 2.15

  Taxes      5872   

Section 2.16

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      6075   

Section 2.17

  Mitigation Obligations; Replacement of Lenders      6277   

Section 2.18

  Defaulting Lenders      6478   

Section 2.19

  Illegality      6681   

Section 2.20

  GEO as Borrowers’ and Australian Borrowers’ Representative      6682   

Section 2.21

  Joint and Several Obligations      6682   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6884   

Section 3.01

  Organization; Powers and Qualifications      6884   

Section 3.02

  Authorization; Enforceability      6884   

Section 3.03

  Governmental Approvals; No Conflicts      6885   

Section 3.04

  Financial Condition; No Material Adverse Change      6985   

Section 3.05

  Properties      6985   

Section 3.06

  Litigation      6985   

Section 3.07

  Environmental Matters      7086   

Section 3.08

  Compliance with Laws and Agreements; No Defaults      7086   

Section 3.09

  Government Regulation      7086   

Section 3.10

  Tax Returns and Payments      7086   



--------------------------------------------------------------------------------

Section 3.11

  ERISA      7086   

Section 3.12

  Disclosure      7086   

Section 3.13

  Margin Stock      7187   

Section 3.14

  Agreements and Liens      7187   

Section 3.15

  Material Contracts      7187   

Section 3.16

  Subsidiaries and Investments      7187   

Section 3.17

  Real Property      7288   

Section 3.18

  Solvency      7288   

Section 3.19

  Employee Relations      7288   

Section 3.20

  Burdensome Provisions      7288   

Section 3.21

  REIT Status      7288   

Section 3.22

  Anti-Terrorism Laws and Sanctions; AML Laws; Anti-Corruption Laws      7288   

Section 3.23

  EEA Financial Institution      89   

Section 3.24

  Governing Law and Enforcement      89   

Section 3.25

  Trustee      89   

Section 3.26

  Representations Concerning the Australian Trustee      89   

ARTICLE IV CONDITIONS

     7290   

Section 4.01

  Second Restatement Effective Date      7390   

Section 4.02

  Each Extension of Credit      7593   

ARTICLE V AFFIRMATIVE COVENANTS

     7693   

Section 5.01

  Financial Statements and Other Information      7694   

Section 5.02

  Notices of Material Events      7795   

Section 5.03

  Existence; Conduct of Business      7896   

Section 5.04

  Payment of Obligations      7896   

Section 5.05

  Maintenance of Properties; Insurance      7896   

Section 5.06

  Books and Records; Inspection Rights      7997   

Section 5.07

  Compliance with Laws      7997   

Section 5.08

  Use of Proceeds and Letters of Credit      7997   

Section 5.09

  Additional Subsidiaries; Restricted and Unrestricted Subsidiaries      7998   

Section 5.10

  New Real Property Collateral      8099   

Section 5.11

  Further Assurances; Post-ClosingCertain Real Estate Deliverables      82101   

Section 5.12

  Fiscal Year      84103   

Section 5.13

  The Australian Trust.      103   

ARTICLE VI NEGATIVE COVENANTS

     84103   

Section 6.01

  Indebtedness      84103   

Section 6.02

  Liens      85105   

Section 6.03

  Fundamental Changes      86105   

Section 6.04

  Investments      88107   

Section 6.05

  Restricted Payments      89109   

Section 6.06

  Transactions with Affiliates      91111   

Section 6.07

  Restrictive Agreements      91111   

Section 6.08

  Modifications of Certain Documents      91111   

Section 6.09

  Certain Financial Covenants      92111   

Section 6.10

  Limitations on Exchange and Issuance of Equity Interests      92112   

Section 6.11

  Nature of Business      92112   

Section 6.12

  Impairment of Security Interest      92112   

Section 6.13

  Payments and Prepayments of Certain Debt      92112   

Section 6.14

  Australian Trustee.      113   



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

     93114   

Section 7.01

  Events of Default      93114   

Section 7.02

  Application of Payments      95117   

ARTICLE VIII AGENCY

     96118   

Section 8.01

  Administrative Agent      96118   

Section 8.02

  Hedge Counterparties and Cash Management Banks      121   

Section 8.028.03

  Lead Arranger; Co-Syndication Agents      99121   

ARTICLE IX MISCELLANEOUS

     99121   

Section 9.01

  Notices      99121   

Section 9.02

  Waivers; Amendments      102125   

Section 9.03

  Expenses; Indemnity; Damage Waiver      104127   

Section 9.04

  Successors and Assigns      105128   

Section 9.05

  Survival      110133   

Section 9.06

  Counterparts; Integration; Effectiveness; Lender Addendum      110133   

Section 9.07

  Severability      110133   

Section 9.08

  Right of Setoff      111134   

Section 9.09

  Governing Law; Jurisdiction; Etc      111134   

Section 9.10

  WAIVER OF JURY TRIAL      112135   

Section 9.11

  Headings      112135   

Section 9.12

  Treatment of Certain Information; Confidentiality      112135   

Section 9.13

  USA PATRIOT Act      113136   

Section 9.14

  Interest Rate Limitation      113136   

Section 9.15

  Judgment Currency      113136   

Section 9.16

  Effect of Amendment and Restatement      114137   

Section 9.17

  Special Waiver      114137   

Section 9.18

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      137
  

 

SCHEDULE I    –    Disclosure Supplement EXHIBIT A-1    –    Form of Term Loan
Note EXHIBIT A-2    –    Form of Revolving Credit Loan Note EXHIBIT A-3    –   
Form of Multicurrency Subfacility Loan Note EXHIBIT B    –    Form of Assignment
and Assumption EXHIBIT C    –    Form of Joinder Agreement EXHIBIT D    –   
Form of Lender Addendum EXHIBIT E    –    Form of Competitive Bid Offer



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
August 27, 2014, among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO
CORRECTIONS HOLDINGS, INC., a Florida corporation (“Corrections” and, together
with GEO, the “Borrowers”), the Lenders referred to herein and BNP PARIBAS, as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”).

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into an Amended and Restated Credit Agreement dated as of the First
Restatement Effective Date (as amended, supplemented or otherwise modified to,
and as in effect immediately before giving effect to, the amendment and
restatement thereof contemplated hereby to occur on and as of the Second
Restatement Effective Date, the “Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent, as applicable, agree to amend and restate the Existing Credit Agreement
in its entirety pursuant to this Agreement, and the requisite Lenders and the
Administrative Agent are willing to do so, on the terms and subject to the
conditions contained herein;

WHEREAS, BNP Paribas and the other Lenders party hereto constitute the
Administrative Agent, all of the Revolving Credit Lenders and the Required
Lenders under (and each as defined in) the Existing Credit Agreement immediately
prior to the Second Restatement Effective Date (after giving effect to any
assignments of Loans and Commitments to be consummated on such date, including
pursuant to Section 2.17(b) of the Existing Credit Agreement immediately
following the execution hereof by the Required Lenders of the Revolving Credit
Loans under (and each as defined in) the Existing Credit Agreement) for purposes
of Section 9.02 of the Existing Credit Agreement and have consented to such
amendment and restatement of the Existing Credit Agreement;

WHEREAS, in connection with this Agreement and the amendment and restatement
referred to above, GEO has requested the establishment hereunder of the
Australian LC Facility Commitments in an original aggregate principal amount of
A$225,000,000 for the purposes permitted hereunder; and

WHEREAS, the applicable Lenders, the AUD LC Issuer and the Administrative Agent
have agreed to establish the Australian LC Facility Commitments on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall, upon the satisfaction of the
conditions precedent specified in Section 4.01 on the Second
Restatement Effective Date, be amended and restated in its entirety to read as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2021 Notes” means the senior unsecured notes due 2021 issued by GEO in an
aggregate principal amount of $300,000,000.

“ABR”, when used in reference to any Loan or Borrowing denominated in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, bear
interest at a rate determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted BBSW Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Australian Dollars, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the BBSW Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.

“Adjusted EBITDA” means, for any period, (a) EBITDA for such period minus
(b) the amount, if a positive number, by which the amount of such EBITDA
attributable to Unrestricted Subsidiaries and, Ravenhall Project Subsidiaries or
Other Consolidated Persons (including any public-private partnership of GEO or
its Subsidiaries that is an Other Consolidated Person) minus Non-Recourse Debt
Service of the Unrestricted Subsidiaries and the, Ravenhall Project Subsidiaries
or Other Consolidated Persons (including any public-private partnership of GEO
or its Subsidiaries that is an Other Consolidated Person) exceeds 20% of such
EBITDA.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Dollars or an Agreed Foreign Currency (other than Australian
Dollars), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” has the meaning assigned thereto in the Preamble hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Foreign Currency” means, (i) in respect of any RCF LC requested to be
issued by anany RCF LC Issuer, any of Euros, Sterling, Australian Dollars, South
African Rand and any other Foreign Currency approved by suchthe applicable RCF
LC Issuer (each of whom agrees not to withhold such approval unreasonably) but,
and (ii) in respect of any Borrowing of Multicurrency Subfacility Loans, any of
Euros, Sterling and Australian Dollars, but, in each case under clauses (i) and
(ii), only if at such time (a) such Foreign Currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (b) no
central bank or other governmental authorization in the country of issue of such
Foreign Currency (including, in the case of Euros, any authorization by the
European Central Bank) is required to permit use of such Foreign Currency by any
LenderRCF LC Issuer for issuing any RCF LC or by any Lender for participating in
any RCF LC Exposure or making any Multicurrency Subfacility Loan hereunder,
unless such authorization has been obtained and is in full force and effect.

“Agreement” has the meaning assigned thereto in the Preamble hereof.

“Alternate Base Rate” means, for any day, for any Borrowing, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate for such day plus 1/2 of 1% and (c) the Adjusted
LIBO Rate that would apply to a Eurodollar Borrowing of the same Class as such
Borrowing with an Interest Period of one month starting on the second Business
Day following such day, plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

 

2



--------------------------------------------------------------------------------

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender or GEO or any of its Subsidiaries from time to time concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to GEO or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Competitive AUD LC Rate” has the meaning assigned thereto in
Section 2.05(l)(iv).

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of (x) Section 2.04 or Section 2.05, the percentage of the total
Available Revolving Credit Commitments represented by such Revolving Credit
Lender’s Available Revolving Credit Commitment, or (y) in respect of any
indemnity claim under Section 9.03(c) arising out of an action or omission of
any Swingline Lender or any RCF LC Issuer under this Agreement, the percentage
of the total Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment, (b) with respect to any Australian LC
Facility Lender for purposes of Section 2.05 or in respect of any indemnity
claim under Section 9.03(c) arising out of an action or omission of any AUD LC
Issuer under this Agreement, the percentage of the total AUD LC Exposure
represented by such Lender’s Australian LC Facility Commitment, and (c) with
respect to any Lender in respect of any indemnity claim under Section 9.03(c)
arising out of an action or omission of the Administrative Agent under this
Agreement, the percentage of the total Commitments or Loans of all Classes
hereunder (other than Multicurrency Subfacility Commitments) represented by the
aggregate amount of such Lender’s Commitments or Loans of all Classes hereunder
(other than Multicurrency Subfacility Commitments); provided that in the case of
Section 2.18 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Revolving
Credit Commitments have expired or been terminated, the Applicable Percentages
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

“Applicable Period” has the meaning assigned thereto in Section 2.10(b)(ii).

“Applicable Rate” means, (a) for Term Loans, (i) 2.50% per annum in the case of
Eurodollar Loans and (ii) 1.50% in the case of ABR Loans, (b) for Incremental
Term Loans of any Series, such rate or rates of interest as shall be agreed upon
at the time the Incremental Term Loan Commitments of such Series are
established, and (c) for Revolving Credit Loans, Multicurrency Subfacility Loans
and commitment fees, the applicable rate per annum set forth below, based upon
the Total Leverage Ratio as of the most recent determination date:

 

Category

  

Total
Leverage Ratio

   ABR
Applicable Rate    Eurodollar
Applicable Rate    Commitment
Fee Rate 1    >5.005.50 to 1.00    1.50%    2.50%    0.30% 2    >4.004.50
to 1.00 and <5.005.50 to 1.00    1.25%    2.25%    0.30% 3    >3.003.50 to 1.00
and <4.004.50 to 1.00    1.00%    2.00%    0.30% 4    >2.002.50 to 1.00 and
<3.003.50 to 1.00    0.75%    1.75%    0.30% 5    <2.002.50 to 1.00    0.50%   
1.50%    0.25%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO (starting with its fiscal quarter
ending on June 30, 2013) based upon GEO’s consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) (or Section 5.01(a) or (b) of the
Existing Credit Agreement, until such financial statements are first delivered
hereunder), as

 

3



--------------------------------------------------------------------------------

applicable, and (ii) each change in the Applicable Rate resulting from a change
in the Total Leverage Ratio shall be effective during the period commencing on
and including the date 10 Business Days after delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Total Leverage Ratio shall be deemed to be in Category
1 (A) at any time that an Event of Default has occurred and is continuing and
(B) if GEO fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), as applicable, during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” has the meaning assigned thereto in the Collateral
Agreement.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Auction” has the meaning assigned thereto in Section 9.04(b).

“Auction Manager” means (a) the Administrative Agent in its capacity as Auction
Manager or (b) any other financial institution or advisor agreed by GEO and the
Administrative Agent (whether or not an affiliate of Administrative Agent) to
act as an arranger in connection with any purchases pursuant to Section 9.04(b).

“AUD Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“AUD FLOC” means any financial letter of credit issued by any AUD LC Issuer
pursuant to this Agreement.

“AUD FLOC Maturity Date” means May 1, 2017.

“AUD LC” means any AUD FLOC or an AUD PLOC.

“AUD LC Availability Period” means, (a) with respect to any AUD FLOC, the period
from and including the Second Restatement Effective Date to but excluding the
earlier of the fifth Business Day prior to the AUD FLOC Maturity Date and the
date of termination of the Australian LC Facility Commitments, and (b) with
respect to any AUD PLOC, the period from and including the Second
Restatement Effective Date to but excluding the earlier of the fifth Business
Day prior to the AUD PLOC Maturity Date and the date of termination of the
Australian LC Facility Commitments, and (b) with respect to any AUD FLOC, the
period from and including the Second Restatement Effective Date to but excluding
the earlier of the fifth Business Day prior to the Australian LC Facility
Termination Date and the date of termination of the Australian LC Facility
Commitments.

“AUD LC Disbursement” means a payment made by an AUD LC Issuer pursuant to an
AUD LC.

 

4



--------------------------------------------------------------------------------

“AUD LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding AUD LCs at such time plus (b) the aggregate amount of
all AUD LC Disbursements that have not yet been reimbursed by or on behalf of
GEO at such time. The AUD LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total AUD LC Exposure at such time.

“AUD LC Issuer” means (i) BNP Paribas, (ii) Bank of America, N.A., (iii) HSBC
Bank USA, N.A. or (iv) any Australian LC Facility Lender selected by GEO that is
reasonably acceptable to the Administrative Agent and consents to be an “AUD LC
Issuer” hereunder, and their successors in such capacity as provided in
Section 2.05(j). An AUD LC Issuer may, in its discretion and, solely as to
Affiliates, with GEO’s consent (which consent shall not be unreasonably withheld
or conditioned, and shall be given if such Affiliate is acceptable to the
beneficiary of the relevant AUD LC), arrange for one or more AUD LCs to be
issued by branches or Affiliates of such AUD LC Issuer, in which case the term
“AUD LC Issuer” shall include any such branch or Affiliate with respect to AUD
LCs issued by such branch or Affiliate. Each reference herein to “the AUD LC
Issuer” shall refer to the respective AUD LC Issuer of an AUD LC.

“AUD LC Request” has the meaning assigned thereto in Section 2.05(b)(iii).

“AUD LC Request Time” has the meaning assigned thereto in Section 2.05(b)(iii).

“AUD PLOC” means any performance letter of credit issued by any AUD LC Issuer
pursuant to this Agreement.

“AUD PLOC Maturity Date” means October 1, 2016.

“AUD Rate” means, for any day, the reserve-adjusted 1-month Australian Bank Bill
Swap Benchmark Rate (as determined by the Administrative Agent) or such
alternative reference rate as may be agreed by the Administrative Agent, the AUD
LC Issuer and GEO1-month Adjusted BBSW Rate, for such day.

“Australia” means the Commonwealth of Australia (and “Australian” shall be
construed accordingly).

“Australian Borrower” means each of GEO Australasia Holdings Pty Ltd. and the
Australian Trustee.

“Australian Borrower Resignation Date” has the meaning assigned thereto in
Section 5.09(d).

“Australian Corporations Act” means the Australian Corporations Act 2001 (Cth).

“Australian Dollars” or “A$” refers to the lawful currency of Australia.

“Australian LC Facility Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to acquire participations in AUD LCs
hereunder (subject to Section 2.05(l)), expressed as an amount representing the
maximum aggregate amount of such Lender’s AUD LC Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of the Lenders’ Australian LC Facility Commitments as of each of the Second
Restatement Date and the Third Amendment Effective Date is A$225,000,000.

 

5



--------------------------------------------------------------------------------

“Australian LC Facility Fee Rate” means the applicable rate per annum set forth
below, based upon the Total Leverage Ratio as of the most recent determination
date:

 

Category

  

Total
Leverage Ratio

  

Australian LC
Facility Fee Rate

1    >5.005.50 to 1.00    0.25% 2    >4.004.50 to 1.00 and <5.005.50 to 1.00   
0.25% 3    >3.003.50 to 1.00 and <4.004.50 to 1.00    0.25% 4    >2.002.50 to
1.00 and <3.003.50 to 1.00    0.25% 5    <2.002.50 to 1.00    0.20%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b), as
applicable, and (ii) each change in the Australian LC Facility Fee Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the date 10 Business Days after delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Total Leverage Ratio shall be deemed to
be in Category 1 (A) at any time that an Event of Default has occurred and is
continuing and (B) if GEO fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), as
applicable, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Australian LC Facility Fee Rate for any period shall be
subject to the provisions of Section 2.12(f).

“Australian LC Facility Lender” means a Lender with an Australian LC Facility
Commitment or, if the Australian LC Facility Commitments have expired or been
terminated, a Lender with AUD LC Exposure.

“Australian LC Facility Termination Date” means the third anniversary of the
Second Restatement Effective DateFebruary 15, 2017.

“Australian Trust” means GEO Australasia Finance Holding Trust.

“Australian Trustee” means GEO Australasia Finance Holdings Pty Ltd., a direct
wholly owned Subsidiary of GEO, in its capacity as trustee for the Australian
Trust.

“Australian Trust Instrument” means the document entitled GEO Australasia
Finance Holding Trust Trust Deed dated April 5, 2016 pursuant to which the
Australian Trustee is appointed as trustee of the Australian Trust.

“Auto-Extension RCF LC” has the meaning assigned thereto in Section 2.05(b)(ii).

“Available Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time, minus (b) such
Lender’s Revolving Credit Exposure at such time, minus (c) the outstanding
principal amount of such Lender’s Multicurrency Subfacility Loans at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Parent” means, with respect to any Lender, any Person of which such Lender
is, directly or indirectly, a Subsidiary.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, liquidator, administrative receiver, administrator, compulsory
administrator, provisional liquidator, receiver and manager, controller (in the
case of appointments under Australian law, as defined in the Australian
Corporations Act) or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment.

“BBSW Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Australian Dollars, the rate appearing on the Screen at
approximately 11:00 a.m., Sydney time, two Business Days prior to the
commencement of such Interest Period, as the Australian Bank Bill Swap Benchmark
Rate for deposits denominated in Australian Dollars with a maturity comparable
to such Interest Period. If such rate is not available on the Screen at such
time for any reason, then the BBSW Rate for such Interest Period shall be the
rate at which Australian Dollar deposits in the amount of A$5,000,000 for a
maturity comparable to such Interest Period are offered by the principal Sydney
office of the Administrative Agent in the Australian interbank market to first
class banks at approximately 11:00 a.m., Sydney time, two Business Days prior to
the commencement of such Interest Period. If the BBSW Rate for any Interest
Period for any Eurodollar Borrowing as determined above in this definition would
otherwise be less than zero, then such BBSW Rate shall instead be zero.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Materials” has the meaning assigned thereto in Section 9.01(d).

“Borrowers” has the meaning assigned thereto in the Preamble hereof. For the
avoidance of doubt the term “Borrowers” as used in this Agreement and the other
Loan Documents shall not include the Australian Borrowers.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class, (b) all
Eurodollar Loans of the same Class and Currency that have the same Interest
Period or (c) a Swingline Loan.

“Borrowing Request” means a request by GEO for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and, (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing for
which interest is determined by reference to the Adjusted LIBO Rate, or to a
notice by a Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits denominated in the Currency of such Borrowing are
carried out in the London interbank market., and (c) if such day relates to an

 

7



--------------------------------------------------------------------------------

issuance, borrowing or continuation of, a payment or prepayment of principal of
or interest on, or the Interest Period for, as applicable, any Borrowing or
Letter of Credit denominated in any Agreed Foreign Currency, or to a notice by a
Borrower or an Australian Borrower with respect to any such issuance, borrowing,
continuation, payment, prepayment or Interest Period, that is also a day (x) on
which commercial banks settle payments in the Principal Financial Center for
such Agreed Foreign Currency and (y) that is not a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to remain closed in such Principal Financial Center.

“Capital Asset” means any asset that should, in accordance with GAAP, be
classified and accounted for as a capital asset on a consolidated balance sheet
of GEO, its Subsidiaries and the Other Consolidated Persons.

“Capital Lease” means any lease of any property by GEO, any of its Subsidiaries
or any Other Consolidated Person, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a consolidated
balance sheet of GEO, its Subsidiaries and the Other Consolidated Persons.

“Cash Management Bank” has the meaning assigned thereto in the definition of
“Cash Management Obligations” in this Section 1.01.

“Cash Management Obligations” shall mean the monetary obligations owed by GEO or
any Restricted Subsidiary to any Person that is a Lender, the Administrative
Agent, a Co-Syndication Agent or any Affiliate of any of the foregoing at the
time such arrangements were entered into (solely in such capacity and with
respect to such obligations, a “Cash Management Bank”) in respect of any
overdraft and related liabilities arising from treasury, depository, credit
card, debit card, purchase card and cash management services or any automated
clearing house transfers of funds, in each case, to the extent designated by GEO
and such Person as “Cash Management Obligations” in writing to the
Administrative Agent; provided that no Person shall constitute a “Cash
Management Bank” (x) unless such Person shall have delivered to the
Administrative Agent and GEO a written consent of such Person (in its capacity
as a Cash Management Bank) to the termination of all Security Documents and the
release of all Liens thereunder upon the occurrence of the Release Date (as
defined in the Guaranty Agreement) or (y) if at the time the relevant
arrangements were entered into such person was a Defaulting Lender or an
Affiliate of a Defaulting Lender and the monetary obligations owed pursuant to
such arrangements shall not constitute a “Cash Management Obligations”.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

“Charges” has the meaning assigned thereto in Section 9.14.

“Change in Control” means: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of GEO; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of GEO
over a period of shorter than or equal to 24 months by Persons who were neither
(i) nominated by the board of directors of GEO nor (ii) appointed by directors
so nominated; (c) the occurrence of any “change in control” as defined in any
Senior Note Indenture evidencing Indebtedness in excess of $50,000,000 in
outstanding principal amount and obligating GEO (at the option

 

8



--------------------------------------------------------------------------------

of one or more holders of such Indebtedness or otherwise) to repurchase, redeem
or repay all or any part of such Indebtedness; or (d) except to the extent GEO
merges with and into Corrections (subject to the provisions of Section 6.03(a)
hereof), the failure of GEO at any time to either (x) own, directly or
indirectly (through one or more wholly-owned Guarantors), 100% of the issued and
outstanding Equity Interests in or (y) Control, in each case Corrections or any
successor to Corrections or all or substantially all of its assets or property.;
or (e) unless the Australian Borrower Resignation Date shall have occurred, the
failure of GEO at any time to either (x) own, directly or indirectly (through
one or more wholly-owned Subsidiaries), 100% of the issued and outstanding
Equity Interests in or (y) Control, in each case any Australian Borrower or any
successor to such Australian Borrower.

“Change in Law” means the occurrence, after the First Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated, Revolving Credit
Loans, Multicurrency Subfacility Loans, Term Loans, or Incremental Term Loans of
the same Series, or are Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
Multicurrency Subfacility Commitment, Incremental Term Loan Commitment or
Australian LC Facility Commitment.

“Code” means the Internal Revenue Code of 1986.

“Collateral Accounts” has the meaning assigned thereto in Section 2.05(k).

“Collateral Agreement” means the Amended and Restated Collateral Agreement dated
as of the First Restatement Effective Date among the Borrowers, each Restricted
Domestic Subsidiary and the Administrative Agent.

“Collateral Assignment” means the Amended and Restated Collateral Assignment
Agreement dated as of the First Restatement Effective Date among the Borrowers,
certain of the Restricted Subsidiaries and the Administrative Agent.

“Commitment” means a Revolving Credit Commitment, Multicurrency Subfacility
Commitment, Incremental Term Loan Commitment, Australian LC Facility Commitment
or any combination thereof (as the context requires).

“Commitment Increase Date” has the meaning assigned thereto in
Section 2.08(e)(i).

“Competitive AUD LC” means an AUD LC the pricing for which shall have been
established on a Competitive Bid basis pursuant to Section 2.05(l).

“Competitive AUD LC Percentage” has the meaning assigned thereto in
Section 2.05(l)(v).

 

9



--------------------------------------------------------------------------------

“Competitive Australian LC Facility Lender” has the meaning assigned thereto in
Section 2.05(l)(v).

“Competitive Bid” means an offer by an Australian LC Facility Lender to
participate in a Competitive AUD LC in accordance with Section 2.05(l).

“Competitive Bid Offered Rate” means, with respect to any Competitive Bid, the
rate per annum offered by the Lender making such Competitive Bid; provided that
such rate shall be less than the applicable Maximum AUD LC Fee Rate then in
effect.

“Competitive Bid Request” has the meaning assigned thereto in
Section 2.05(l)(i).

“Consenting Lender” has the meaning assigned thereto in Section 9.02(c).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corrections” has the meaning assigned thereto in the Preamble hereof.

“Co-Syndication Agent” means each of Bank of America, N.A., Barclays Bank PLC,
JPMC, SunTrust Bank and Wells Fargo Capital FinanceSecurities, LLC.

“Credit Party” means the Administrative Agent, any Issuing Lender, any Swingline
Lender or any other Lender.

“Cumulative Cap” has the meaning assigned thereto in Section 6.04(j).

“Currency” means Dollars or any Foreign Currency, with respect to any
jurisdiction, the lawful money of such jurisdiction.

“Currency Valuation Notice” has the meaning assigned thereto in Section 2.10(c).

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice, the lapse of time or both would, unless cured
or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) if such Lender is a Revolving Credit Lender or Australian LC
Facility Lender, fund any portion of its participations in Letters of Credit or
Swingline Loans, as applicable, or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
breach, if any) has not been satisfied, (b) has notified GEO or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and, if such Lender is a Revolving Credit
Lender or Australian LC Facility Lender, participations in then outstanding
Letters of Credit and Swingline Loans, as applicable, under this

 

10



--------------------------------------------------------------------------------

Agreement (unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular breach, if any) has not been satisfied), provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has, or has a Bank Parent that has,
become the subject of a Bankruptcy Event or a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any Bank Parent by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to the last paragraph of Section 2.18) upon
delivery of written notice of such determination to GEO and each Lender.

“Delaney Hall Facility” means that certain real property located in Essex
County, New Jersey described on Schedule I to the Third Amendment (under the
heading “Essex County, New Jersey Property”), together with all improvements
thereto and furniture, fixtures and equipment located therein, in each case
owned by any of GEO and its Restricted Subsidiaries.

“Developmental Investments” has the meaning assigned thereto in Section 6.04(q).

“Disclosed Matters” means the actions, suits and proceedings disclosed in the
Disclosure Supplement.

“Disclosure Supplement” means the Disclosure Supplement, attached hereto as
Schedule I, dated as of the Second Restatement Effective Date and heretofore
furnished to the Administrative Agent and the Lenders.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by GEO or any of its
Restricted Subsidiaries to any Person other than GEO or any of its Restricted
Subsidiaries, excluding any sale, assignment, transfer or other disposition of
any property sold or disposed of in the ordinary course of business and on
ordinary business terms.

“Dollar Equivalent” means, on any date of determination, (i) with respect to an
amount denominated in Dollars, such Dollar amount and (ii) with respect to anthe
amount of any Borrowing denominated in any Foreign Currency, the amount of
Dollars that would be required to purchase such amount of such Foreign Currency
on suchthe date two Business Days prior to the date of such Borrowing (or, in
the case of any determination made under Section 2.10(c) or redenomination under
the last sentence of Section 2.16(a), on the date of determination or
redenomination therein referred to), based upon the rate appearing on the
applicable page of the Reuters Screen (or on any successor or substitute page of
such screen, or any successor to or substitute for such screen, providing rate
quotations comparable to those currently provided on such page of such screen,
as determined by the Administrative Agent from time to time for purposes of)
providing quotations of exchange rates applicable to the sale of such Foreign
Currency in the London foreign exchange market at approximately 11.00 a.m.,
London time, for delivery two days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of GEO that is organized under the laws
of the United States of America, any State therein or the District of Columbia.

 

11



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus the sum of the
following determined on a consolidated basis, without duplication, for GEO and
its Subsidiaries and Other Consolidated Persons in accordance with GAAP: (a) the
sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense (excluding Interest
Expense attributable to the Ravenhall Project Subsidiaries or any similar
public-private partnership of GEO or its Subsidiaries that is an Other
Consolidated Person), (iii) amortization, depreciation and other non-cash
charges (excluding insurance reserves), (iv) non-recurring, extraordinary or
unusual charges and expenses, including in respect of restructuring or
integration costs or premiums paid in connection with the redemption of
Indebtedness, (v) an amount (not exceeding an amount equal to 15% of Adjusted
EBITDA for the period of four fiscal quarters of GEO most recently ended prior
to the calculation of such amount for which financial statements have been
delivered under Section 5.01(a) or (b), as applicable, and a Financial Officer’s
certificate has been delivered under Section 5.01(c) certifying such amount)
equal to the aggregate amount of start-up and transition costs incurred during
such period in connection with Facilities and operations, and (vi) the aggregate
amount of transaction costs and expenses incurred on or prior to December 31,
2013 with respect to activities (including any corporate restructuring)
undertaken in good faith solely for the purpose of permitting GEO to elect to be
treated as a REIT, as certified by a Financial Officer of GEO to the
Administrative Agent, whether or not incurred prior to, on or after such
election; less (b) to the extent added in determining Net Income, interest
income and any extraordinary gains. If any Permitted Acquisition is consummated
at any time during a period for which EBITDA is calculated, EBITDA for such
period shall be calculated on a Pro Forma Basis and, to the extent deducted in
determining Net Income for such period, the amount of transaction costs and
expenses and extraordinary charges relating to such Permitted Acquisition (or
relating to any acquisition consummated by the acquired entity prior to the
closing of such Permitted Acquisition but during the period of computation), as
the case may be, shall be added to EBITDA for such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Entitled Person” has the meaning assigned thereto in Section 9.15.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or human
health matters.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal or permitting or arranging for the disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any Equity Rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Issuance” means (a) any issuance or sale by GEO after the First
Restatement Effective Date of any of its Equity Interests (other than any Equity
Interests issued to directors, officers or employees of GEO or any of its
Restricted Subsidiaries pursuant to employee benefit compensation, purchase or
incentive plans established in the ordinary course of business and any capital
stock of GEO issued upon the exercise, exchange or conversion of such Equity
Interests) or (b) the receipt by GEO or any of its Restricted Subsidiaries after
the First Restatement Effective Date of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (x) any such issuance or sale by
any Subsidiary of GEO to GEO or any wholly owned Restricted Subsidiary of GEO or
(y) any capital contribution by GEO or any wholly owned Restricted Subsidiary of
GEO to any Subsidiary of GEO, or (z) any capital contribution by any holder of
Equity Interests in any Restricted Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
with respect to any Plan the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by GEO or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by GEO or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by GEO or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by GEO or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

13



--------------------------------------------------------------------------------

“Euro” or “€” refers to the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to (i) the Adjusted LIBO Rate. (in the case of Revolving
Credit Loans denominated in Dollars or Multicurrency Subfacility Loans
denominated in Euros or Sterling) or (ii) the Adjusted BBSW Rate (in the case of
Multicurrency Subfacility Loans denominated in Australian Dollars).

“Event of Default” has the meaning assigned thereto in Article VII.

“Excess” has the meaning assigned thereto in Section 2.10(c)(ii).

“Excluded Property” means:

(i) voting Equity Interests of any direct Foreign Subsidiary of GEO or of any
Domestic Subsidiary that, if pledged in favor of the Secured Parties, would
result in excess of 65% of all of the outstanding voting Equity Interests of
such Foreign Subsidiary being pledged in favor of the Secured Parties;

(ii) rights under any contracts, leases or other instruments that contain a
valid and enforceable prohibition on assignment of such rights (except to the
extent that any such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid; and

(iii) property and assets owned by any Borrower or any Guarantor that are the
subject of Liens permitted by Section 6.02(d) or Section 6.02(h), but only if
and for so long as (w) such Liens are in effect, (x) the Indebtedness secured by
such Liens constitutes Indebtedness permitted by Section 6.01(f), or
Section 6.01(k), as applicable, (y) the agreements or instruments evidencing or
governing such Indebtedness prohibit the Loans from being secured by such assets
and (z) no part of the Loans and no Letter of Credit was used to finance the
acquisition, construction or improvement of such assets.

“Excluded Real Property” means each of the Lea County Facility, the Delaney Hall
Facility and the GEO HQ.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) including without limitation, by virtue
of such Guarantor’sGuarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to that portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

14



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to (each of which shall be considered a
“Payee”) the Administrative Agent, any Lender, any Issuing Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) any United States backup withholding tax that is required by the
Code to be withheld from amounts payable to a recipient that has failed to
comply with Section 2.15(e), and (d) in the case of a Foreign Payee (other than
an assignee pursuant to a request by any Borrower under Section 2.17(b)), any
U.S. federal withholding tax that is imposed on amounts payable to such Foreign
Payee (including fees payable pursuant to Section 2.11) pursuant to the Code,
treasury regulations or treaties (including officially published interpretations
and guidelines), in each case as in place at the time such Foreign Payee becomes
a party hereto (or designates a new lending office) or is attributable to such
Foreign Payee’s failure or inability (other than as a result of a Change in Law;
provided that for avoidance of doubt, for purposes of this clause (d), the
taking effect of FATCA subsequent to the date hereof shall not be deemed to be a
Change in Law) to comply with Section 2.15(e), except to the extent that such
Foreign Payee (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from any
Borrower with respect to such withholding tax pursuant to Section 2.15(a).

“Existing Credit Agreement” has the meaning assigned thereto in the Recitals
hereof.

“Facility” means a correctional, detention, mental health or other facility the
principal function of which is to carry out a Permitted Business.

“FATCA” means Sections 1471 through 1474 of the Code, as of the FirstThird
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided that in no
event shall the Federal Funds Effective Rate for any day be less than 0.00% per
annum.

“Financial Officer” means an incumbent chief financial officer, principal
accounting officer, treasurer or controller.

“First Restatement Effective Date” means April 3, 2013.

“Fixture Filings” has the meaning assigned thereto in Section 5.10(a)(i).

“Flood Act” has the meaning assigned thereto in Section 3.17means the National
Flood Insurance Act of 1968.

“Flood Zone” means an area identified by the Federal Emergency Management Agency
(or any successor agency) as an area having special flood hazards and in which
flood insurance has been made available under the Flood Act.

“Foreign Currency” means at any time any Currency other than Dollars.

 

15



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the respective Borrower is resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Payee” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of GEO that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means Net Income, excluding gains (or losses) from sales
of property and extraordinary, non-recurring or unusual items, plus
depreciation, amortization and other non-cash charges, and after adjustments for
unconsolidated minority interests, on a consolidated basis for GEO and its
Subsidiaries and Other Consolidated Persons.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GEO” has the meaning assigned thereto in the Preamble hereof.

“GEO Care Purchase AgreementHQ” means that certain Purchase Agreement between
GEO and GEO Care Holdings LLC, a Florida limited liability company (and an
Affiliate of GEO), dated as of December 6, 2012.real property located in Boca
Raton, Florida described on Schedule I to the Third Amendment (under the heading
“GEO Group, Inc. Headquarters Property”), together with all improvements thereto
and furniture, fixtures and equipment located therein, in each case owned by any
of GEO and its Restricted Subsidiaries.

“Government Contract” means a contract between GEO or any Restricted Subsidiary
and a Governmental Authority located in the United States or all obligations of
any such Governmental Authority as account debtor arising under any Account (as
defined in the UCC) now existing or hereafter arising owing to GEO or any
Restricted Subsidiary.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

16



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including (i) any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
Working Capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation and (ii) any Lien on any assets of the guarantor securing payment of
Indebtedness or other monetary obligations of the primary obligor; provided that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.

“Guarantors” means the Restricted Domestic Subsidiaries and any other Person
which becomes a party to the Guaranty Agreement pursuant to a supplement
thereto.

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement dated as
of the First Restatement Effective Date among the Borrowers, the Guarantors and
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or with respect to which liability
or standards of conduct are imposed pursuant to any Environmental Law.

“Hedge Counterparty” means each Person that is a Lender, the Administrative
Agent, an Affiliate of a Lender or an Affiliate of the Administrative Agent
(i) at the time it enters into a Hedging Agreement or (ii) that is party to a
Hedging Agreement outstanding as of the First Restatement Effective Date, in
each case with GEO or any Restricted Subsidiary, in its capacity as a party
thereto.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
GEO or its Subsidiaries shall be a Hedging Agreement.

“Increasing Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Increasing Multicurrency Subfacility Lender” has the meaning assigned thereto
in Section 2.08(f)(i).

“Incremental” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(cd).

“Incremental Lenders” means, in respect of any Series of Incremental Term Loans,
the Lenders (or other financial institutions referred to in Section 2.01(cd))
whose offers to make Incremental Term Loans of such Series shall have been
accepted by GEO in accordance with the provisions of Section 2.01(cd).

 

17



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Term Loans of any Series
that is accepted by GEO in accordance with the provisions of Section 2.01(c),
Section 2.08 or Section 2.10(b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Incremental Term Loans” has the meaning assigned thereto in Section 2.01(d).

“Indebtedness” of any Person means, without duplication, (a) all liabilities,
obligations and indebtedness of such Person for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person, (b) all obligations of such Person to
pay the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due or
payable on such later date as is customary in the trade, (c) all obligations of
such Person as lessee under Capital Leases, (d) all Indebtedness of any other
Person secured by a Lien on any asset of such Person, (e) all Guarantees by such
Person of Indebtedness of others (including all Guarantees by any Borrower or
any Restricted Subsidiary of Unrestricted Subsidiary Debt), (f) all obligations,
contingent or otherwise, of such Person with respect to letters of credit
(supporting payment of Indebtedness), whether or not drawn, including, without
limitation, reimbursement obligations related thereto, and banker’s acceptances
issued for the account of such Person, (g) all obligations of such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
Equity Interests of such Person, (h) all outstanding payment obligations with
respect to Synthetic Leases, (i) the outstanding attributed principal amount
under any asset securitization program and (j) all outstanding payment
obligations with respect to performance surety bonds that have been drawn upon.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 9.03(b).

“Installment Sale” means any sale of a property by GEO, any of its Subsidiaries
or any Other Consolidated Person, as seller, that should, in accordance with
GAAP, be classified and accounted for as an installment sale on a consolidated
balance sheet of GEO, its Subsidiaries and the Other Consolidated Persons.

“Interest Election Request” means a request by GEO to convert or continue a
Syndicated Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, the sum, for GEO and its Subsidiaries
and Other Consolidated Persons (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest and
fees in respect of Indebtedness (including the interest component of any
payments in respect of Capital Leases and Synthetic Leases accounted for as
interest under GAAP) accrued or capitalized during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Agreements relating to interest during such
period (whether or not actually paid or received during such period) minus
(c) interest income (excluding interest income in respect of Capital Leases and
Installment Sales) during such period (whether or not actually received during
such period).

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

 

 

18



--------------------------------------------------------------------------------

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or on such other day as all of the Lenders holding such Loan or
Borrowing may agree in their sole discretion) or, with respect to such portion
of any Eurodollar Loan or Borrowing denominated in a Foreign Currency that is
scheduled to be repaid on the Revolving Credit Commitment Termination Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Revolving Credit Commitment Termination Date, or for
any period ending on or prior to the 30th day following the First
Restatement Effective Date, one, two or three weeks thereafter, in each case, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing (other than an Interest Period pertaining to a Eurodollar Borrowing
denominated in a Foreign Currency that ends on the Revolving Credit Commitment
Termination Date that is permitted to be of less than one month’s duration as
provided above in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) unless
otherwise agreed to by the Administrative Agent, until the date falling on the
30th day following the First Restatement Effective Date, all Interest Periods
for all Eurodollar Borrowings shall be coterminous and no Interest Period may
commence before and end after such 30th day. For purposes hereof, the date of a
Loan or Borrowing initially shall be the date on which such Loan or Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan or Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale, but excluding any such agreement
expressly subject to a condition that such acquisition shall not be consummated
if such acquisition would constitute a Default); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.

“ISP” means, with respect to any RCF LC, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice, Inc.
(or such later version thereof as may be in effect at the time of issuance of
such RCF LC).

“Issuing Lenders” means (a) the RCF LC Issuers and (b) the AUD LC Issuers. Each
reference herein to “the Issuing Lender” shall refer to the respective Issuing
Lender of a Letter of Credit.

 

19



--------------------------------------------------------------------------------

“Joinder Agreement” means collectively, each joinder agreement executed in favor
of the Administrative Agent for the ratable benefit of itself and the other
Secured Parties, substantially in the form of Exhibit C.

“Joint and Several Obligations” has the meaning assigned thereto in
Section 2.21(a).

“JPMC” means JPMorgan Chase Bank, N.A.

“LC Disbursement” means an RCF LC Disbursement or an AUD LC Disbursement, as
applicable.

“LC Exposure” means the RCF LC Exposure and the AUD LC Exposure.

“Lea County Facility” means that certain real property located in Lea County,
New Mexico described on Schedule I to the Third Amendment (under the heading
“Lea County, New Mexico Property”), together with all improvements thereto and
furniture, fixtures and equipment located therein, in each case owned by any of
GEO and its Restricted Subsidiaries.

“Lead Arranger” means BNP Paribas Securities Corp.

“Lender Addendum” means a Lender Addendum hereto (or to the Third Amendment, as
applicable) in the form of Exhibit D or any other form approved by the
Administrative Agent, to be executed and delivered by each initial Lender as
provided in Section 9.06(b) (or the Third Amendment, as applicable).

“Lenders” means each Person that shall have become a party hereto as a Lender on
the First Restatement Effective Date or, the Second Restatement Effective Date
or the Third Amendment Effective Date pursuant to a Lender Addendum (including,
without limitation, any Issuing Lender and any Swingline Lender, unless the
context otherwise requires), each Incremental Lender and each other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any RCF LC or any AUD LC.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing
denominated in Dollars or any Agreed Foreign Currency (other than Australian
Dollars), the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page or service providing quotations of interest rates applicable to
dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time)the Screen at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rateLIBOR for Dollar
depositssuch Currency with a maturity comparable to such Interest Period. If
such rate is not available on the Screen at such time for any reason, then the
LIBO Rate for such Interest Period shall be the rate at which Dollar deposits of
$in such Currency in the amount of 5,000,000 units of such Currency for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in the London interbank market to first class
banks at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If the

 

20



--------------------------------------------------------------------------------

LIBO Rate for any Interest Period for any Term Eurodollar Borrowing as
determined above in this definition would otherwise be less than, (x) in the
case of any Term Eurodollar Borrowing, 0.75%, then such LIBO Rate shall instead
be 0.75%, or (y) in the case of any Revolving Credit Eurodollar Borrowing or
Multicurrency Subfacility Eurodollar Borrowing, zero, then such LIBO Rate shall
instead be zero.

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, other than
customary rights of a third party to acquire Equity Interests in a Subsidiary
pursuant to an agreement for a sale of such Equity Interests permitted
hereunder.

“Loan Documents” means, collectively, (a) this Agreement, the Letter of Credit
Documents, the Notes, the Security Documents, each certificate delivered by an
authorized officer of any Borrower or, any Australian Borrower or any Guarantor
pursuant to any other Loan Document, and any other document executed and/or
delivered by or on behalf of any Borrower or, any Australian Borrower or any
Guarantor in connection with the foregoing if expressly designated as a “Loan
Document” therein., and (b) for purposes of each of Sections 4, 5, 6, 12(g) and
25 of the Guaranty Agreement, Sections 7.4(d), 7.11 and 7.14(a) of the
Collateral Agreement and Sections 15 and 25 of the Collateral Assignment, the
definitive documentation for the Cash Management Obligations.

“Loans” means the loans made by Lenders pursuant to this Agreement, including
Incremental Term Loans of any Series.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of GEO and its
Subsidiaries taken as a whole, (b) the ability of GEO and the Restricted
Subsidiaries, taken as a whole, to pay any of their obligations under this
Agreement or any of the other Loan Documents to which it is a party, (c) the
legality, validity, binding effect or enforceability of this Agreement or any of
the other Loan Documents or (d) the rights of or benefits available to the
Lenders under this Agreement or any of the other Loan Documents.

“Material Contract” means (a) any Material Government Contract or (b) any other
contract or agreement, written or oral, of GEO or any of its Restricted
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Material Government Contract” means any Government Contract, with respect to
which the aggregate amount of EBITDA reasonably attributable to such Government
Contract for the four fiscal quarters ending on or most recently ended prior to
any date of determination is greater than ten percent of EBITDA for the same
four fiscal quarter period.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of GEO and its Restricted Subsidiaries (including Unrestricted
Subsidiary Debt and any such obligations of Unrestricted Subsidiaries that are
Guaranteed by GEO or any Restricted Subsidiary) in an aggregate principal amount

 

21



--------------------------------------------------------------------------------

exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Real Property” means any real property interest, including
improvements, owned or leased by GEO or any of its Restricted Subsidiaries that
(i) that, immediately prior to the Second Restatement Effective Date, is subject
to a “Mortgage” under (and as defined in) the Existing Credit Agreement, or
(ii) at any time after the Second Restatement Effective Date that has a book
value in excess of $45,000,00050,000,000; provided, however, that no Excluded
Real Property shall constitute “Material Real Property” for purposes of this
Agreement and the other Loan Documents.

“Maximum AUD LC Fee Rate” means, for AUD PLOCs and AUD FLOCs, the applicable
rate per annum set forth below, based upon the Total Leverage Ratio as of the
most recent determination date:

 

Category

  

Total
Leverage Ratio

  

Maximum
AUD PLOC Fee Rate

  

Maximum AUD
FLOC Fee Rate

1    >5.005.50 to 1.00    1.00%    2.25% 2    >4.004.50 to 1.00 and <5.005.50
to 1.00    0.875%    2.00% 3    >3.003.50 to 1.00 and <4.004.50 to 1.00    0.75%
   1.75% 4    >2.002.50 to 1.00 and <3.003.50 to 1.00    0.625%    1.50% 5   
<2.002.50 to 1.00    0.50%    1.25%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b) (or
Section 5.01(a) or (b) of the Existing Credit Agreement, until such financial
statements are first delivered hereunder), as applicable, and (ii) each change
in the Maximum AUD LC Fee Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on and including the date
10 Business Days after delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the Total
Leverage Ratio shall be deemed to be in Category 1, (A) at any time that an
Event of Default has occurred and is continuing and (B) if GEO fails to deliver
the consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), as applicable, during the period from the expiration of
the time for delivery thereof until such consolidated financial statements are
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Maximum AUD LC Fee Rate for any period shall be subject to
the provisions of Section 2.12(f).

“Maximum Rate” has the meaning assigned thereto in Section 9.14.

“MNPI” has the meaning assigned thereto in Section 9.01(d).

“Mortgage Amendment” has the meaning assigned thereto in Section 5.11(c).

“Mortgage Amendment Trigger Date” means any Commitment Increase Date or
Incremental Term Loan Funding Date on which, immediately after giving effect to
the Revolving Credit Commitment Increase effected or Incremental Term Loans made
on such date, the sum of (x) the aggregate principal amount of all Incremental
Term Loans made after the Third Amendment Effective Date plus (y) the aggregate
amount of all Revolving Credit Commitment Increases effected after the Third
Amendment Effective Date exceeds $150,000,000.

 

22



--------------------------------------------------------------------------------

“Mortgages” means, collectively, one or more mortgages and deeds of trust (or
equivalent instruments) in form and substance reasonably satisfactory to the
Administrative Agent (each with such changes as may be appropriate in the
applicable jurisdiction), or amendments to any Mortgage existing as of the
Second Restatement Effective Date recorded in connection with the Existing
Credit Agreement, as applicable, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, executed by GEO or a Restricted
Subsidiary in favor of the Administrative Agent for the benefit of the Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time and covering (i) as of the Second
Restatement Effective Date, the properties and leasehold interests identified in
Schedule 3.17 of the Disclosure Supplement as subject to existing Mortgages and
(ii) thereafter, the properties and leasehold interests of GEO and its
Restricted Subsidiaries that are required to be subject to the Lien of a
Mortgage in accordance with the terms hereof.

“Multicurrency Subfacility”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are made
pursuant to Section 2.01(b), as opposed to Revolving Credit, Term, Incremental
or Swingline.

“Multicurrency Subfacility Availability Period” means the period from and
including the Third Restatement Effective Date to but excluding the earlier of
the Revolving Credit Commitment Termination Date and the date of termination of
the Multicurrency Subfacility Commitments.

“Multicurrency Subfacility Commitment” means, with respect to each Multicurrency
Subfacility Lender, the commitment, if any, of such Multicurrency Subfacility
Lender to make Multicurrency Subfacility Loans in each applicable Agreed Foreign
Currency, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Revolving Credit Lender pursuant to Section 9.04.
The aggregate amount of the Multicurrency Subfacility Lenders’ Multicurrency
Subfacility Commitments as of the Third Amendment Effective Date is equal to
$100,000,000. The initial amount of each Multicurrency Subfacility Lender’s
Multicurrency Subfacility Commitment is set forth in such Multicurrency
Subfacility Lender’s Lender Addendum with respect to the Third Amendment or, in
each case, the Assignment and Assumption pursuant to which such Multicurrency
Subfacility Lender shall have assumed its Multicurrency Subfacility Commitment,
as the case may be.

For the avoidance of doubt, and as further reflected herein, (x) a utilization
of the Multicurrency Subfacility Commitment of any Lender shall constitute a
utilization of the Revolving Credit Commitment of such Lender and
(y) accordingly, (1) each Multicurrency Subfacility Lender must also be a
Revolving Credit Lender and (2) the Multicurrency Subfacility Commitment of any
Lender shall not exceed the Revolving Credit Commitment of such Lender.

“Multicurrency Subfacility Commitment Increase” has the meaning assigned thereto
in Section 2.08(f)(i).

“Multicurrency Subfacility Commitment Increase Date” has the meaning assigned
thereto in Section 2.08(f)(i).

“Multicurrency Subfacility Lender” means a Lender with a Multicurrency
Subfacility Commitment or an outstanding Multicurrency Subfacility Loan.

“Multicurrency Subfacility Loan” means a Loan pursuant to Section 2.01(b) made
in (x) any Agreed Foreign Currency to the Borrowers or (y) Australian Dollars to
any Australian Borrower.

 

23



--------------------------------------------------------------------------------

“Multicurrency Subfacility Loan Note” means a promissory note of the Borrowers
or an Australian Borrower, as applicable, payable to any Lender, substantially
in the form of Exhibit A-3 (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrowers or such Australian Borrower, as applicable, to such Lender
resulting from outstanding Multicurrency Subfacility Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means:

(a) in the case of any Disposition, the aggregate amount of all cash payments,
received by or on behalf of GEO and its Restricted Subsidiaries directly or
indirectly in connection with any such Disposition consummated after the First
Restatement Effective Date; provided that Net Available Proceeds shall be net of
(i) the amount of any legal fees and expenses, title premiums and costs,
recording fees and expenses, state and local taxes, commissions, and other fees
and expenses paid by GEO and its Restricted Subsidiaries in connection with such
Disposition, (ii) any Federal, foreign, state and local income or other taxes
estimated to be payable by GEO and its Restricted Subsidiaries as a result of
such Disposition and (iii) any repayments by GEO or any of its Restricted
Subsidiaries of Indebtedness to the extent that (x) such Indebtedness is secured
by a Lien on the property that is the subject of such Disposition and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property;

(b) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by or on behalf
of GEO and its Restricted Subsidiaries in respect of such Casualty Event net of
(i) reasonable fees and expenses incurred by GEO and its Restricted Subsidiaries
in connection therewith and (ii) contractually required repayments of
Indebtedness to the extent secured by a Lien on such property and any income and
transfer taxes payable by GEO or any of its Restricted Subsidiaries in respect
of such Casualty Event; and

(c) in the case of any Equity Issuance, the aggregate amount of all cash
received by or on behalf of GEO and its Restricted Subsidiaries in respect of
such Equity Issuance net of reasonable fees and expenses incurred by GEO and its
Restricted Subsidiaries in connection therewith;

provided, that Net Available Proceeds of any Disposition or Casualty Event shall
be net of any amounts required to be paid (I) in order for GEO to be treated as
a REIT or to maintain its REIT status once GEO’s election to be treated as a
REIT has been made and (II) to avoid the imposition of federal or state income
or excise taxes reasonably determined in good faith by a Financial Officer of
GEO (as evidenced by a certification to that effect and setting forth the basis
for such estimation in reasonable detail delivered to the Administrative Agent
prior to or concurrently with the occurrence of the transaction or other events
resulting in such Net Available Proceeds, as the same may be supplemented or
modified in writing (in reasonable detail) by a Financial Officer of GEO to
reflect good faith adjustments to such original determination prior to the date
on which any of such Net Available Proceeds were (or were required to be)
applied to prepay Loans or reduce Commitments pursuant to Section 2.10(b)) to be
payable by GEO and its Restricted Subsidiaries as a result of such Disposition
or Casualty Event.

“Net Income” means, with respect to GEO and its Subsidiaries and Other
Consolidated Persons, for any period of determination, the net income (or loss)
for such period, determined on a consolidated basis in accordance with GAAP.

“Non-Extension Notice Date” has the meaning assigned thereto in Section
2.05(b)(ii).

 

24



--------------------------------------------------------------------------------

“Non-Recourse” means, with respect to any Indebtedness or other obligation and
to any Person, that such Person has not Guaranteed such Indebtedness or other
obligation, and is not otherwise liable, directly or indirectly for such
Indebtedness or other obligation, and that any action or inaction by such
Person, including without limitation any default by such Person on its own
Indebtedness or other obligations, will not result in any default, event of
default, acceleration, or increased financial or other obligations, under or
with respect to such Indebtedness or other obligation; provided, that, any
Indebtedness or other obligation of any Unrestricted Subsidiary or Other
Consolidated Person that would otherwise be Non-Recourse to the Borrowers and
the Restricted Subsidiaries shall not be Non-Recourse to the Borrowers and the
Restricted Subsidiaries solely due to (A) any investment funded at the time or
prior to the incurrence of such Indebtedness or other obligation or (B) the
assignment by any Borrower or any Restricted Subsidiary of its rights under any
Government Contract to secure Unrestricted Subsidiary Debt, or Indebtedness or
other obligations of any Other Consolidated Person, related to such Government
Contract or (C) to the extent undrawn, the issuance of any Letter of Credit in
support of such Indebtedness or other obligation.

“Non-Recourse Debt Service” means, with respect to any Person, for any period,
the sum of, without duplication (a) the net interest expense of such Person with
respect to Indebtedness that is Non-Recourse to GEO and the Restricted
Subsidiaries, determined for such period, without duplication, on a consolidated
or combined basis, as the case may be, in accordance with GAAP, (b) the
scheduled principal payments required to be made during such period by such
Person with respect to Indebtedness that is Non-Recourse to GEO and the
Restricted Subsidiaries and (c) rent expense for such period associated with
Indebtedness that is Non-Recourse to GEO and the Restricted Subsidiaries.

“Note” means, as the context may require, a Revolving Credit Loan Note, a
Multicurrency Subfacility Loan Note or a Term Loan Note.

“Notice of Assignment” has the meaning assigned thereto in the Collateral
Agreement.

“Obligations” means, collectively, (a) all obligations of the Borrowers under
the Loan Documents to pay the principal of and interest on the Loans and all
fees, indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
the Administrative Agent or the Lenders under the Loan Documents, (b) all
obligations of each Australian Borrower under this Agreement (or any other Loan
Documents to which such Australian Borrower is party) to pay the principal of,
and interest on, the Multicurrency Subfacility Loans borrowed by such Australian
Borrower and all other amounts whatsoever relating to such Multicurrency
Subfacility Loans, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing by such Australian Borrower to the
Administrative Agent or the Multicurrency Subfacility Lenders under this
Agreement (or any other Loan Documents to which such Australian Borrower is
party), (c) all existing or future payment and other obligations owing by GEO or
any Restricted Subsidiary under any Hedging Agreement permitted hereunder with
any Hedge Counterparty, excluding Excluded Swap Obligations, (d) all Cash
Management Obligations, and (ce) all other interest, fees and commissions
(including reasonable attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by GEO or any of its Subsidiaries to the Lenders or the Administrative Agent, in
each case under or in respect of this Agreement, any Note, any Letter of Credit
or any of the other Loan Documents of every kind, nature and description, direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note.
For the avoidance of doubt, no Australian Borrower shall be liable or otherwise
responsible under the Loan Documents for any payment Obligations other than its
own Obligations described in clause (b) of this definition.

 

25



--------------------------------------------------------------------------------

“Other Consolidated Persons” means Persons, none of the Equity Interests of
which are owned by GEO or any of its Subsidiaries, whose financial statements
are required to be consolidated with the financial statements of GEO in
accordance with GAAP.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).

“Participant Register” has the meaning assigned thereto in Section 9.04(d).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payee” has the meaning assigned thereto in the definition of “Excluded Taxes”
in this Section 1.01.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by GEO or a Restricted Subsidiary
of a Facility, all of the Equity Interests of a Person or all or substantially
all of the assets and related rights constituting an ongoing business, in each
case primarily constituting a Permitted Business, and where each of the
following conditions is satisfied:

(a) at the time of such acquisition, both before and immediately after the
consummation thereof, no Default shall have occurred and be continuing;

(b) unless the consideration paid for such acquisition (including, without
duplication, the assumption of Indebtedness and aggregate amount of Indebtedness
of the subject of such acquisition remaining outstanding after the consummation
thereof) is less than $15,000,000, Subject EBITDA for the period of four fiscal
quarters of the Facility, Person or business so acquired ended most recently
before the consummation of such acquisition, was greater than zero;

(c) the Total Leverage Ratio and Senior Secured Leverage Ratio on the last day
of the period of four fiscal quarters of GEO ended most recently before the
consummation of such acquisition for which financial statements have been
delivered under Section 5.01(a) or (b), as applicable, calculated on a Pro Forma
Basis as if the acquisition had occurred on the first day of such period, and
giving pro forma effect to all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness from and after such day through and including the date of the
consummation of such acquisition, is at least 0.25 below the Total Leverage
Ratio and Senior Secured Leverage Ratio, respectively, required to be maintained
pursuant to Section 6.09 on such day; and

(d) such acquisition shall be consummated such that, after giving effect
thereto, the subject of such acquisition shall be one or more Restricted
Subsidiaries or (to the extent constituting assets that are not Persons) shall
be acquired directly by GEO and/or one or more of its Restricted Subsidiaries;
provided that nothing herein shall prevent GEO from designating the subject of
such acquisition as an Unrestricted Subsidiary in accordance with
Section 5.09(d) hereof.; and

 

26



--------------------------------------------------------------------------------

(e) such acquisition of Equity Interests was not preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by, GEO or
a Restricted Subsidiary.

“Permitted Business” means (a) a business, a line of business or a facility in
the same line of business as is conducted by GEO and its Subsidiaries on the
date hereofSecond Restatement Effective Date or the Third Amendment Effective
Date and any business reasonably related thereto or ancillary or incidental
thereto, or a reasonable extension thereof, including the provision of services
or goods to Governmental Authorities, or(b) the making of Developmental
Investments or (c) any change in the business of GEO and its Subsidiaries
necessary to qualify as a REIT.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and other governmental charges
that are not yet due beyond the period of grace or are being contested in
compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, banker’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of GEO or any of its Subsidiaries; and

(g) any PPSA Deemed Security Interests;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moody’s”);

 

27



--------------------------------------------------------------------------------

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof, or by any Lender which has
a combined capital and surplus and undivided profits of not less than
$500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (d) of this definition; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have portfolio
assets of at least $1,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which GEO or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned thereto in Section 9.01(d).

“PPSA” means the Personal Property Securities Act 2009 (Cth) in force in
Australia.

“PPSA Deemed Security Interest” means an interest of the kind referred to in
section 12(3) of the PPSA where the transaction concerned does not, in
substance, secure payment or performance of an obligation.

“Prime Rate” means, at any time, the rate of interest per annum established from
time to time by BNP Paribas as its prevailing “base rate” or “prime rate” for
loans in Dollars in the United States. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in such prime
rate occurs. The parties hereto acknowledge that the rate announced publicly by
BNP Paribas as its prime rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks.

“Principal Financial Center” means, in respect of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Principal Payment Dates” means, in the case of Term Loans, the 28 consecutive
quarter-annual anniversaries of the First Restatement Effective Date beginning
with and including the first such quarter-annual anniversary falling after the
First Restatement Effective Date and ending with and including the Term Loan
Maturity Date; provided that if there is no day corresponding to the First
Restatement Effective Date in the appropriate calendar month, then the relevant
Principal Payment Date shall be the last day of such month.

 

28



--------------------------------------------------------------------------------

“Pro Forma Basis” means, in making any determination of EBITDA or Adjusted
EBITDA for any period, that pro forma effect shall be given to any acquisition
permitted hereunder including any Permitted Acquisition that occurred during
such period and to any acquisition by the Person acquired by GEO or any
Restricted Subsidiary that occurred during such period, in each case, taking
into account both revenues (excluding revenues created by synergies) and
estimated cost-savings, as determined reasonably and in good faith by a
Financial Officer of GEO and approved by the Administrative Agent, provided that
GEO delivers to the Administrative Agent a certificate of a Financial Officer of
GEO setting forth such pro forma calculations and all assumptions that are
material to such calculations.

“Pro Forma Senior Secured Leverage Ratio” means, on any date, the Senior Secured
Leverage Ratio on the last day of GEO’s fiscal quarter then most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), as applicable, (i) after giving pro forma effect since such last day
through and including such date to: (x) all payments, prepayments, redemptions,
retirements, sinking fund payments, and borrowings, issuances and other
incurrences, of secured Indebtedness and (y) any changes to the amount of
Unrestricted Cash and (ii) calculating EBITDA for the period of computation on a
Pro Forma Basis.

“Pro Forma Total Leverage Ratio” means, on any date, the Total Leverage Ratio on
the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, (i) after giving pro forma effect since such last day through and
including such date to: (x) all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness and (y) any changes to the amount of Unrestricted Cash and
(ii) calculating EBITDA for the period of computation on a Pro Forma Basis.

“Public Lender” has the meaning assigned thereto in Section 9.01(d).

“Quarterly Date” means the last Business Day of January, April, July and October
in each year, as applicable, the first of which shall be the first such day
after the First Restatement Effective Date.

“Ravenhall Project Subsidiaries” means, collectively, GEO Ravenhall Holdings Pty
Ltd, GEO Ravenhall Finance Holdings Pty Ltd, GEO Ravenhall Finance Holding
Trust, GEO Ravenhall Pty Ltd, GEO Ravenhall Finance Pty Ltd, GEO Ravenhall
Trust, GEO Ravenhall Finance Trust, Ravenhall Finance Co. Pty Ltd., the
Australian Borrowers, the Australian Trust and any direct or indirect Subsidiary
of the foregoing entities, in each case to the extent a Subsidiary of GEO.

“RCF Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“RCF LC” means any letter of credit issued by any RCF LC Issuer pursuant to this
Agreement.

“RCF LC Disbursement” means a payment made by an RCF LC Issuer pursuant to an
RCF LC.

“RCF LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding RCF LCs at such time plus (b) the aggregate amount of
all RCF LC Disbursements that have not yet been reimbursed by or on behalf of
the Borrowers at such time. For purposes of computing the amount available to be
drawn under any RCF LC, the amount of such RCF LC shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a RCF LC has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such RCF LC
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. The RCF LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total RCF LC Exposure at such time.

 

29



--------------------------------------------------------------------------------

“RCF LC Issuer” means (i) BNP Paribas, (ii) JPMorgan Chase Bank, N.A.JPMC,
(iii) Bank of America, N.A., (iv) HSBC Bank USA, N.A. or (v) any Lender selected
by GEO that is reasonably acceptable to the Administrative Agent and consents to
be an “RCF LC Issuer” hereunder, and their successors in such capacity as
provided in Section 2.05(j). An RCF LC Issuer may, in its discretion, arrange
for one or more RCF LCs to be issued by branches or Affiliates of such RCF LC
Issuer, in which case the term “RCF LC Issuer” shall include any such branch or
Affiliate with respect to RCF LCs issued by such branch or Affiliate. Each
reference herein to “the RCF LC Issuer” shall refer to the respective RCF LC
Issuer of an RCF LC.

“Register” has the meaning assigned thereto in Section 9.04(c).

“Refundable Excess” has the meaning assigned thereto in Section 2.10(c)(iii).

“REIT” means a real estate investment trust as defined and taxed under
Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 8.01.

“Required Lenders” means, at any time, subject to Section 2.18(b) and to the
last paragraph of Section 9.02(b), Lenders having Revolving Credit Exposures,
AUD LC Exposures, outstanding Multicurrency Subfacility Loans, outstanding Term
Loans, outstanding Incremental Term Loans and unused Commitments (other than
Multicurrency Subfacility Commitments) representing more than 50% of the sum of
the total Revolving Credit Exposures, AUD LC Exposures, outstanding
Multicurrency Subfacility Loans, outstanding Term Loans, outstanding Incremental
Term Loans and unused Commitments (other than Multicurrency Subfacility
Commitments) at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, AUD LC Exposures, outstanding
Multicurrency Subfacility Loans, outstanding Term Loans, outstanding Incremental
Term Loans and unused Commitments of such Class representing more than 50% of
the total Revolving Credit Exposures, outstanding Term Loans, outstanding
Multicurrency Subfacility Loans, outstanding Incremental Term Loans and unused
Commitments of such Class at such time.

“Resignation Effective Date” has the meaning assigned thereto in Section 8.01.

“Restricted Domestic Subsidiary” means any Domestic Subsidiary of GEO that is
not an Unrestricted Subsidiary.

“Restricted Payment” means, with respect to any Person, any (x) dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of such Person, or (y) payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any Equity Rights with
respect to such Person.

“Restricted Subsidiary” means any Subsidiary of GEO that is not an Unrestricted
Subsidiary.

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(a).

 

30



--------------------------------------------------------------------------------

“Revolving Credit Availability Period” means the period from and including the
First Restatement Effective Date to but excluding the earlier of the Revolving
Credit Commitment Termination Date and the date of termination of the Revolving
Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in RCF LCs and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of the Lenders’ Revolving Credit Commitments as of each of the
First Restatement Date was, and as of the Second Restatement Date is, in each
case $700,000,000was $700,000,000. The aggregate amount of the Lenders’
Revolving Credit Commitments as of the Third Amendment Effective Date is
$900,000,000. The initial amount of each Lender’s Revolving Credit Commitment is
set forth in such Lender’s Lender Addendum with respect to Third Amendment or,
in each case, the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Credit Commitment, as the case may be.

“Revolving Credit Commitment Increase” has the meaning assigned thereto in
Section 2.08(e)(i).

“Revolving Credit Commitment Termination Date” means the fifth anniversary of
the Second Restatement Effective Date.Third Amendment Effective Date; provided
that, if on October 3, 2019, both (i) the maturity date of all Term Loans and
Incremental Term Loans shall not have been extended to the date that is 5 1⁄2
years after the Third Amendment Effective Date or a later date and (ii) the
Senior Secured Leverage Ratio exceeds 2.50:1.00, then the Revolving Credit
Commitment Termination Date shall be October 3, 2019.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its RCF LC Exposure and Swingline Exposure at such time.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have expired or been terminated, a Lender
with Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Credit Loan Note” means a promissory note of the Borrowers payable to
any Lender, substantially in the form of Exhibit A-2 (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from
outstanding Revolving Credit Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

“Sanctioned Country” means, at any time of determination, a country or territory
whichthat is, or whose government is, the subject or target of any Sanctions
broadly restricting or prohibiting dealings with such country, territory or
government (as of the Second Restatement(which, as of the Third Amendment
Effective Date, includes Cuba, Iran, Burma, North Korea, Sudan, and Syria and
the Crimea region of the Ukraine).

“Sanctioned Person” means, at any time of determination, any Person with whom
dealings are restricted or prohibited under Sanctions, including (a) any Person
listed in any Sanctions-related list of designated Persons maintained by the
United States (including by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, or the U.S. Department
of

 

31



--------------------------------------------------------------------------------

Commerce), the United Nations Security Council, the European Union or any of its
member states, Her Majesty’s Treasury, Switzerland or any other relevant
authority, (b) any Person located, organized or resident in, or any Governmental
Entity or governmental instrumentality of, a Sanctioned Country or (c) any
Person 25% or more directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person described in clauses (a) or (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce, (b) the United Nations
Security Council, (c) the European Union or any of its member states, (d) Her
Majesty’s Treasury, (e) Switzerland or (f) any other relevant authority.

“Screen” means, for (i) any Currency (other than Australian Dollars), the
relevant display page for LIBOR for such Currency (as determined by the
Administrative Agent) on the Reuters Monitor Money Rates Service or any
successor to such Service (or any alternative service selected by the
Administrative Agent) or (ii) Australian Dollars, the relevant “BBSW” display
page (as determined by the Administrative Agent) on the Thomson Reuters service
or any successor to such service (or any alternative service selected by the
Administrative Agent).

“Second Currency” has the meaning assigned thereto in Section 9.15.

“Second Restatement Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.03).

“Secured Parties” means the Administrative Agent, the Lenders and, the Hedge
Counterparties and the Cash Management Banks.

“Security Documents” means the Guaranty Agreement, the Collateral Agreement, the
Mortgages, the Collateral Assignment, each Joinder Agreement and each other
agreement or writing pursuant to which any Borrower or any Restricted Subsidiary
purports to grant a Lien on any property or assets securing their obligations
under the Loan Documents.

“Senior Note Indentures” means, collectively, each of the indentures under which
the Senior Notes are issued.

“Senior Notes” means, collectively, any senior notes (including, without
limitation, the 2021 Notes) issued by GEO or any of its Subsidiaries.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) the result
of (i) the aggregate outstanding principal amount of all secured Indebtedness of
GEO and its Restricted Subsidiaries on such date (calculated on a consolidated
basis without duplication in accordance with GAAP) minus (ii) the sum of (x) the
aggregate amount (not less than zero) of Unrestricted Cash on such date plus
(y) to the extent included in the calculation under the clause (a)(i) of this
definition, the undrawn amount of all outstanding Letters of Credit on such date
to (b) Adjusted EBITDA for the period of four fiscal quarters of GEO ending on
or most recently ended prior to such date.

“Series” has the meaning assigned thereto in Section 2.01(cd).

“Significant Subsidiary” means (a) any Subsidiary (or group of Subsidiaries on a
consolidated or combined basis) that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as such Regulation is in effect on the date hereof,
(b) Corrections and (c) unless the Australian Borrower Resignation Date shall
have occurred, each Australian Borrower.

 

 

32



--------------------------------------------------------------------------------

“Solvent” means,: (i) as to GEO and its Subsidiaries on a particular date, that
each such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) owns property having a value,
both at fair valuation and at present fair saleable value, greater than the
amount required to pay its probable liabilities (including contingencies),
(c) does not intend to, and does not believe that it (or, in the case of the
Australian Trustee, the Australian Trust) will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature (in the
case of the Australian Trustee, out of its own assets (where it is obliged to do
so) and the Australian Trust’s assets) and (d) is “solvent” within the meaning
given that term and similar terms under Title 11 of the United States Code
entitled “Bankruptcy” (as now and hereafter in effect or any successor statute)
(or, in the case of the Australian Borrowers, under the Australian Corporations
Act) and other applicable laws relating to fraudulent transfers and conveyances;
and (ii) as to the Australian Borrowers, on a particular date, that each such
Person is able to pay its debts as and when they become due and payable.

“South African Rand” refers to the lawful currency of South Africa.

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special New York counsel to BNP Paribas, as Administrative Agent.

“Specified Currency” has the meaning assigned thereto in Section 9.15.

“Specified Place” has the meaning assigned thereto in Section 9.15.

“Statutory Reserve Rate” means, for theany day during any Interest Period for
any Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject (whether or not applicable to any
Lender) for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Board. All Eurodollar
LoansBorrowings shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subject EBITDA” means, for any period, for any Facility, Person or business
that is the subject of a proposed Permitted Acquisition (the “Acquired
Business”), the sum of the following for such period (calculated without
duplication on a consolidated basis for such Acquired Business and its
Subsidiaries to the fullest extent practicable in accordance with GAAP (and, if
such Acquired Business consists of assets rather than a Person, as if such
Acquired Business were a Person)) (a) net operating income (or loss) plus
(b) the sum of the following to the extent deducted in determining such net
operating income: (i) income and franchise taxes, (ii) interest expense,
(iii) amortization, depreciation and other non-cash charges (excluding insurance
reserves), and (iv) extraordinary losses.

“Subject Year” has the meaning assigned thereto in Section 6.05(a)(B).

 

33



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of GEO.

“Swap Obligation” is defined inhas the meaning assigned thereto in the
definition of “Excluded Swap Obligation” in this Section 1.01.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means (i) BNP Paribas or (ii) any Lender selected by GEO that
is reasonably acceptable to the Administrative Agent and consents to be a
“Swingline Lender” hereunder. Each reference herein to “the Swingline Lender”
shall refer to the respective Swingline Lender of a Swingline Loan.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit, Multicurrency
Subfacility, Term or Incremental, as opposed to Swingline.

“Synthetic Leases” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(bc), as opposed to Revolving Credit, Multicurrency Subfacility,
Incremental or Swingline.

“Term Lender” means a Lender with an outstanding Term Loan.

“Term Loans” means the term loans described in Section 2.01(bc).

“Term Loan Maturity Date” means the seventh anniversary of the First
Restatement Effective Date.

“Term Loan Note” means a promissory note of GEO payable to the order of any
Lender, substantially in the form of Exhibit A-1 hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of GEO to such Lender resulting from outstanding Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Third Amendment” means Amendment No. 1 to this Agreement dated as of the Third
Amendment Effective Date.

 

34



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means May 19, 2016.

“Title Companies” has the meaning assigned thereto in Section 5.10(a)(ii).

“Total Leverage Ratio” means, on any date, the ratio of (a) the result of the
following calculation: (i) the aggregate outstanding principal amount of all
Indebtedness of GEO, its Subsidiaries and the Other Consolidated Persons on such
date (calculated on a consolidated basis without duplication in accordance with
GAAP) minus (ii) the sum of (x) the aggregate amount (not less than zero) of
Unrestricted Cash on such date plus (y) the aggregate outstanding principal
amount of all Indebtedness of the Unrestricted Subsidiaries and the Other
Consolidated Persons on such date that is Non-Recourse to GEO and its Restricted
Subsidiaries plus (z) to the extent included in the calculation under the
clause (a)(i) of this definition, the undrawn amount of all outstanding Letters
of Credit on such date to (b) Adjusted EBITDA for the period of four fiscal
quarters of GEO ending on or most recently ended prior to such date.

“Transactions” means the execution, delivery and performance by each Borrower
and each Restricted Subsidiary of this Agreement and the other Loan Documents to
which it intended to be a party, the borrowing of Loans, the use of the proceeds
thereof, and the issuance, amendment, renewal or extension of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted BBSW Rate or the
Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, if the context so requires, any other applicable
jurisdiction.

“US Borrower” means a Borrower that is United States person within the meaning
of Section 7701(a)(30) of the Code.

“Unrestricted Cash” means cash and Permitted Investments held by GEO and its
Restricted Subsidiaries that are not subject to any Lien or preferential
arrangement in favor of any Person to protect such Person against loss and are
not part of any funded reserve established by GEO or any of its Restricted
Subsidiaries required by GAAP.

“Unrestricted Subsidiary” means any Subsidiary of GEO (other than Corrections)
identified on the First Restatement Effective Date in the Disclosure Supplement
to (and as defined in) the Existing Credit Agreement as an Unrestricted
Subsidiary or designated as an Unrestricted Subsidiary after the First
Restatement Effective Date pursuant to Section 5.09(d) of the Existing Credit
Agreement or Section 5.09(d), prior to the Third Amendment Effective Date, or
which qualifies as an Unrestricted Subsidiary after the Third Amendment
Effective Date pursuant to Section 5.09(d); provided that (i) such Unrestricted
Subsidiary meets the requirements set forth in Section 5.09(d) and (ii) none of
(x) Corrections or (y) unless the Australian Borrower Resignation Date shall
have occurred, any Australian Borrower, in each case shall be an Unrestricted
Subsidiary.

“Unrestricted Subsidiary Debt” means Indebtedness of any one or more
Unrestricted Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any time, the excess at such time of current assets
(excluding cash and cash equivalents) over current liabilities (excluding the
current portion of long-term debt) of GEO, its Subsidiaries and the Other
Consolidated Persons (determined on a consolidated basis without duplication in
accordance with GAAP).

 

35



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated
ABR Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Syndicated Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type
(e.g., a “Syndicated ABR Borrowing”). Loans, Borrowings and RCF LCs may also be
identified by Currency.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. Any
reference herein to “the date hereof”, “the date of this Agreement” and words of
similar import shall be deemed to mean August 27, 2014. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein, including in
Section 6.136.08), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
supplemented, re-enacted or redesignated from time to time and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if GEO
notifies the Administrative Agent that GEO requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies GEO that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, GEO will comply with
Section 5.12.

Section 1.05 Currencies; Currency Equivalents. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as otherwise expressly provided
herein, for purposes of determining:

 

36



--------------------------------------------------------------------------------

(i) whether the amount of any Revolving Credit Borrowing or RCF LC, together
with all other Revolving Credit Borrowings and RCF LCs then outstanding or to be
borrowed or issued at the same time that such Revolving Credit Borrowing or RCF
LC is outstanding, would exceed the aggregate amount of the Revolving Credit
Commitments,

(ii) whether the amount of any Multicurrency Subfacility Borrowing, together
with all other Multicurrency Subfacility Borrowings then outstanding or to be
borrowed at the same time that such Multicurrency Subfacility Borrowing is
outstanding, would exceed the aggregate amount of the Multicurrency Subfacility
Commitments,

(iii) (ii) the aggregate unutilized amount of the Commitments of any Class,

(iv) (iii) the Revolving Credit Exposure or the LC Exposure of any Class, or

(v) (iv) the Dollar equivalent amount of any AUD LC,

the outstanding face amount of any Letter of Credit that is denominated in any
Foreign Currency and the outstanding principal amount of any Multicurrency
Subfacility Loan denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency (x) of such Letter of
Credit, determined as of the date of such Letter of Credit or (y) of such
Multicurrency Subfacility Loan determined as of the date of such Multicurrency
Subfacility Loan (determined in accordance with the last sentence of the
definition of “Interest Period”).

Wherever in this Agreement in connection with a Multicurrency Subfacility
Borrowing, conversion, continuation or prepayment of a Eurodollar Multicurrency
Subfacility Loan or the issuance, amendment or extension of a Letter of Credit
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Multicurrency Subfacility Borrowing, Eurodollar Multicurrency
Subfacility Loan or Letter of Credit is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 unitsunit of such Foreign Currency), with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be.

Section 1.06 Change in Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful Currency after the Third Amendment Effective Date shall be
redenominated into Euros at the time of such adoption (in accordance with the
EMU Legislation). If, in relation to the Currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
Currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Multicurrency Subfacility Borrowing in the
Currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
necessary to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

37



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be necessary to reflect a change in Currency of any other country and
any relevant market conventions or practices relating to the change in Currency.

Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the aggregate
amount available to be drawn under such Letter of Credit at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of the Letter of Credit Documents related thereto, provides for one or
more automatic increases in the stated amount thereof (or the aggregate amount
available to be drawn thereunder), the amount of such Letter of Credit (other
than for purposes of Section 2.11) shall be deemed to be the maximum aggregate
amount available to be drawn under such Letter of Credit after giving effect to
all such increases.

Section 1.08 Australian Terms. In this Agreement, “inability to pay its debts as
they fall due” will, in relation to any Subsidiary of GEO incorporated in
Australia, be deemed to include that Subsidiary to the extent that it is:
(a) taken under the Australian Corporations Act to be unable to pay its debts as
they fall due; or (b) the subject of an event described in section 459C(2)(b) or
section 585 of the Australian Corporations Act.

Section 1.09 Australian Code of Banking Practice. The parties to this Agreement
agree that the Australian Code of Banking Practice published by the Australian
Bankers’ Association does not apply to this Agreement, the other Loan Documents
or the transactions contemplated hereby or thereby.

ARTICLE II

THE CREDITS

Section 2.01 The Commitments; Loans. The Lenders made, and on the terms and
subject to the conditions set forth herein severally agree to make, Loans, in
each case as set forth below.

(a) Revolving Credit Loans.

(i) On the First Restatement Effective Date, the Existing Revolving Credit Loans
(as defined in the Existing Credit Agreement) of each Lender outstanding on the
First Restatement Effective Date (immediately prior to giving effect thereto)
were continued, and on the First Restatement Date constituted and remained
outstanding as Revolving Credit Loans hereunder. All Revolving Credit Loans
outstanding on the date hereof (immediately prior to giving effect to the Second
Restatement Effective Date) remain outstanding hereunder as of the Second
Restatement Effective Date.

(ii) Each Revolving Credit Lender having an Available Revolving Credit
Commitment agrees to make Revolving Credit Loans in Dollars to the Borrowers,
from time to time during the Revolving Credit Availability Period, in Dollars,
in an aggregate principal amount that will result in neither (ix) the sum of
such Lender’s Revolving Credit Exposure plus the outstanding principal amount of
such Lender’s Multicurrency Subfacility Loans exceeding such Lender’s Revolving
Credit Commitment nor (iiy) the sum of the total Revolving Credit Exposures plus
the aggregate outstanding principal amount of Multicurrency Subfacility Loans
exceeding the total Revolving Credit Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Credit Loans.

 

38



--------------------------------------------------------------------------------

(b) Multicurrency Subfacility Loans. Each Multicurrency Subfacility Lender
agrees to make Multicurrency Subfacility Loans (i) in any Agreed Foreign
Currency to the Borrowers and (ii) unless the Australian Borrower Resignation
Date shall have occurred, in Australian Dollars to any Australian Borrower, in
each case from time to time during the Multicurrency Subfacility Availability
Period, in an aggregate principal amount that will result in none of (i) the
outstanding principal amount of Multicurrency Subfacility Loans of such Lender
exceeding such Lender’s Multicurrency Subfacility Commitment, (ii) the aggregate
outstanding amount of Multicurrency Subfacility Loans exceeding the total
Multicurrency Subfacility Commitments, (iii) the sum of the Revolving Credit
Exposure of such Lender plus the outstanding principal amount of Multicurrency
Subfacility Loans of such Lender exceeding such Lender’s Revolving Credit
Commitment, or (iv) the sum of the total Revolving Credit Exposures plus the
aggregate outstanding amount of Multicurrency Subfacility Loans exceeding the
total Revolving Credit Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, (i) the Borrowers may borrow, prepay
and reborrow Multicurrency Subfacility Loans denominated in any Agreed Foreign
Currency and (ii) the Australian Borrowers may borrow, prepay and reborrow
Multicurrency Subfacility Loans denominated in Australian Dollars.

(c) (b) Term Loans. On the First Restatement Effective Date, the Existing Term
Loans (as defined in the Existing Credit Agreement) of each Lender outstanding
on the First Restatement Effective Date (immediately prior to giving effect
thereto) were continued, and on the First Restatement Date constituted and
remained outstanding as Term Loans hereunder. As of the Second Restatement
Effective Date, Term Loans in an aggregate principal amount of $296,250,000
remained outstanding hereunder. As of the Third Amendment Effective Date, Term
Loans in an aggregate principal amount of $291,000,000 remain outstanding
hereunder. Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.

(d) (c) Incremental Term Loans. In addition to Borrowings of Revolving Credit
Loans, Multicurrency Subfacility Loans and Term Loans pursuant to Section
2.01(a) or, (b) or (c) above, respectively, at any time and from time to time,
GEO may request that any one or more of the Lenders or, at the option of GEO,
other financial institutions or funds selected by GEO offer to enter into
commitments to make additional term loans (“Incremental Term Loans”) to GEO, in
Dollars, under this Section 2.01(cd). In the event that one or more of the
Lenders or such other financial institutions or funds offer, in their sole
discretion, to enter into such commitments, and such Lenders or financial
institutions or funds and GEO agree as to the amount of such commitments that
shall be allocated to the respective Lenders or financial institutions or funds
making such offers and the fees (if any) to be payable by GEO in connection
therewith, such Lenders or financial institutions or funds shall become
obligated to make Incremental Term Loans under this Agreement in an amount equal
to the amount of their respective Incremental Term Loan Commitments (and such
financial institutions shall become “Incremental Lenders” hereunder). The
Incremental Term Loans to be made pursuant to any such agreement between GEO and
any such Lenders or financial institutions or funds in response to any such
request by GEO shall be deemed to be a separate “Series” of Incremental Term
Loans for all purposes of this Agreement.

Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Term Loan Commitments entered into pursuant to
any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Term Loans) shall be (A) $20,000,000 or a larger
multiple of $1,000,000 or (B) any other amount consented to by the
Administrative Agent, and (ii) the aggregate principal amount of all Incremental
Term Loan Commitments established after the Second RestatementThird
Amendment Effective Date plus the aggregate principal amount of all Revolving
Credit Commitment Increases obtained after the Second RestatementThird
Amendment Effective Date shall not exceed $350,000,000450,000,000. Except as
otherwise expressly provided herein, the Incremental Term Loans of any Series
shall have the interest rate, participation and other fees, commitment reduction
schedule (if any), amortization and maturity date, and be subject to

 

39



--------------------------------------------------------------------------------

such conditions to effectiveness and initial credit extension, as shall be
agreed upon by the respective Incremental Lenders of such Series, GEO and the
Administrative Agent (which agreement by the Administrative Agent shall not be
unreasonably withheld in the case of interest rates and participation and other
fees),; provided that in any event (xA) the Incremental Term Loans shall be
subject to, and entitled to the benefits of, the collateral security and
Guarantees provided for herein and in the other Loan Documents on an equal and
ratable basis with each other Loan, (yB) the maturity for Incremental Term Loans
shall not be earlier than the Term Loan Maturity Date and may be later than the
Term Loan Maturity Date to the extent so agreed by GEO and such Incremental
Lenders and, (zC) the weighted average-life-to-maturity for such Series of
Incremental Term Loans shall not be shorter than the weighted
average-life-to-maturity for the Term Loans and may be longer than the weighted
average-life-to-maturity for the Term Loans to the extent so agreed by GEO and
such Incremental Lenders and (D) if the Incremental Term Loan Funding Date of
any Incremental Term Loans is a Mortgage Amendment Trigger Date, GEO shall be in
compliance with Section 5.11(b) as of such date; provided, further that GEO and
the applicable Incremental Lenders may modify or waive any or all of the
conditions to the initial borrowing of the applicable Incremental Term Loans
(but not, for the avoidance of doubt, any conditions to the effectiveness of any
Incremental Term Loan Commitments) set forth in this Agreement (other than with
respect to (x) the absence of any Event of Default under any of
Sections 7.01(a), (b), (h), (i) or (j) or, (y) the accuracy of customary
“specified representations” or (z) clause (D) of the immediately preceding
proviso) in any transaction where the net cash proceeds of such Incremental Term
Loan will be used to fund the purchase price for a Permitted Acquisition or
other acquisition permitted under this Agreement.

Following the acceptance by GEO of the offers made by any one or more Lenders to
make any Series of Incremental Term Loans pursuant to the foregoing provisions
of this Section 2.01(cd), each such Incremental Lender in respect of such Series
of Incremental Term Loans severally agrees, on the terms and conditions of this
Agreement, to make such Incremental Term Loans to GEO on a Business Day (an
“Incremental Term Loan Funding Date”) during the period from and including the
date of such acceptance to and including the commitment termination date
specified in the agreement entered into with respect to such Series in an
aggregate principal amount up to but not exceeding the amount of the Incremental
Term Loan Commitment of such Incremental Lender in respect of such Series as in
effect from time to time. Amounts prepaid or repaid in respect of Incremental
Term Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, each Syndicated Borrowing shall be
comprised entirely of ABR Loans or of Eurodollar Loans denominated in a single
Currency as GEO may request in accordance herewith. Each Swingline Loan shall be
an ABR Loan. Each ABR Loan shall be denominated in Dollars. Each Lender at its
option may make any Eurodollar Loan or provide any other extension of credit or
fund any other obligation hereunder by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $2,500,000 or a larger multiple of
$1,000,000. Each Syndicated ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $1,000,000; provided that a Syndicated ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or (in the case of a
Revolving Credit ABR Borrowing) that is required to finance the reimbursement of
an RCF LC Disbursement as contemplated by Section 2.05(f). Each Swingline Loan
shall be in an amount equal to $100,000 or a larger multiple of $100,000.
Borrowings of more than one Class and, Type and Currency may be outstanding at
the same time; provided that there shall not at any time be more than a total of
fifteen Eurodollar Borrowings outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Borrower or Australian Borrower shall be entitled to request (or
to elect to convert to or continue as a Eurodollar Borrowing):

(i) any Revolving Credit Borrowing or Multicurrency Subfacility Borrowing if the
Interest Period requested therefor would end after the Revolving Credit
Commitment Termination Date;

(ii) any Term Borrowing if the Interest Period requested therefor would end
after the applicable Term Loan Maturity Date;

(iii) any Term Borrowing of either Class if the Interest Period requested
therefor would commence before and end after any Principal Payment Date unless,
after giving effect thereto, the aggregate principal amount of the Term Loans of
such Class having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
of such Class permitted to be outstanding after giving effect to the payments of
principal required to be made on such Principal Payment Date; and

(iv) any Borrowing of a Series of Incremental Term Loans if the Interest Period
requested therefor would commence before and end after (x) the final maturity
date for such Series or (y) any date specified for the amortization of such
Series unless, in the case of this clause (y), after giving effect thereto, the
aggregate principal amount of the Incremental Term Loans of such Series having
Interest Periods that end after such date shall be equal to or less than the
aggregate principal amount of the Incremental Term Loans of such Series
permitted to be outstanding after giving effect to the payments of principal
required to be made on such date.

Section 2.03 Requests for Syndicated Borrowings.

(a) Notices. To request a Syndicated Borrowing, GEO shall notify the
Administrative Agent of such request (i) in the case of a Eurodollar Borrowing
denominated in Dollars, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (ii) in the case of
a Eurodollar Borrowing denominated in a Foreign Currency, not later than 11:00
a.m., London time, five Business Days before the date of the proposed Borrowing,
or (iii) in the case of a Syndicated ABR Borrowing, not later than noon, New
York City time, on the Business Day before the date of the proposed Borrowing;
provided that any such notice of a Revolving Credit ABR Borrowing to finance the
reimbursement of an RCF LC Disbursement as contemplated by Section 2.05(f) may
be given not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and shall be in
writing in a form approved by the Administrative Agent and signed by GEO.

 

41



--------------------------------------------------------------------------------

(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Credit Borrowing, a
Multicurrency Subfacility Borrowing, Term Borrowing or Incremental Borrowing;

(ii) the aggregate amount and, in the case of a Multicurrency Subfacility
Borrowing, the Currency, of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Term Borrowing or a Revolving Credit Borrowing denominated
in Dollars, whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi) in the case of a Multicurrency Subfacility Borrowing, whether such
Borrowing is to be borrowed by an Australian Borrower or the Borrowers; and

(vii) (vi) the location and number of the account of a Borrower or an Australian
Borrower, as the case may be, to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing unless such
Borrowing is a Multicurrency Subfacility Borrowing, in which case the requested
Multicurrency Subfacility Borrowing shall be a Eurodollar Borrowing denominated
in the Agreed Foreign Currency that has been specified in the applicable
Borrowing Request. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, GEO shall be deemed to have selected an Interest
Period of one month’s duration.

Section 2.04 Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Revolving Credit Availability Period, in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $40,000,000 or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate outstanding principal amount of Multicurrency Subfacility
Loans exceeding the total Revolving Credit Commitments, provided that such
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

 

42



--------------------------------------------------------------------------------

(b) Notice of Swingline Loans. To request a Swingline Loan, GEO shall notify the
Administrative Agent of such request in writing, not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the applicable Swingline Lender of any such notice received from
GEO. Such Swingline Lender shall make each Swingline Loan available to the
Borrowers by means of a credit to the general deposit account of a Borrower (as
designated by GEO in writing) with such Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an RCF LC Disbursement as
provided in Section 2.05(f), by remittance to the respective RCF LC Issuer) by
2:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Participations by Lenders in Swingline Loans. The applicable Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Credit Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above in this Section 2.04(c), to pay to the Administrative Agent, for
the account of such Swingline Lender, such Revolving Credit Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.04(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Credit Lender
shall comply with its obligation under this Section 2.04(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Credit Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Swingline Lender the amounts so
received by it from the Revolving Credit Lender.

The Administrative Agent shall notify GEO of any participations in any Swingline
Loan acquired pursuant to the preceding provisions of this Section 2.04(c), and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to a Swingline Lender. Any amounts received by a
Swingline Lender from the Borrowers (or other party on behalf of the Borrowers)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made their payments pursuant to the preceding provisions
of this Section 2.04(c) and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve the Borrowers of any default in the payment
thereof.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, GEO may request (i) any RCF LC Issuer
(other than, after the Third Amendment Effective Date, JPMC, unless JPMC shall
have consented thereto by written notice to GEO and the Administrative Agent) to
issue, at any time and from time to time during the

 

43



--------------------------------------------------------------------------------

Revolving Credit Availability Period, RCF LCs for the account of the Borrowers
in such form as is acceptable to the Administrative Agent and such RCF LC Issuer
in its reasonable determination, which RCF LCs may be denominated in Dollars or
in any Agreed Foreign Currency and (ii) any AUD LC Issuer to issue, at any time
and from time to time during the AUD LC Availability Period, AUD LCs for the
account of GEO in such form as is acceptable to the Administrative Agent, GEO
and such AUD LC Issuer (in its reasonable determination), which AUD LCs shall be
denominated in Australian Dollars. RCF LCs issued hereunder shall constitute
utilization of the Revolving Credit Commitments. AUD LCs issued hereunder shall
constitute utilization of the Australian LC Facility Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension; Auto-Extension RCF LCs.

(i) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of an RCF LC (or the amendment, renewal or extension of an outstanding RCF LC),
GEO shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective RCF LC Issuer) to
an RCF LC Issuer selected by it and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of an RCF LC, or identifying the RCF LC to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such RCF
LC is to expire (which shall comply with Section 2.05(d)), the amount and
Currency of such RCF LC, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such RCF LC. Such notice shall be given to the Administrative Agent (i) in the
case of an RCF LC to be denominated in Dollars, not later than 4:00 p.m., New
York City time, three Business Days before the date of the proposed issuance,
amendment, renewal or extension and (ii) in the case of an RCF LC to be
denominated in a Foreign Currency, not later than 4:00 p.m., London time, three
Business Days (or four Business Days if longer notice is determined by the
Administrative Agent to be required) before the date of the proposed issuance,
amendment, renewal or extension. The RCF LC Issuer shall promptly notify each
Revolving Credit Lender of the issuance of any RCF LC and upon request by any
such Lender, furnish to such Lender a copy of such RCF LC and the amount of such
Lender’s participation therein.

(ii) If GEO or the Borrowers so request in any applicable application for an RCF
LC, the RCF LC Issuer may, in its sole discretion, agree to issue an RCF LC that
has automatic extension provisions (each, an “Auto-Extension RCF LC”); provided
that any such Auto-Extension RCF LC must permit the RCF LC Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such RCF LC) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such RCF LC is issued. Once an
Auto-Extension RCF LC has been issued, the Revolving Credit Lenders shall be
deemed to have authorized (but may not require) the RCF LC Issuer to permit the
extension of such RCF LC at any time to an expiry date not later than the date
that is five Business Days prior to the Revolving Credit Commitment Termination
Date; provided, however, that the RCF LC Issuer shall not permit any such
extension if (A) the RCF LC Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such RCF LC in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.05(c) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the RCF LC Issuer not to permit such extension.

 

44



--------------------------------------------------------------------------------

(iii) To request the issuance of an AUD LC (or the amendment, renewal or
extension of an outstanding AUD LC), GEO shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective AUD LC Issuer) to an AUD LC Issuer selected by it and
the Administrative Agent a notice, in a form approved by the Administrative
Agent and signed by the Borrower (an “AUD LC Request”), requesting the issuance
of an AUD LC, or identifying the AUD LC to be renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such AUD LC is to expire (which shall not be
earlier than one year after issuance thereof, except as required by Section
2.05(d)), the amount of such AUD LC, whether such AUD LC is to be an AUD FLOC or
an AUD PLOC, the name and address of the beneficiary thereof, whether such AUD
LC is requested on a Competitive Bid basis and such other information as shall
be necessary to prepare, renew or extend such AUD LC. Such notice shall be given
to the Administrative Agent not later than 10:00 a.m., New York City time, four
Business Days before the date of the proposed issuance, amendment, renewal or
extension (the “AUD LC Request Time”). The AUD LC Issuer shall promptly notify
each Australian LC Facility Lender of the AUD LC Issuer’s receipt of any AUD LC
Request, furnish to such Lenders a copy of such AUD LC Request and take such
other actions in respect of such AUD LC Request as are provided in Section
2.05(l).

(iv) If requested by the applicable Issuing Lender, the Borrowers, with respect
to any RCF LC, or GEO, with respect to any AUD LC, shall also submit a Letter of
Credit application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit.

(v) In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of Letter of Credit
application or other agreement submitted by the Borrower or GEO, as applicable,
to, or entered into by the Borrowers or GEO, as applicable, with, an Issuing
Lender relating to any Letter of CreditDocuments, the terms and conditions of
this Agreement shall control.

(c) Limitations.

(i) Limitations. An RCF LC shall be issued, amended, renewed or extended only
if, after giving effect to such issuance, amendment, renewal or extension,
(A) the aggregate RCF LC Exposure shall not exceed $175,000,000 and300,000,000,
(B) the sum of the total Revolving Credit Exposure plus the aggregate
outstanding principal amount of Multicurrency Subfacility Loans shall not exceed
the total Revolving Credit Commitments, and (C) the sum of any Revolving Credit
Lender’s Revolving Credit Exposure plus the outstanding principal amount of such
Lender’s Multicurrency Subfacility Loans (if any) shall not exceed such Lender’s
Revolving Credit Commitment (and upon issuance, amendment, renewal or extension
of each RCF LC the Borrowers shall be deemed to represent and warrant as to the
sameforegoing).

(ii) An AUD LC shall be issued, renewed or extended only if, after giving effect
to such issuance, amendment, renewal or extension, (A) the aggregate AUD LC
Exposure shall not exceed (x) on or prior to the AUD PLOC Maturity Date,
A$225,000,000, and (y) after the AUD PLOC Maturity Date, A$125,000,000 and,
solely with respect to the issuance, amendment, renewal or extension of any AUD
FLOC, the aggregate AUD LC Exposure in respect of AUD FLOCs shall not exceed
(x) on or prior to the AUD PLOC Maturity Date, A$130,000,000, and (y) after the
AUD PLOC Maturity Date, A$125,000,000, and (B) no Australian LC Facility
Lender’s AUD LC Exposure shall exceed such Lender’s Australian LC Facility
Commitment (and upon issuance, amendment, renewal or extension of each AUD LC,
GEO shall be deemed to represent and warrant as to the sameforegoing).

 

45



--------------------------------------------------------------------------------

(iii) Any Issuing Lender shall not be under any obligation to issue any Letter
of Credit if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Third Amendment
Effective Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Third Amendment Effective Date
and which such Issuing Lender in good faith deems material to it.

(d) Expiration Date. Each RCF LC shall expire at or prior to the close of
business on the earlier of (i) the date reasonably satisfactory to the
applicable RCF LC Issuer and (ii) the date that is five Business Days prior to
the Revolving Credit Commitment Termination Date; provided, that such date may
be later than the date that is five Business Days prior to the Revolving Credit
Commitment Termination Date if and so long as such RCF LC is cash collateralized
no later than such fifth prior Business Day in accordance with Section 2.05(k).

Each AUD LC shall expire at or prior to the close of business on the earlier of
(i) the date reasonably satisfactory to the applicable AUD LC Issuer (which date
shall be no earlier than (x) in the case of any AUD FLOC, the first anniversary
of the issuance thereof, or (y) in the case of any AUD PLOC, the earliest
expiration date acceptable to the beneficiary thereof at the time the AUD LC
Request in respect of such AUD PLOC is made pursuant to Section 2.05(b), as
represented to the Administrative Agent and the AUD LC Issuer by GEO in writing
at such time) and (ii) the date that is five Business Days prior to (x) the AUD
PLOC Maturity Date, in the case of any AUD PLOC, or (y) the Australian LC
Facility Termination Date, in the case of any AUD PLOC, or (y) the AUD FLOC
Maturity Date, in the case of any AUD FLOC; provided that such date may be later
than the date that is five Business Days prior to the AUD PLOC Maturity Date or
the Australian LC Facility Termination Date or the AUD FLOC Maturity Date, as
applicable, if and so long as such AUD LC is cash collateralized no later than
such fifth prior Business Day in accordance with Section 2.05(k).

(e) Participations.

(i) By the issuance of an RCF LC (or an amendment to an RCF LC increasing the
amount thereof) by any RCF LC Issuer, and without any further action on the part
of such RCF LC Issuer or the Lenders, such RCF LC Issuer hereby grants to each
Revolving Credit Lender, and each Revolving Credit Lender hereby acquires from
such RCF LC Issuer, a participation in such RCF LC equal to such Revolving
Credit Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such RCF LC. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this
Section 2.05(e)(i) in respect of RCF LCs is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any RCF LC or the occurrence and continuance of a Default or
reduction or termination of the Commitments.

 

46



--------------------------------------------------------------------------------

(ii) In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the respective RCF LC Issuer, such Revolving Credit
Lender’s Applicable Percentage of the Dollar Equivalent of each RCF LC
Disbursement made by an RCF LC Issuer promptly upon the request of such RCF LC
Issuer at any time from the time of such RCF LC Disbursement until such RCF LC
Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason. Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Credit
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective RCF LC Issuer the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrowers pursuant to Section 2.05(f), the
Administrative Agent shall distribute such payment to the respective RCF LC
Issuer or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such RCF LC Issuer, then to such
Revolving Credit Lenders and such RCF LC Issuer as their interests may appear.
Any payment made by a Revolving Credit Lender pursuant to this paragraph to
reimburse an RCF LC Issuer for any RCF LC Disbursement shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
RCF LC Disbursement.

(iii) By the issuance of an AUD LC by any AUD LC Issuer, and without any further
action on the part of such AUD LC Issuer or the Lenders, such AUD LC Issuer
hereby grants to each Australian LC Facility Lender or, if such AUD LC is a
Competitive AUD LC, each Competitive Australian LC Facility Lender in respect of
such Competitive AUD LC, and each such Lender hereby acquires from such AUD LC
Issuer, a participation in such AUD LC equal to such Australian LC Facility
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such AUD LC or, in the case of a Competitive AUD LC, a participation in
such Competitive AUD LC equal to such Competitive Australian LC Facility
Lender’s Competitive AUD LC Percentage of the aggregate amount available to be
drawn under such Competitive AUD LC. Each Australian LC Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.05(e)(iii) in respect of AUD LCs is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any renewal
or extension of any AUD LC or the occurrence and continuance of a Default or
reduction or termination of the applicable Commitments.

(iv) In consideration and in furtherance of the foregoing, each Australian LC
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the respective AUD LC Issuer, such
Australian LC Facility Lender’s Applicable Percentage or Competitive AUD LC
Percentage, as the case may be, of each AUD LC Disbursement made by an AUD LC
Issuer in respect of an AUD LC in which such Australian LC Facility Lender has
acquired a participation pursuant to Section 2.05(e)(iii) (or pursuant to
Section 2.18 or otherwise) within two Business Days following the request of
such AUD LC Issuer at any time from the time of such AUD LC Disbursement until
such AUD LC Disbursement is reimbursed by GEO or at any time after any
reimbursement payment is required to be refunded to GEO for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.06 with respect to Loans made by Lenders (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Australian LC
Facility Lenders), and the Administrative Agent shall promptly pay to the
respective AUD LC Issuer the amounts so received by it from the Australian LC
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from GEO pursuant to Section 2.05(f), the Administrative

 

47



--------------------------------------------------------------------------------

Agent shall distribute such payment to the respective AUD LC Issuer or, to the
extent that the Australian LC Facility Lenders have made payments pursuant to
this paragraph to reimburse such AUD LC Issuer, then to such Australian LC
Facility Lenders and such AUD LC Issuer as their interests may appear. Any
payment made by a Australian LC Facility Lender pursuant to this paragraph to
reimburse an AUD LC Issuer for any AUD LC Disbursement shall not constitute a
loan to GEO and shall not relieve GEO of its obligation to reimburse such AUD LC
Disbursement.

(f) Reimbursement. If an RCF LC Issuer shall make any RCF LC Disbursement in
respect of an RCF LC, the Borrowers shall reimburse such RCF LC Issuer in
respect of such RCF LC Disbursement by paying to the Administrative Agent an
amount equal to the Dollar Equivalent of such RCF LC Disbursement not later than
4:00 p.m., New York City time, on (i) the Business Day that any Borrower
receives notice of such RCF LC Disbursement, if such notice is received prior to
11:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that any Borrower receives such notice, if such notice is not received
prior to such time, provided that, if the Dollar Equivalent of such RCF LC
Disbursement is not less than $1,000,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04 that such payment be financed with a Revolving
Credit ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit ABR Borrowing or
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
RCF LC Disbursement, the payment then due from the Borrowers in respect thereof
and such Revolving Credit Lender’s Applicable Percentage of the Dollar
Equivalent thereof.

If an AUD LC Issuer shall make any AUD LC Disbursement in respect of an AUD LC,
GEO shall reimburse such AUD LC Issuer in respect of such AUD LC Disbursement by
paying to the Administrative Agent the amount of such AUD LC Disbursement not
later than 4:00 p.m., New York City time, on the fifth Business Day following
the day that GEO receives notice of such AUD LC Disbursement. If GEO fails to
make such payment when due, the Administrative Agent shall notify each
Australian LC Facility Lender (or, in the case of an AUD LC Disbursement in
respect of a Competitive AUD LC, each Australian LC Facility Lender with a
participation in the relevant Competitive AUD LC) of the applicable AUD LC
Disbursement, the payment then due from GEO in respect thereof and such
Australian LC Facility Lender’s Applicable Percentage or Competitive AUD LC
Percentage thereof, as applicable. Notwithstanding anything in this Agreement to
the contrary, and in addition to (and without limiting) any provision of
Section 9.02, no subordination of any obligation of GEO to reimburse the AUD LC
Issuer pursuant to this Section 2.05(f) for any AUD LC Disbursement shall be
effective without the prior written consent of each Australian LC Facility
Lender.

(g) Obligations Absolute. The Borrowers’ or GEO’s, as applicable, obligations to
reimburse LC Disbursements as provided in Section 2.05(f) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement in such draft or other document being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05(g),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ or GEO’s, as applicable, obligations hereunder.

 

48



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder) or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrowers, with respect to any RCF LC, or GEO, with
respect to any AUD LC, to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers and GEO, as applicable, to the extent permitted by applicable law)
suffered by the Borrowers, or GEO, as applicable, that are caused by such
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to have exercised care in each such determination, and that:

(i) any Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) any Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to decline to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by each
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Lender for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Lender shall promptly after such examination notify the Administrative
Agent and GEO in writing of such demand for payment and whether such Issuing
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
or GEO, as applicable, of their respective obligations to reimburse such Issuing
Lender and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum equal to, (i) in the case of any RCF LC
Disbursement, the rate per annum then applicable to Revolving Credit ABR Loans,
and (ii) in the case of any AUD LC Disbursement, the AUD Rate plus the
applicable Maximum AUD LC Fee Rate then in effect; provided that, if the
Borrowers, in the case of any RCF LC Disbursement, or GEO, in the case of any
AUD LC Disbursement, fails to reimburse such applicable LC Disbursement when due
pursuant to Section 2.05(f), then Section 2.12(c) shall apply. Interest accrued
pursuant to this Section 2.05(i) shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to Section 2.05(f) to reimburse such Issuing Lender shall be
for the account of such Lender to the extent of such payment.

 

49



--------------------------------------------------------------------------------

(j) Replacement of an Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement between GEO, the Administrative Agent, the replaced
Issuing Lender and the successor Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Lender. At the time any
such replacement shall become effective, the applicable Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 2.11(b) or (d), as applicable. From and after the effective date of any
such replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term “RCF
LC Issuer”, “AUD LC Issuer” or “Issuing Lender” shall be deemed to include, as
applicable, such successor or any previous Issuing Lender, or such successor and
all previous Issuing Lenders, as the context shall require. After the
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that GEO receives notice from the Administrative
Agent or the Required Lenders of the Revolving Credit Loans (or, if the maturity
of the Loans has been accelerated, Revolving Credit Lenders with RCF LC Exposure
representing more than 50% of the total RCF LC Exposure) demanding the deposit
of cash collateral, (ii) the Borrowers shall be required to provide cover for
RCF LC Exposure pursuant to Section 2.10(c), or (iii) GEO shall elect to extend
the expiration date of any RCF LC pursuant to Section 2.05(d), the Borrowers
shall immediately deposit into a cash collateral account established at a
banking institution selected by the Administrative Agent (the “RCF Collateral
Account”), which account may be a “securities account” (within the meaning of
Section 8-501 of the UCC as in effect in the State of New York), in the name of
the Administrative Agent and for the benefit of the Revolving Credit Lenders, an
amount in cash equal to, 105%, in the case of clause (i) of this sentence, or
103%, in the case of clause (ii) or clause (iii) of this sentence, of the Dollar
Equivalent of the RCF LC Exposure as of such date plus any accrued and unpaid
interest thereon and, in the case of cover pursuant to Section 2.10(c), the
amount required under Section 2.10(c), provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to either Borrower
described in Sections 7.01(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement in respect of the Lenders’ RCF
LC Exposure and the other amounts contemplated by this paragraph.

If (i) any Event of Default shall occur and be continuing, on the Business Day
that GEO receives notice from the Administrative Agent or the Required Lenders
of the Australian LC Facility Commitments (or, if the maturity of the Loans has
been accelerated, Australian LC Facility Lenders with AUD LC Exposure
representing more than 50% of the total AUD LC Exposure) demanding the deposit
of cash collateral, (ii) GEO shall be required to provide cover for AUD LC
Exposure, or (iii) GEO shall elect to extend the expiration date of any AUD LC
pursuant to Section 2.05(d), GEO shall immediately deposit into a cash
collateral account established at a banking institution selected by the
Administrative Agent (the “AUD Collateral Account” and, together with the RCF
Collateral Account, the “Collateral Accounts”), which account may be a
“securities account” (within the meaning of Section 8-501 of the UCC as in
effect in the State of New York), in the name of the Administrative Agent and
for the benefit of the Australian LC Facility Lenders, an amount in cash equal
to, 105%, in the case of clause (i) of this sentence, or 103%, in the case of
clause (ii) or clause (iii) of this sentence, of the AUD LC Exposure as of such
date plus any accrued and unpaid interest thereon, provided that the obligation
to deposit such cash

 

50



--------------------------------------------------------------------------------

collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to either Borrower described
in Sections 7.01(h) or (i). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of GEO
under this Agreement in respect of the Lenders’ AUD LC Exposure and the other
amounts contemplated by this paragraph.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Accounts. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral
Accounts. Moneys in (i) the RCF Collateral Account shall be applied by the
Administrative Agent to reimburse each RCF LC Issuer for RCF LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the RCF LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of all Lenders with RCF LC Exposure), be
applied to satisfy other obligations of the Borrowers under this Agreement and
(ii) the AUD Collateral Account shall be applied by the Administrative Agent to
reimburse each AUD LC Issuer for AUD LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of GEO for the AUD LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
all Lenders with AUD LC Exposure), be applied to satisfy other obligations of
GEO under this Agreement. If the Borrowers or GEO are required to provide an
amount of cash collateral hereunder as a result of (i) the occurrence of an
Event of Default, (ii) pursuant to Section 2.10(c)(ii) or (iii) pursuant to
Section 2.05(d), such amount (to the extent not applied as aforesaid) shall be
returned to GEO within three Business Days after all Events of Default have been
cured or waived (in the case of clause (i) of this sentence), as provided in
said Section 2.10(c)(ii) (in the case of clause (ii) of this sentence) or after
the termination of the applicable Letter of Credit (in the case of clause (iii)
of this sentence).

(l) Competitive AUD LCs.

(i) Requests for AUD LC Bids by GEO. Subject to the terms and conditions set
forth herein, from time to time during the AUD LC Availability Period, GEO may
request (in accordance with Section 2.05(b)) the issuance, amendment, renewal or
extension of AUD LCs on a Competitive Bid basis. To request Competitive Bids,
GEO shall notify the Administrative Agent of such request pursuant to an AUD LC
Request submitted not later than the AUD LC Request Time and otherwise in
accordance with Section 2.05(b). Promptly following receipt of an AUD LC Request
requesting the issuance, amendment, renewal or extension of a Competitive AUD LC
(a “Competitive Bid Request”) in accordance with this Section 2.05(l)(i), and in
any event no later than 10:00 a.m., New York City time on the Business Day
immediately following such AUD LC Request Time (i.e., three Business Days before
the date of the proposed issuance, amendment, renewal or extension of the
relevant AUD LC), the Administrative Agent shall notify the Australian LC
Facility Lenders of the details of such Competitive Bid Request, inviting such
Lenders to submit Competitive Bids.

(ii) Making of Competitive Bids by Lenders. Each Australian LC Facility Lender
may (but shall not have any obligation to) make up to three Competitive Bids in
response to a Competitive Bid Request. Each Competitive Bid by a Lender must be
substantially in the form of Exhibit E hereto (or such other form approved by
the Administrative Agent), must be received by the Administrative Agent not
later than 5:00 p.m., New York City time, three Business Days before the date of
the proposed issuance, amendment, renewal or extension of the relevant AUD LC
and shall be irrevocable. Competitive Bids that do not conform substantially to

 

51



--------------------------------------------------------------------------------

Exhibit E hereto (or such other form approved by the Administrative Agent) may
be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Lender thereof as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of A$5,000,000 and an integral multiple of A$1,000,000, and which may (x) be
less than or equal to (but shall not exceed) the entire principal amount of the
Competitive AUD LC requested by GEO and (y) exceed the amount of such Lender’s
Australian LC Facility Commitment; provided that the total AUD LC Exposure shall
not at any time exceed the total Australian LC Facility Commitments) of the
Competitive AUD LC in which the Lender is willing to participate and (ii) the
minimum Competitive Bid Offered Rate(s) at which the Lender is prepared to
participate in such Competitive AUD LC or such amended, renewed or extended
Competitive AUD LC (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places).

(iii) Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify GEO in writing of the Competitive Bid Offered Rate and the
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid.

(iv) Acceptance of Bids. Subject only to the provisions of this paragraph, bids
shall be accepted by the Administrative Agent if, and only if, the aggregate
amount of Competitive Bids made by Lenders equals or exceeds the face amount of
the applicable AUD LC requested by GEO in the related Competitive Bid Request.
The Administrative Agent shall accept Competitive Bids made at the lowest
Competitive Bid Offered Rate until it has accepted all the Competitive Bids made
at such Competitive Bid Offered Rate or, if earlier, until the aggregate amount
of the Competitive Bids accepted at such Competitive Bid Offered Rate equals the
face amount of the requested Competitive AUD LC specified in the related
Competitive Bid Request (and, for this purpose, if the aggregate amount of the
Competitive Bids made at the same Competitive Bid Offered Rate exceeds the face
amount of the requested Competitive AUD LC specified in the related Competitive
Bid Request, such Competitive Bids shall be accepted in part, which acceptance
shall be made pro rata in accordance with the amount of each such Competitive
Bid). If the aggregate amount of the Competitive Bids accepted at the lowest
Competitive Bid Offered Rate is less than the face amount of the requested
Competitive AUD LC specified in the related Competitive Bid Request, the
Administrative Agent shall accept Competitive Bids made at successively higher
Competitive Bid Offered Rates until it has accepted all the Competitive Bids
made at the next lowest Competitive Bid Offered Rate such that at such next
lowest Competitive Bid Offered Rate or, if earlier, until the aggregate amount
of the Competitive Bids accepted at such next lowest Competitive Bid Offered
Rate, together with the aggregate amount of the Competitive Bids accepted at all
lower Competitive Bid Offered Rates, equals the face amount of the requested
Competitive AUD LC specified in the related Competitive Bid Request (and, for
this purpose, if the aggregate amount of the Competitive Bids made at the same
next lowest Competitive Bid Offered Rate, when added to the aggregate amount of
the Competitive Bids accepted at all lower Competitive Bid Offered Rates,
exceeds the face amount of the requested Competitive AUD LC specified in the
related Competitive Bid Request, such Competitive Bids made at such next lowest
Competitive Bid Offered Rate shall be accepted in part, which acceptance shall
be made pro rata in accordance with the amount of each such Competitive Bid).
The highest Competitive Bid Offered Rate so accepted for a given Competitive Bid
Request, or such higher rate as may be applicable in accordance with the next
succeeding sentence, shall be the “Applicable Competitive AUD LC Rate”
applicable to the entire AUD LC Exposure for the AUD LC specified in such
Competitive Bid Request (irrespective of the fact that Competitive Bids may have
been made and accepted at lower Competitive Bid Offered Rates). With respect to
each Competitive Bid Request, the Administrative Agent shall promptly notify GEO
of the results thereof. Notwithstanding the results of any Competitive Bid
Request or

 

52



--------------------------------------------------------------------------------

anything to the contrary herein, GEO may elect, by written notice to the
Administrative Agent prior to notification of Lenders pursuant to
Section 2.05(l)(v) in respect of such Competitive Bid Request, to allocate
participations in the applicable Competitive AUD LC in its discretion among
Australian LC Facility Lenders; provided that (i) no Australian LC Facility
Lender may, without its consent, be allocated a participation in a Competitive
AUD LC at a particular Competitive Bid Offered Rate in an amount that exceeds
the aggregate amount of the Competitive Bids made by such Australian LC Facility
Lender in connection with such Competitive Bid Request at such Competitive Bid
Offered Rate or any lower Competitive Bid Offered Rate and (ii) a single rate
shall be applicable to the entire AUD LC Exposure for such Competitive AUD LC
and such rate may be higher (but shall not be lower) than the Competitive Bid
Offered Rate that would otherwise be applicable pursuant to the results of such
Competitive Bid Request.

(v) Notification of Acceptances by Administrative Agent. With respect to each
Competitive Bid Request, the Administrative Agent shall promptly notify GEO and
each Australian LC Facility Lender in writing whether the aggregate amount of
Competitive Bids made by Australian LC Facility Lenders equals or exceeds the
face amount of the applicable AUD LC requested by GEO in such Competitive Bid
Request and, if so, shall notify GEO and each Australian LC Facility Lender
whether such Australian LC Facility Lender shall have a participation in the
applicable Competitive AUD LC (and, if so, the amount of such participation,
after giving effect to any reallocation by GEO in accordance with the last
sentence of Section 2.05(l)(iv)) and the Applicable Competitive AUD LC Rate, and
each such Australian LC Facility Lender (such Lender, in respect of such
Competitive AUD LC, a “Competitive Australian LC Facility Lender” and the amount
of such Lender’s participation in such Competitive AUD LC as a percentage of the
face amount of such Competitive AUD LC, such Lender’s “Competitive AUD LC
Percentage” with respect to such Competitive AUD LC) will thereupon become
bound, subject to the terms and conditions hereof, to participate in the
Competitive AUD LC in such amount.

(vi) Competitive Bids by Administrative Agent. If the Administrative Agent shall
elect to submit a Competitive Bid in its capacity as a Lender, it shall submit
such Competitive Bid directly to GEO at least one hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to Section 2.05(l)(ii).

(m) Applicability of ICP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and GEO when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

Section 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent willshall make such Loans available to GEO (in the case of
Term Loans) or, the Borrowers (in the case of Revolving Credit Loans, and in the
case of Multicurrency Subfacility Loans requested for the Borrowers) or the
relevant Australian Borrower (in the case of Multicurrency Subfacility Loans
requested for such Australian Borrower) by promptly crediting the amounts so
received, in like funds, to an account of GEO (in the case of Term Loans) or any
Borrower, the Borrowers (in the case of Revolving Credit Loans) maintained with
the

 

53



--------------------------------------------------------------------------------

Administrative Agent in New York City and, and in the case of Multicurrency
Subfacility Loans requested for the Borrowers) or the applicable Australian
Borrower (in the case of Multicurrency Subfacility Loans borrowed by such
Australian Borrower) designated by GEO in the applicable Borrowing Request;
provided that Revolving Credit ABR Borrowings made to finance the reimbursement
of an RCF LC Disbursement as provided in Section 2.05(f) shall be remitted by
the Administrative Agent to the respective RCF LC Issuer.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption, make available toa
corresponding amount to (i) GEO (in the case of any Term Borrowing) or the,
(ii) the Borrowers (in case of any Revolving Credit Borrowing, and in the case
of any Multicurrency Subfacility Borrowing requested for the Borrowers) or
(iii) the Australian Borrowers (in the case of any Revolving CreditMulticurrency
Subfacility Borrowing), a corresponding amount requested for such Australian
Borrower). In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and GEO (in the case of any Term Borrowing) or, the Borrowers (in the
case of any Term BorrowingRevolving Credit Borrowing, and in the case of any
Multicurrency Subfacility Borrowing requested for the Borrowers), or the
applicable Australian Borrower (in the case of any Multicurrency Subfacility
Borrowing requested for such Australian Borrower) severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to GEO or, any Borrower or the relevant Australian Borrower, as applicable, to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by GEO or, the Borrowers or any Australian Borrower, as
applicable, the interest rate applicable to ABR Loans. If GEO or (if the Loan
included in such Borrowing is denominated in Dollars) or the rate applicable to
such Loan (if the Loan included in such Borrowing is denominated in any Foreign
Currency). If GEO, the Borrowers or any Australian Borrower, as applicable, and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to GEO (in
the case of any such interest in respect of a Term Borrowing), or the Borrowers
(in the case of any such interest in respect of a Revolving Credit Borrowing, or
in respect of any Multicurrency Subfacility Borrowing requested for the
Borrowers) or the applicable Australian Borrower (in the case of any such
interest in respect of a Multicurrency Subfacility Borrowing requested for such
Australian Borrower) the amount of such interest paid by GEO or, the Borrowers
or the applicable Australian Borrower, as applicable, for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by GEO or, the Borrowers or any Australian Borrower, as
applicable, shall be without prejudice to any claim GEO or, the Borrowers or any
Australian Borrower, as applicable, may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.07 Interest Elections.

(a) Elections by GEO for Syndicated Borrowings. The Loans comprising each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, GEO may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect the Interest Period therefor, all as provided in this
Section; provided, however, that (i) a Borrowing

 

54



--------------------------------------------------------------------------------

denominated in one Currency may not be continued as, or converted to, a
Borrowing in a different Currency, (ii) no Eurodollar Borrowing denominated in a
Foreign Currency may be continued if, after giving effect thereto, either
(x) the sum of the Revolving Credit Exposures plus the aggregate outstanding
principal amount of Multicurrency Subfacility Loans would exceed the aggregate
Revolving Credit Commitments or (y) the aggregate outstanding principal amount
of Multicurrency Subfacility Loans would exceed the total Multicurrency
Subfacility Commitments, and (iii) a Eurodollar Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. GEO
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, GEO shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if GEO were requesting a Syndicated
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each Interest Election Request shall be irrevocable and
shall be in writing in a form approved by the Administrative Agent and signed by
GEO.

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If GEO fails to deliver a timely and
complete Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period therefor, then, unless such Eurodollar
Borrowing is repaid as provided herein, GEO shall be deemed to have selected an
Interest Period of one month’s duration.

Notwithstanding any contrary provision hereof, if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing and the
Administrative Agent or the Required Lenders so notifies GEO, then, so long as
such Event of Default is continuing (i) no outstanding Syndicated Borrowing
denominated in Dollars may be converted to or continued as a Eurodollar
Borrowing and, (ii) unless repaid, each Eurodollar Borrowing denominated in
Dollars shall automatically be converted to a Syndicated ABR Borrowing at the
end of the Interest Period therefor and (iii) no outstanding Eurodollar
Borrowing denominated in a Foreign Currency may have an Interest Period of more
than one month’s duration.

 

55



--------------------------------------------------------------------------------

Section 2.08 Termination and Reduction of Commitments; Increase of Revolving
Credit Commitments; Increase of Multicurrency Subfacility Commitments.

(a) Scheduled Termination. Unless previously terminated, the Revolving Credit
Commitments and the Multicurrency Subfacility Commitments shall terminate on the
Revolving Credit Commitment Termination Date and the Incremental Term Loan
Commitments of any Series shall terminate on the close of business on the
commitment termination date specified in the agreement establishing such Series
pursuant to Section 2.01(cd).

(b) Voluntary Termination or Reduction. GEO may at any time terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) except as
provided in clause (v) below, each partial reduction of the Commitments of any
Class pursuant to this Section 2.08(b) shall be in an amount that is $3,000,000
or a larger multiple of $1,000,000 (or, in the case of Australian LC Facility
Commitments, A$3,000,000 or a larger multiple of A$1,000,000), (ii) GEO shall
not terminate or reduce the Revolving Credit Commitments if, after giving effect
to any concurrent prepayment of the Revolving Credit Loans and Multicurrency
Subfacility Loans in accordance with Section 2.10, the totalsum of the Revolving
Credit ExposureExposures plus the aggregate outstanding principal amount of
Multicurrency Subfacility Loans would exceed the total Revolving Credit
Commitments, and (iii) GEO shall not terminate or reduce the Multicurrency
Subfacility Commitments if, after giving effect to any concurrent prepayment of
Multicurrency Subfacility Loans in accordance with Section 2.10, the total
outstanding principal amount of Multicurrency Subfacility Loans would exceed the
total Multicurrency Subfacility Commitments, (iv) any termination of the
Revolving Credit Commitments shall result in an automatic termination of the
Multicurrency Subfacility Commitments, (v) in the event that any reduction of
the Revolving Credit Commitments would otherwise result in a Lender’s
Multicurrency Subfacility Commitment exceeding its Revolving Credit Commitment,
then upon such reduction of the Revolving Credit Commitments, such Lender’s
Multicurrency Subfacility Commitment shall be automatically reduced to an amount
equal to its Revolving Credit Commitment, and (vi) GEO shall not terminate or
reduce the Australian LC Facility Commitments if the total AUD LC Exposure would
exceed the total Australian LC Facility Commitments.

(c) Notice of Voluntary Termination or Reduction. GEO shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under Section 2.08(b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by GEO pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Incremental Term Loan Commitments, the
Revolving Credit Commitments, the Multicurrency Subfacility Commitments or the
Australian LC Facility Commitments delivered by GEO may state that such notice
is conditioned upon the receipt of funds under other credit facilities, the
effectiveness of other credit facilities or pursuant to an Equity Issuance, in
which case such notice may be revoked by GEO (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. EachExcept as provided in
Section 2.08(b)(v), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

(e) Increase of the Revolving Credit Commitments.

 

56



--------------------------------------------------------------------------------

(i) Requests for Increase. GEO may, from time to time at any time prior to the
Revolving Credit Commitment Termination Date, propose that the Revolving Credit
Commitments be increased (each such proposed increase being a “Revolving Credit
Commitment Increase”) by notice to the Administrative Agent, specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed (in its sole discretion) to
increase or to assume a Revolving Credit Commitment and the date on which such
increase or assumption is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days after delivery of
such notice and at least 30 days prior to the Revolving Credit Commitment
Termination Date; provided that:

(A) the minimum amount of any such increase shall be (1) $20,000,000 or a larger
multiple of $1,000,000 or (2) any other amount consented to by the
Administrative Agent, and the minimum amount of the Revolving Credit Commitment
of any Assuming Lender, and the minimum amount of the increase of the Revolving
Credit Commitment of any Increasing Lender, as part of such Revolving Credit
Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000 in
excess thereof;

(B) the aggregate principal amount of all Incremental Term Loan Commitments
established after the Second RestatementThird Amendment Effective Date plus the
aggregate principal amount of all Revolving Credit Commitment Increases obtained
after the Second RestatementThird Amendment Effective Date shall not exceed
$350,000,000450,000,000;

(C) GEO shall have delivered to the Administrative Agent a certificate of GEO
stating on such Commitment Increase Date that (i) no Default has occurred and is
continuing and (ii) the representations and warranties contained in this
Agreement are true and correct in all material respects as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(D) each Assuming Lender shall be acceptable to the Administrative Agent, each
RCF LC Issuer and each Swingline Lender in the reasonable exercise of their
discretion.; and

(D) if such Commitment Increase Date is a Mortgage Amendment Trigger Date, GEO
shall be in compliance with Section 5.11(b) as of such date.

(ii) Effectiveness of Revolving Credit Commitment Increase. Each Assuming
Lender, if any, shall become a Revolving Credit Lender hereunder as of such
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Commitment
Increase Date; provided that:

(A) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent in its reasonable discretion)
a certificate of a duly authorized officer of GEO stating that each of the
applicable conditions to such Revolving Credit Commitment Increase set forth in
Section 2.08(e)(i)(C) have been satisfied;[reserved];

 

57



--------------------------------------------------------------------------------

(B) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a later time on such date, or on an
earlier date, in each case specified by the Administrative Agent in its
reasonable discretion), an agreement, in form and substance reasonably
satisfactory to GEO and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Revolving
Credit Commitment or an increase of Revolving Credit Commitment duly executed by
such Assuming Lender and each Borrower and acknowledged by the Administrative
Agent; and

(C) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a later time
on such date, or on an earlier date, in each case specified by the
Administrative Agent in its reasonable discretion) such proof of corporate
action, opinions of counsel and other documents as is consistent with those
delivered by the Borrowers pursuant to Section 4.01 and reasonably requested by
the Administrative Agent, any Assuming Lender and/or any Increasing Lender in
connection with such Revolving Credit Commitment Increase.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(B) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (iii)(AC) above and the
satisfaction of the conditions referred to in clause (ii)(C) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to GEO.

(iv) Adjustments of Borrowings. On the Commitment Increase Date, the Borrowers
shall (A) prepay in full the outstanding Revolving Credit Loans (if any) made to
them, (B) simultaneously borrow new Revolving Credit Loans hereunder in an
amount equal to such prepayment and (C) pay to the Revolving Credit Lenders the
amounts, if any, payable under Section 2.14 as a result of any such prepayment;
provided that with respect to subclauses (A) and (B) hereinabove, (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Revolving Credit Borrowings are held ratably by
the Revolving Credit Lenders in accordance with the respective Revolving Credit
Commitments of the Revolving Credit Lenders (after giving effect to such
Revolving Credit Commitment Increase). Concurrently therewith, the Revolving
Credit Lenders shall be deemed to have adjusted their participation interests in
any outstanding RCF LCs and Swingline Loans so that such interests are held
ratably in accordance with their Revolving Credit Commitments as so increased.

(f) Increase of the Multicurrency Subfacility Commitments.

 

58



--------------------------------------------------------------------------------

(i) Requests for Increase. GEO may, from time to time at any time prior to the
Revolving Credit Commitment Termination Date, propose that the Multicurrency
Subfacility Commitments be increased (each such proposed increase being a
“Multicurrency Subfacility Commitment Increase”) by notice to the Administrative
Agent, specifying each Revolving Credit Lender (each an “Increasing
Multicurrency Subfacility Lender”) that shall have agreed (in its sole
discretion) to provide a Multicurrency Subfacility Commitment or to increase its
existing Multicurrency Subfacility Commitment and the date on which such
provisions or increase is to be effective (the “Multicurrency Subfacility
Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and at least 30 days prior to the
Revolving Credit Commitment Termination Date; provided that:

(A) the minimum amount of any such Multicurrency Subfacility Commitment Increase
shall be (1) $20,000,000 or a larger multiple of $1,000,000 or (2) any other
amount consented to by the Administrative Agent, and the minimum amount of the
new Multicurrency Subfacility Commitment or increase of its existing
Multicurrency Subfacility Commitment provided by any Increasing Multicurrency
Subfacility Lender, as part of such Multicurrency Subfacility Commitment
Increase shall be $5,000,000 or a larger multiple of $1,000,000 in excess
thereof;

(B) immediately after giving effect to such Multicurrency Subfacility Commitment
Increase (and any concurrent Revolving Credit Commitment Increase), (x) the
total Multicurrency Subfacility Commitments of all Lenders shall not exceed the
total Revolving Credit Commitments of all Lenders and (y) the Multicurrency
Subfacility Commitment of each Increasing Multicurrency Subfacility Lender shall
not exceed such Lender’s Revolving Credit Commitment;

(C) immediately after giving effect to the payments, borrowings and other
actions contemplated by Section 2.08(f)(iv) in respect of such Multicurrency
Subfacility Commitment Increase, the sum of each such Multicurrency Subfacility
Increasing Lender’s Revolving Credit Exposure plus the outstanding principal
amount of such Lender’s Multicurrency Subfacility Loans shall not exceed such
Lender’s Revolving Credit Commitment; and

(D) GEO shall have delivered to the Administrative Agent a certificate of GEO
stating on such Multicurrency Subfacility Commitment Increase Date that (i) no
Default has occurred and is continuing and (ii) the representations and
warranties contained in this Agreement are true and correct in all material
respects as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

(ii) Effectiveness of Multicurrency Subfacility Commitment Increase. The new or
increased Multicurrency Subfacility Credit Commitment of any Increasing
Multicurrency Subfacility Lender shall be effective as of such Commitment
Increase Date; provided that:

(A) each Increasing Multicurrency Subfacility Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Multicurrency Subfacility Commitment Increase Date (or on or prior to a later
time on such date, or on an earlier date, in each case specified by the
Administrative Agent in its reasonable discretion), an agreement, in form and
substance reasonably satisfactory to GEO and the Administrative Agent, pursuant
to which such Lender shall, effective as of such Multicurrency Subfacility
Commitment Increase Date, undertake a Multicurrency Subfacility Commitment or an
increase of its Multicurrency Subfacility Commitment duly executed by such
Lender and GEO and acknowledged by the Administrative Agent; and

 

59



--------------------------------------------------------------------------------

(B) the Administrative Agent shall have received on such Multicurrency
Subfacility Commitment Increase Date (or on an earlier date specified by the
Administrative Agent) such proof of corporate action, opinions of counsel and
other documents as is consistent with those delivered by the Borrowers or the
Australian Borrowers, as applicable, pursuant to Section 4.01 and reasonably
requested by the Administrative Agent in connection with such Multicurrency
Subfacility Commitment Increase.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders thereof and of the occurrence of the Multicurrency
Subfacility Commitment Increase Date.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(B) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(A) above and the
satisfaction of the conditions referred to in clause (ii)(C) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to GEO.

(iv) Adjustments of Borrowings. On the Multicurrency Subfacility Commitment
Increase Date, the Borrowers or the relevant Australian Borrower (solely as to
the Multicurrency Subfacility Loans borrowed by such Australian Borrower) shall
(A) prepay in full the outstanding Multicurrency Subfacility Loans (if any) made
to them, (B) simultaneously borrow new Multicurrency Subfacility Loans hereunder
in an amount equal to such prepayment and (C) pay to the Multicurrency
Subfacility Lenders the amounts, if any, payable under Section 2.14 as a result
of any such prepayment; provided that with respect to subclauses (A) and
(B) hereinabove, (x) the prepayment to, and borrowing from, any existing
Multicurrency Subfacility Lender shall be effected by book entry to the extent
that any portion of the amount prepaid to such Multicurrency Subfacility Lender
will be subsequently borrowed from such Multicurrency Subfacility Lender and
(y) the existing Multicurrency Subfacility Lenders and the Increasing
Multicurrency Subfacility Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Multicurrency Subfacility Loans are held ratably by
the Multicurrency Subfacility Lenders in accordance with the respective
Multicurrency Subfacility Commitments of the Multicurrency Subfacility Lenders
(after giving effect to such Multicurrency Subfacility Commitment Increase).

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Term Loan Repayment. GEO hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for the account of the Term Lenders (x) 0.25% of
the original principal amount of the Term Loans outstanding as of the First
Restatement Effective Date on each Principal Payment Date and (y) the
outstanding principal amount of the Term Loans on the Term Loan Maturity Date;
and

 

60



--------------------------------------------------------------------------------

(ii) to the Administrative Agent for the account of the Incremental Lenders of
any Series, the principal of the Incremental Term Loans of such Series on the
dates and in the amounts specified in the agreement establishing such Series
pursuant to Section 2.01(cd).

(b) Revolving Credit Loans and Multicurrency Subfacility Loans Repayment. The
Borrowers hereby unconditionally promise to pay the Loans as follows:

(i) the outstanding principal amount of the Revolving Credit Loans to the
Administrative Agent for the account of the Revolving Credit Lenders on the
Revolving Credit Commitment Termination Date;

(ii) the outstanding principal amount of the Revolving Credit LoansMulticurrency
Subfacility Loans borrowed by the Borrowers to the Administrative Agent for the
account of the Multicurrency Subfacility Lenders on the Revolving Credit
Commitment Termination Date; and

(iii) (ii) to each the then unpaid principal amount of each Swingline Loan made
by a Swingline Lender to each such Swingline Lender or, to the extent required
by Section 2.04(c), to the Administrative Agent for the account of the Revolving
Credit Lenders, the then unpaid principal amount of each Swingline Loan made by
such Swingline Lender on the earlier of the Revolving Credit Commitment
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Credit
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding.

Each Australian Borrower hereby unconditionally promises to pay the outstanding
principal amount of the Multicurrency Subfacility Loans borrowed by such
Australian Borrower to the Administrative Agent for the account of the
Multicurrency Subfacility Lenders on the Revolving Credit Commitment Termination
Date.

(c) Adjustment of Amortization Schedule. Any prepayment of a Term Loan Borrowing
shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings to be made pursuant to this Section 2.09 (i) in the case of any
optional prepayment of Term Loans pursuant to Section 2.10(a), as directed by
GEO and (ii) in the case of any mandatory prepayment of Term Loans pursuant in
Section 2.10(b), in direct order of maturity.

(d) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, and subject (in the case of a prepayment) to any applicable
provisions of Section 2.10, GEO shall select the Borrowing or Borrowings of the
applicable Class to be paid and shall notify the Administrative Agent in writing
of such selection not later than 1:00 p.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings of any Class shall be applied to repay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class. If GEO fails
to make a timely selection of the Borrowing or Borrowings to be repaid or
prepaid, such payment shall be applied, first, to pay any outstanding ABR
Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

 

61



--------------------------------------------------------------------------------

(e) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(f) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(g) Effect of Entries. The entries made in the records maintained pursuant to
Sections 2.09(e) or (f) shall be prima facie evidence, absent manifest error, of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(h) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a Note. In such event, GEO (in the case of any Term Loan Note)
or, the Borrowers (in the case of any Revolving Credit Loan Note) and in the
case of any Multicurrency Subfacility Loan Note in respect of Multicurrency
Subfacility Loans borrowed by the Borrowers) or the applicable Australian
Borrower (in the case of any Multicurrency Subfacility Loan Note in respect of
Multicurrency Subfacility Loans borrowed by such Australian Borrower), as
applicable, shall prepare, execute and deliver to such Lender (with a copy to
the Administrative Agent) a Note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns).

Section 2.10 Prepayment of Loans.

(a) Optional Prepayments. GEO, the Borrowers or the Australian Borrowers, as
applicable, shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to the requirements of this Section. In
the event that all or any portion of the Term Loans are repaid, prepaid,
replaced, repriced or effectively refinanced through (i) any waiver, consent or
amendment the result of which would be the lowering of the effective interest
cost or the weighted average yield of any of the Term Loans or (ii) the
incurrence of Indebtedness having an effective interest cost or weighted average
yield (taking into account, without limitation, upfront fees, original issue
discount, interest rate spreads and interest rate benchmark floors, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such new or replacement loans) that is less than the effective interest cost
or weighted average yield of the Term Loans (or portion thereof) so repaid,
prepaid, replaced, repriced or refinanced, in each case on or prior to the date
that is six months after the First Restatement Effective Date, such repayment,
prepayment, replacement, repricing or refinancing will be made at 101% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. Any
prepayment of Revolving Credit Loans or Multicurrency Subfacility Loans pursuant
to this Section 2.10(a) shall be made ratably between such Classes of Loans in
accordance with the respective sums at such time of the aggregate amount of the
outstanding Loans of such Class (if any).

(b) Mandatory Prepayments. GEO, the Borrowers or the Australian Borrowers, as
applicable, will prepay the Loans, and/or the Commitments shall be subject to
automatic reduction, as follows:

 

62



--------------------------------------------------------------------------------

(i) Casualty Events. Upon the date 270 days following the receipt by GEO or any
of its Restricted Subsidiaries of the proceeds of insurance, condemnation award
or other compensation in respect of any Casualty Event after the First Amendment
Effective Date affecting any property of GEO or any of its Restricted
Subsidiaries (or upon such earlier date as GEO or such Restricted Subsidiary, as
the case may be, shall have determined not to repair or replace the property
affected by such Casualty Event), GEO orso long as the aggregate amount of Net
Available Proceeds of such Casualty Event exceeds $5,000,000, GEO, the Borrowers
or an Australian Borrower (solely as to any Multicurrency Subfacility Loans
borrowed by such Australian Borrower), as applicable, shall prepay the Loans,
and/or the Commitments shall be subject to automatic reduction, in an aggregate
amount, if any, equal to 100% of the Net Available Proceeds of such Casualty
Event not theretofore applied or committed to be applied (and if committed to be
applied, not actually applied within 450 days following the receipt of such
proceeds) to the repair or replacement of such property, such prepayment and/or
reduction to be effected in each case in the manner and to the extent specified
in Section 2.10(b)(iii). Nothing in this clause (i) shall be deemed to limit any
obligation of GEO or any of its Restricted Subsidiaries pursuant to any of the
Security Documents to remit to a collateral or similar account maintained by the
Administrative Agent pursuant to any of the Security Documents the proceeds of
insurance, condemnation award or other compensation received in respect of any
Casualty Event.

(ii) Sale of Assets. If (A)(x) the Net Available Proceeds of any Disposition
(other than in respect of GEO Care Inc. pursuant to the GEO Care Purchase
Agreement) received after the First Restatement Effective Date exceed $2,500,000
and are equal to or less than $50,000,000 and (y) either (I) the Pro Forma Total
Leverage Ratio, calculated as of the consummation of and after giving effect to
such Disposition, exceeds 5.25.75:1.00 or (II) the Pro Forma Senior Secured
Leverage Ratio, calculated as of the consummation of and after giving effect to
such Disposition, exceeds 3.00:1.00, or (B) the Net Available Proceeds of any
Disposition received after the First Restatement Effective Date exceed
$50,000,000, then, in each case, promptly upon the consummation of such
Disposition (and in any event within 4 Business Days thereof), GEO or, the
Borrowers or the Australian Borrowers, as applicable, will prepay the Loans,
and/or the unused Incremental Term Loan Commitments shall be subject to
automatic reduction, in an aggregate amount equal to 100% of the Net Available
Proceeds of such Disposition, such prepayment and/or reduction to be effected in
each case in the manner and to the extent specified in Section 2.10(b)(iii).
Notwithstanding the foregoing, GEO or, the Borrowers or the Australian
Borrowers, as applicable, shall not be required to make a prepayment and the
unused Incremental Term Loan Commitments shall not be subject to automatic
reduction pursuant to this Section 2.10(b)(ii) with respect to the Net Available
Proceeds from any Disposition, if (x) no Default shall have occurred and be
continuing on such date or during the Applicable Period (prior to the date the
Net Available Proceeds are used or otherwise invested as provided in this
sentence) and (y) such Net Available Proceeds are used for one or more
acquisitions or otherwise reinvested in the Permitted Business of the Borrowers
and the Restricted Subsidiaries within the Applicable Period (as defined below)
for such Disposition (it being understood that Net Available Proceeds shall be
deemed to be used in the same order in which the related Dispositions occurred);
provided that any such Net Available Proceeds not so used on or before the last
day of the Applicable Period for such Disposition shall be forthwith applied as
provided above. For purposes hereof, “Applicable Period” means, with respect to
any Disposition, the period starting on the day such Disposition is consummated
and ending on the date falling 270 days thereafter, except that if GEO or the
applicable Restricted Subsidiary agrees in a legally binding commitment to
reinvest the Net Available Proceeds from such Disposition (pursuant to the
proviso in the immediately preceding sentence) in the construction and equipping
of one or more Facilities on or before such 270th day, the Applicable Period for
such Disposition shall be extended automatically by 18 months. Prior to or
substantially concurrently with the consummation of any Disposition, GEO shall
deliver to the Administrative Agent (for further distribution to the Lenders) a
statement, certified by a Financial Officer of GEO, in form and detail
reasonably satisfactory to the Administrative Agent, of the amount of the Net
Available

 

63



--------------------------------------------------------------------------------

Proceeds of such Disposition (except that such statement shall not be required
for any Disposition the Net Available Proceeds of which are less than or equal
to $50,000,000); provided that, for the avoidance of doubt, such certified
statement may be supplemented or modified in writing by such Financial Officer
solely as to such amount of Net Available Proceeds if and to the extent (and
during such time as) a corresponding supplement or modification shall be
delivered by such Financial Officer pursuant to clause (II) of the final proviso
to the definition of “Net Available Proceeds” set forth in Section 1.01.

(iii) Application. Except as otherwise provided in Section 7.02, prepayments
and/or reductions of Commitments pursuant to this Section 2.10(b) shall be
applied as follows:

first, ratably between the Term Loans and each Series of Incremental Term Loans
(if any) in accordance with the respective sums at such time of the aggregate
amount of (x) outstanding Term Loans and (y) outstanding Incremental Term Loans
and unused Incremental Term Loan Commitments of each Series (if any), (A) with
respect to Term Loans, to prepay the outstanding Term Loans, and (B) with
respect to Incremental Term Loans of each Series, to prepay the outstanding
Incremental Term Loans of such Series and reduce the aggregate amount of unused
Incremental Term Loan Commitments of such Series, as specified in the agreement
establishing such Series pursuant to Section 2.01(cd); and

second, after the payment in full of the Term Loans and the Incremental Term
Loans (if any) and the termination of the Incremental Term Loan Commitments (if
any), first, to prepay Swingline Loans (with no corresponding permanent
reduction of the Revolving Credit Commitments), second, to prepay Revolving
Credit Loans (with no corresponding permanent reduction of the Revolving Credit
Commitments), and third, to pay unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of unreimbursed LC Disbursements then due to such parties, and fourth,
to prepay Multicurrency Subfacility Loans (with no corresponding permanent
reduction of the Multicurrency Subfacility Commitments).

Notwithstanding the foregoing, any Term Lender may, by notice to GEO and the
Administrative Agent at least three Business Days before such prepayment or
Incremental Term Loan Commitment reduction, decline all or any portion of the
prepayment or Commitment reduction, as the case may be, to which it would
otherwise be entitled, in which case the portion of such prepayment or
Commitment reduction, as the case may be, so declined shall be retained by GEO.

(c) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Quarterly Date prior to the
Revolving Credit Commitment Termination Date, on each date that GEO shall
request a Revolving Credit Borrowing, a Multicurrency Subfacility Borrowing or
the issuance, amendment, renewal or extension of an RCF LC and, in addition,
promptly upon the receipt by the Administrative Agent of a Currency Valuation
Notice (as defined below), the Administrative Agent shall determine the
aggregate Revolving Credit Exposure and the aggregate outstanding principal
amount of Multicurrency Subfacility Loans. For the purpose of this
determination, the outstanding face amount of any RCF LC or Multicurrency
Subfacility Loan that is denominated in any Foreign Currency shall be deemed to
be the Dollar Equivalent of the amount in the Foreign Currency of such RCF LC or
Multicurrency Subfacility Loan, determined as of such Quarterly Date, date of
such proposed Revolving Credit Borrowing, Multicurrency

 

64



--------------------------------------------------------------------------------

Subfacility Borrower, issuance, amendment, renewal or extension or, in the case
of a Currency Valuation Notice received by the Administrative Agent prior to
11:00 a.m., New York City time, on a Business Day, on such Business Day or, in
the case of a Currency Valuation Notice otherwise received, on the first
Business Day after such Currency Valuation Notice is received. Upon making such
determination, the Administrative Agent shall promptly notify the Revolving
Credit Lenders and GEO thereof.

(ii) Prepayment and Cover. If, on the date of such determination (after giving
effect to any prior or substantially concurrent deposit made by the Borrowers,
at their option, to the RCF Collateral Account) either (x) the sum of the
Revolving Credit Exposures plus the aggregate outstanding principal amount of
Multicurrency Subfacility Loans would exceed the aggregate Revolving Credit
Exposure exceeds the aggregate amount of the Revolving Credit Commitments as
then in effect (such excess, an “RCF Excess”), or (y) the aggregate outstanding
principal amount of Multicurrency Subfacility Loans would exceed the total
Multicurrency Subfacility Commitments (such excess, a “Multicurrency Subfacility
Excess”), the Borrowers or, solely as to any Multicurrency Subfacility Loans
borrowed by such Australian Borrower, an Australian Borrower, as applicable,
shall, if requested by the Administrative Agent, within five Business Days
following GEO’s receipt of such request:

(A) if any Revolving Credit Loans are outstanding, prepay all such Revolving
Credit Loans or such portion thereof as is sufficient to eliminate the Excess,
and

(A) if any Swingline Loans, Revolving Credit Loans or Multicurrency Subfacility
Loans are outstanding, (a) in the case of an RCF Excess, prepay all such
Swingline Loans, Revolving Credit Loans and Multicurrency Subfacility Loans or
such portion thereof as is sufficient to eliminate the RCF Excess or (b) in the
case of a Multicurrency Subfacility Excess, prepay all such Multicurrency
Subfacility Loans or such portion thereof as is sufficient to eliminate the
Multicurrency Subfacility Excess (provided that in the event there is both a
Multicurrency Subfacility Excess and an RCF Excess, the Borrowers or any
Australian Borrower (solely as to any Multicurrency Subfacility Loans borrowed
by such Australian Borrower) shall first reduce the Multicurrency Subfacility
Excess pursuant to clause (b) and thereafter, if an RCF Excess still remains,
the Borrowers shall reduce such RCF Excess pursuant to clause (a)), and

(B) if such prepayment is not sufficient to eliminate the RCF Excess, provide
cover for the RCF LC Exposure pursuant to Section 2.05(k) in an amount
sufficient to eliminate the RCF Excess.

(iii) Release of Cover. If, on the date of such determination, the amount of the
cover provided by the Borrowers pursuant to Section 2.10(c)(ii)(B) and then held
by the Administrative Agent exceeds the RCF Excess (such excess, a “Refundable
Excess”) on such date (or if such RCF Excess is less than or equal to zero), and
no Default has occurred and is continuing, the Administrative Agent shall, if
requested by GEO, within three Business Days following the Administrative
Agent’s receipt of such request, return to the Borrowers the amount of the
Refundable Excess (or, if the RCF Excess is less than or equal to zero, the full
amount of such cover).

 

65



--------------------------------------------------------------------------------

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders of the Revolving Credit Loans or any RCF LC Issuer to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the aggregate Revolving
Credit Exposure.

Any prepayment of Loans constituting Revolving Credit Exposure pursuant to this
Section 2.10(c)(ii)(A) shall be applied, first, to Swingline Loans outstanding
and second, to Revolving Credit Loans outstandingand Multicurrency Subfacility
Loans outstanding, ratably between such Classes of Loans in accordance with the
respective sums at such time of the aggregate amount of the outstanding Loans of
such Class (if any).

(d) Special Prepayment Resulting from Commitment Reduction. In the event that
the Multicurrency Subfacility Commitment of any Lender is reduced pursuant to
Section 2.08(b)(v) and after giving effect to such reduction the outstanding
principal amount of such Lender’s Multicurrency Subfacility Loans would exceed
such Lender’s Multicurrency Subfacility Commitment, the Borrowers or, solely as
to any Multicurrency Subfacility Loan borrowed by such Australian Borrower, an
Australian Borrower, as applicable, shall concurrently with such reduction (and
without having to make a ratable prepayment of any other Multicurrency
Subfacility Loans, unless such other Multicurrency Subfacility Loans are also
required to be prepaid pursuant to this Section 2.10(d) as the result of such
reduction) prepay such Lender’s Multicurrency Subfacility Loans in such amount
as is sufficient so that after giving effect thereto such Lender’s Multicurrency
Subfacility Loans will not exceed such Lender’s Multicurrency Subfacility
Commitment.

(e) (d) Notices, Etc. GEO shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) in
writing of any prepayment hereunder (i) in the case of prepayment of a
Syndicated Borrowing, not later than 1:00 p.m., New York City time (or, in the
case of a Borrowing denominated in a Foreign Currency, 11:00 a.m., London time),
four Business Days before the date of prepayment or (ii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid, any other information required to be in such notice
pursuant to Section 2.09(b) and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Incremental Term Loan Commitments, the Revolving Credit
Commitments, the Multicurrency Subfacility Commitments or the Australian LC
Facility Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08 or if a notice of prepayment of Term Loans is conditioned upon
the receipt of funds under other credit facilities, the effectiveness of other
credit facilities or pursuant to an Equity Issuance, then such notice of
prepayment may be revoked by GEO (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Syndicated
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing, except to the extent
otherwise expressly provided herein. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

Section 2.11 Fees.

(a) Commitment Fees. The Borrowers agree to pay to the Administrative Agent for
the account of each Revolving Credit Lender (to be allocated ratably among such
Lenders in accordance with the amounts of such fees then due to such Lenders) a
commitment fee, which shall accrue at the

 

66



--------------------------------------------------------------------------------

Applicable Rate on the average daily unused amount of the Revolving Credit
Commitment of such Lender during the period from and including the First
Restatement Effective Date to but excluding the date such Commitment terminates.
Accrued commitment fees shall be payable in arrears on each Quarterly Date and
on the date the relevant Commitment terminates, commencing on the first such
date to occur after the First Restatement Effective Date. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees with respect to the
Revolving Credit Commitments, the Revolving Credit Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Credit Loans
and, outstanding Multicurrency Subfacility Loan and outstanding RCF LC Exposure
of such Lender (and the Swingline Exposure of such Lender shall be disregarded
for such purpose).

(b) RCF LC Fees. The Borrowers agree to pay (i) to the Administrative Agent for
the account of each Revolving Credit Lender (to be allocated ratably among such
Lenders in accordance with the amounts of such fees then due to such Lenders) a
participation fee with respect to its participations in RCF LCs, which shall
accrue at a rate per annum equal to (x) 50%, in the case of performance RCF LCs,
and (y) 100%, in the case of all other RCF LCs, in each case of the Applicable
Rate applicable to interest on Revolving Credit Eurodollar Loans on the average
daily amount of such Lender’s RCF LC Exposure (excluding any portion thereof
attributable to unreimbursed RCF LC Disbursements) in respect of performance RCF
LCs or other RCF LCs, as applicable, during the period from and including the
First Restatement Effective Date to but excluding the date on which such Lender
ceases to have any RCF LC Exposure, and (ii) to each RCF LC Issuer a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between GEO and such RCF LC Issuer on the average daily amount of the RCF LC
Exposure (excluding any portion thereof attributable to unreimbursed RCF LC
Disbursements) in respect of each RCF LC issued by such RCF LC Issuer during the
period from and including the First Restatement Effective Date to but excluding
the date on which there ceases to be any RCF LC Exposure in respect of any such
RCF LC, as well as such RCF LC Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any RCF LC or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the First Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Credit Commitments terminate and any
such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. Any other fees payable to any RCF LC
Issuer pursuant to this Section 2.11(b) shall be payable within 10 days after
demand. All such participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) AUDAustralian LC Facility Commitment Fees. GEO agrees to pay to the
Administrative Agent for the account of each Australian LC Facility Lender (to
be allocated ratably among such Lenders in accordance with the amounts of such
fees then due to such Lenders) a facility fee with respect to its Australian LC
Facility Commitments (whether used or unused, and determined without regard to
Section 2.05(l) or any participation (or lack thereof) by such Lender in any AUD
LCs), which shall accrue at a rate per annum equal to the Australian LC Facility
Fee Rate on the average daily amount of such Lender’s Australian LC Facility
Commitment (whether used or unused, determined without regard to Section 2.05(l)
or any participation (or lack thereof) by such Lender in any AUD LCs) during the
period from and including the Second Restatement Effective Date to but excluding
the date on which such Lender ceases to have any Australian LC Facility
Commitments. Accrued facility fees shall be payable in arrears on each Quarterly
Date and on the date the relevant Commitment terminates (provided that any such
fees accruing after the date on which such Australian LC Facility Commitment
terminates shall be payable on demand), commencing on the first such date to
occur after the date hereof. All such facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

 

67



--------------------------------------------------------------------------------

(d) AUD LC Fees. GEO agrees to pay (i) to the Administrative Agent for the
account of each Australian LC Facility Lender (to be allocated ratably among
such Lenders in accordance with the amounts of such fees then due to such
Lenders) a participation fee with respect to its participation in each AUD LC,
which participation fee in respect of such AUD LC shall accrue at a rate per
annum equal to the applicable Maximum AUD LC Fee Rate then in effect (or, to the
extent such participation shall have been established on a Competitive Bid basis
pursuant to Section 2.05(l), but subject to Section 2.18(c)(iv), the Applicable
Competitive AUD LC Rate for such AUD LC Exposure) on the average daily amount of
such Lender’s AUD LC Exposure (excluding any portion thereof attributable to
unreimbursed AUD LC Disbursements) in respect of such AUD LC during the period
from and including the Second Restatement Effective Date to but excluding the
date on which such Lender ceases to have any AUD LC Exposure, and (ii) to each
AUD LC Issuer, a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between GEO and such AUD LC Issuer on the average daily
amount of the AUD LC Exposure (excluding any portion thereof attributable to
unreimbursed AUD LC Disbursements) in respect of each AUD LC issued by such AUD
LC Issuer during the period from and including the Second Restatement Effective
Date to but excluding the date on which there ceases to be any AUD LC Exposure
in respect of any such AUD LC, as well as such AUD LC Issuer’s standard fees
with respect to the issuance, amendment, renewal or extension of any AUD LC or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including each Quarterly Date shall be payable on the third Business
Day following such Quarterly Date, commencing on the first such date to occur
after the date hereof; provided that all such fees shall be payable on the date
on which the Australian LC Facility Commitments terminate and any such fees
accruing after the date on which the Australian LC Facility Commitments
terminate shall be payable on demand. Any other fees payable to any AUD LC
Issuer pursuant to this Section 2.11(d) shall be payable within 10 days after
demand. All such participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(e) Administrative Agent Fees. The Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between GEO and the Administrative Agent.

(f) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the
respective Issuing Lender in the case of fees payable to it) for distribution,
in the case of commitment fees, participation fees and closing fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.12 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing denominated
in (i) Dollars, Euros or Sterling shall bear interest at a rate per annum equal
to the Adjusted LIBO Rate or (ii) Australian Dollars shall bear interest at a
rate per annum equal to the Adjusted BBSW Rate, in each case for the Interest
Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing:

 

68



--------------------------------------------------------------------------------

(i) all interest, fees and other amounts payable by the Borrowers or any
Australian Borrower hereunder (other than any such amounts solely in respect of
any Eurodollar Borrowing or solely in respect of the Australian LC Facility
Commitments, any AUD LC or any AUD LC Disbursement) not paid when due, whether
at stated maturity, upon acceleration, by mandatory prepayment or otherwise,
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% plus the rate applicable to Revolving Credit ABR Loans as provided in
Section 2.12(a);

(ii) all interest, fees and other amounts payable by the Borrowers or any
Australian Borrower hereunder solely in respect of a Eurodollar Borrowing not
paid when due, whether at stated maturity, upon acceleration, by mandatory
prepayment or otherwise, shall bear interest, after as well as before judgment,
at a rate per annum equal to 2% plus (x) until the end of the then current
Interest Period applicable to such Eurodollar Borrowing, the rate otherwise
applicable to such Loan as provided in Section 2.12(b), or (y) from and after
the end of the then current Interest Period applicable to such Eurodollar
Borrowing, the rate applicable to Revolving Credit ABR Loans as provided in
Section 2.12(a); and

(iii) all interest, fees and other amounts (including, without limitation,
reimbursement obligations with respect to any AUD LC Disbursement) payable by
GEO hereunder in respect of the Australian LC Facility Commitments, any AUD LC
or any AUD LC Disbursement not paid when due, shall bear interest, after as well
as before judgment, at a rate per annum equal to (x) in the case of unreimbursed
AUD LC Disbursements, 2% plus the rate otherwise applicable to such unreimbursed
AUD LC Disbursements as provided in Section 2.05(i), and (y) in the case of all
other such amounts, 2% plus the AUD Rate plus the applicable Maximum AUD LC Fee
Rate then in effect.

(d) Payment of Interest. Accrued interest on each Loan shall be payable inby the
Borrowers or the Australian Borrower that borrowed such Loan, as applicable, in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to Section 2.12(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Revolving Credit ABR Loan prior to the Revolving Credit
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing denominated in
Dollars prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed (x) by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate or
(y) with respect to Loans denominated in Australian Dollars, in each case shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, Adjusted BBSW Rate or AUD Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f) Retroactive Adjustments of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of GEO or for any
other reason, GEO or the Lenders determine that (i) the Total Leverage Ratio as
calculated by GEO as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, GEO or, the Borrowers or the applicable Australian Borrower, as
applicable, shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable

 

69



--------------------------------------------------------------------------------

Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender, any Issuing
Lender or any Swingline Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This Section 2.12(f) shall not
limit the rights of the Administrative Agent, any Lender, any Issuing Lender or
any Swingline Lender, as the case may be, under Section 2.05(i), 2.11(a),
2.11(b), 2.11(c), 2.11(d) or 2.12(c) or under Article VII. TheGEO’s, the
Borrowers’ or the applicable Australian Borrower’s respective obligations under
this Section 2.12(f) shall not terminate until the payment by GEO, the Borrowers
or the applicable Australian Borrower, as applicable, of the principal of and
interest on the applicable Loans and all other outstanding obligations owing by
them under the Loan Documents, the expiration or termination of all Letters of
Credit and the expiration or termination of the Commitments if at such time no
demand shall have been made for payment (and no amount shall have become
automatically due) under this Section 2.12(f).

(g) Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurodollar Borrowing (the Currency of such Borrowing herein
called the “Affected Currency”):

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or Adjusted BBSW Rate, as applicable, for
the Affected Currency for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders of the relevant
Class that the Adjusted LIBO Rate or Adjusted BBSW Rate, as applicable, for the
Affected Currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to GEO and the Lenders
by telephone or telecopyin writing as promptly as practicable thereafter and,
until the Administrative Agent notifies GEO and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurodollar Borrowing
denominated in the Affected Currency shall be ineffective and such, if the
Affected Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall
be continued as, or converted to, a Syndicated ABR Borrowing and, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Eurodollar
Borrowing denominated in Dollars, such Borrowing shall be made as a Syndicated
ABR Borrowing denominated in Dollars and (iii) if the Affected Currency is a
Foreign Currency, any Borrowing Request that requests a Eurodollar Borrowing
denominated in the Affected Currency shall be ineffective.

Section 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate or Adjusted
BBSW Rate, as applicable) or any Issuing Lender;

 

70



--------------------------------------------------------------------------------

(ii) subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such Issuing Lender); or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such Issuing Lender, GEO or
the Borrowers, as applicable, will pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time GEO will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth, in reasonable detail, the basis for determining such
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 2.13(a) or
(b) and delivered to GEO shall be conclusive absent manifest error. GEO or the
Borrowers, as applicable, shall pay such Lender or such Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section 2.13 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that GEO or the Borrowers, as applicable, shall not be
required to compensate a Lender or an Issuing Lender pursuant to this
Section 2.13 for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies GEO of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

71



--------------------------------------------------------------------------------

Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(c) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by GEO pursuant to Section 2.17(b) of any Eurodollar Loan
other than on the last day of the Interest Period therefor, then, in any such
event, GEO or(with respect to any such Term Borrowing), the Borrowers (with
respect to any such Revolving Credit Borrowing or any such Multicurrency
Subfacility Borrowing by the Borrowers) or the applicable Australian Borrower
(with respect to any such Multicurrency Subfacility Borrowing by such Australian
Borrower), as applicable, shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, the loss
to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate or the Adjusted
BBSW Rate, as applicable, for such Currency for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for Dollar deposits denominated in such Currency from other banks
in the eurodollareurocurrency market at the commencement of such period. A
certificate of any Lender setting forth, in reasonable detail, the basis for
determining such amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.14 shall be delivered to GEO and shall be conclusive
absent manifest error. GEO or the Borrowers, as applicable, shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowersany Borrower or any Australian Borrower hereunder or
under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes, provided that if the
Borrowersany Borrower or any Australian Borrower shall be required by applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) solely to the extent such Taxes constitute Indemnified Taxes
or Other Taxes, the sum payable by the relevant Borrower or the relevant
Australian Borrower, as applicable, shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowersrelevant
Borrower or the relevant Australian Borrower, as applicable, shall make such
deductions and (iii) the Borrowersrelevant Borrower or the relevant Australian
Borrower, as applicable, shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

72



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 2.15(a), the Borrowers shall timely pay (or cause to be paid) any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
BorrowersGEO by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers (or by an Australian Borrower,
as applicable) to a Governmental Authority, the BorrowersGEO shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Delivery of Tax Forms. To the extent required by law to reduce or eliminate
withholding or payment of taxes, each Payee to the extent of its interest in an
Obligation of a US Borrower shall deliver to GEO, with a copy to the
Administrative Agent, on or before the Second Restatement Effective Date or
concurrently with the delivery of the relevant Assignment and Assumption, as
applicable, two United States Internal Revenue Service Forms W-9, Forms W-8ECI
or Forms W-8BEN (or W-8BEN-E), as applicable (or successor forms) properly
completed and certifying in each case that such Payee is entitled to a complete
exemption from withholding or deduction for or on account of any United States
federal income taxes and backup withholding taxes. Each such Payee further
agrees to deliver to GEO, with a copy to the Administrative Agent, as
applicable, two Forms W-9, Forms W-8BEN (or W-8BEN-E) or Forms W-8ECI, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to GEO, certifying that such Payee is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes and backup withholding tax (unless in any such case
a Change in Law has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Payee notifies GEO and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes). In the case of
a Payee that holds an interest in an Obligation of a US Borrower claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, such Payee shall also deliver a certificate to the effect that such Payee
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of either of the US Borrowers within the meaning
of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code. Notwithstanding anything in any
Loan Document to the contrary, the US Borrowers shall not be required to pay
additional amounts to any Payee under this Section 2.15 if such Payee fails to
comply with the requirements of this Section 2.15(e), other than to the extent
that such failure is due to a Change in Law occurring after the date on which
such Payee became a party to this Agreement. If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to GEO and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by GEO or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by GEO or the Administrative Agent as may be necessary for
either Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.15(e), “FATCA” shall include
any amendments made to FATCA after the First Amendment Effective Date.

 

 

73



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. (i) If any payment is made by the Borrowersa
Borrower or an Australian Borrower to or for the account of any Payee after
deduction either for or on account of any Taxes or Other Taxes, and an indemnity
payment by a Borrower or additional amounts are paid by the Borrowersa Borrower
or an Australian Borrower pursuant to this Section 2.15, then, if such Payee
determines, in its sole discretion, that it is entitled to a refund of such
Taxes or Other Taxes, such Payee shall, to the extent that it can do so without
prejudice to the retention of the amount of such refund, apply for such refund
and reimburse to GEO such amount of any refund received (net of reasonable
out-of-pocket expenses incurred) as such Payee shall determine, in its sole
discretion, to be attributable to the relevant Taxes or Other Taxes; and (ii) if
the Administrative Agent or any Payee determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowersa Borrower or with respect to which any Borrower or
any Australian Borrower has paid additional amounts pursuant to this Section, it
shall pay to GEO an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by GEO under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Payee, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that, in case of
both (i) and (ii) GEO, upon the request of the Administrative Agent or such
Payee, agrees to repay the amount paid over to GEO (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Payee in the event the Administrative Agent or such
Payee is required to repay such refund to such Governmental Authority. This
Section 2.15(f) shall not be construed to require the Administrative Agent or
any Payee to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to GEO or any other Person.

(g) Indemnity. Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers havea Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting any obligation of the Borrowersany Borrower), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register and (iii) for
the full amount of any Excluded Taxes attributable to such Lender or any
Participant of such Lender (or, in the case of a Lender that is treated as a
partnership for U.S. federal income tax purposes, any direct or indirect
beneficial owner of such Lender) that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

 

74



--------------------------------------------------------------------------------

Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrowers. The or the Australian Borrowers. The Borrowers or
the Australian Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, Section 2.14 or
Section 2.15, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 2:00 p.m., New York City time, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 787
Seventh Avenue, New York, New York 10019, except as otherwise expressly provided
in the relevant Loan Document and except payments to be made directly to an
Issuing Lender or a Swingline Lender as expressly provided herein and payments
pursuant to Section 2.13, Section 2.14, Section 2.15 and Section 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All paymentsamounts owing hereunder or under any other
Loan Document (except to the extent otherwise provided therein or therein) shall
be madepayable in Dollars; provided that (i) all fees, interest and other
amounts contemplated by Section 2.11(c) or Section 2.11(d), reimbursements of
AUD LC Disbursements and cash collateralization of AUD LC Exposure shall be
payable in Australian Dollars and, (ii) any amounts payable under Section 2.13,
Section 2.15 or Section 9.03 to any AUDAustralian LC Facility Lender or any AUD
LC Issuer or in respect of any Australian LC Facility Commitment, any
Multicurrency Subfacility Commitment, any AUD LC Exposure or any AUD LC, shall
be payable in either Dollars or Australian Dollars, as elected by the Person
entitled to such payment. and (iii) all principal of, and interest on, any Loan
denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.14 shall be payable in such Foreign Currency.
Notwithstanding the foregoing, if any Borrower or any Australian Borrower shall
fail to pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Loan shall, if such Loan is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such principal
shall be payable on demand; and if such Borrower or such Australian Borrower
shall fail to pay any interest on any Loan that is not denominated in Dollars,
such interest shall automatically be redenominated in Dollars on the date that
such failure to pay results in an Event of Default under Section 7.01(b) in an
amount equal to the Dollar Equivalent thereof on the date of such redenomination
and such interest shall be payable on demand by the Borrowers or such Australian
Borrower, as applicable.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.11 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.08 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of any Class shall be allocated pro rata among the relevant Lenders
according to the amounts of their respective Commitments (or, in the case of any
Syndicated Borrowing of Revolving Credit Loans, their respective Available
Revolving Credit Commitments)

 

75



--------------------------------------------------------------------------------

of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Revolving Credit Loans, Multicurrency Subfacility
Loans and Term Loans by a Borrower or an Australian Borrower, as applicable,
shall be made for the account of the relevant Lenders pro rata in accordance
with the respective unpaid principal amounts of the Syndicated Loans of such
Class held by them; and (iv) each payment of interest on Revolving Credit Loans,
Multicurrency Subfacility Loans and Term Loans by a Borrower or an Australian
Borrower, as applicable, shall be made for the account of the relevant Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.16(d) shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant.

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(e) Payments by the Borrowers or the Australian Borrowers; Presumptions by the
Administrative Agent. Unless the Administrative Agent shall have received notice
from GEO prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Lender hereunder that GEO,
the Borrowers or the Australian Borrowers, as applicable, will not make such
payment, the Administrative Agent may assume that GEO, the Borrowers or the
Australian Borrowers, as applicable, have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Lender, as the case may be, the amount due. In such
event, if GEO or, the Borrowers or the Australian Borrowers, as applicable, have
not in fact made such payment, then each of the Lenders and each Issuing Lender
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of (x) the Federal Funds Effective Rate (if denominated in Dollars or
any Agreed Foreign Currency other than Australian Dollars) or the BBSW Rate (if
denominated in Australian Dollars) and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

76



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c),
Section 2.05(e), Section 2.06(b) or Section 2.16(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, any
Swingline Lender or any Issuing Lender to satisfy such Lender’s obligations to
it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) of this sentence, in
any order as determined by the Administrative Agent in its discretion.

Section 2.17 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if a Borrower or an Australian Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or any Lender
shall be treated as a Defaulting Lender pursuant to Section 2.19(b), then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or Section 2.15, or would mitigate or
avoid the illegality resulting in such Lender being treated as a Defaulting
Lender under Section 2.19(b), as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (1) any Lender requests compensation under
Section 2.13, or if a Borrower or an Australian Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, (2) any Lender becomes a Defaulting Lender,
or (3) any Lender does not consent to a proposed amendment, modification or
waiver of this Agreement or any other Loan Document requested by GEO which has
been approved by the Required Lenders but which requires the consent of such
Lender (or such Lender and other Lenders) to become effective, or if any Term
Lender does not consent to a proposed reduction of the Applicable Rate for Term
Loans which has been approved by the Required Lenders of the Term Loans, then,
in each case GEO may, at its sole expense (and without any obligation on the
Administrative Agent or any Lender to cooperate or assist in any way in locating
an assignee), upon notice to such Lender and the Administrative Agent,
(x) require such Lender to assign, without recourse (except as provided below in
this Section 2.17(b), in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.04), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) or (y) in the case of any Lender
that does not consent to a proposed amendment, modification or waiver of this
Agreement or any other Loan Document as aforesaid, terminate the Commitments of
such Lender and pay to such Lender an amount equal to the outstanding principal
of its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 2.14), all
simultaneously with an amendment and restatement of this Agreement that does not
result in the aggregate amount of the commitments of the Lenders to extend
credit thereunder to be less than the aggregate amount of the used and unused
Commitments hereunder as in effect immediately before giving effect to such
amendment and restatement; provided that:

 

77



--------------------------------------------------------------------------------

(i) if (x) a Revolving Credit Commitment is being assigned, GEO shall have
received the prior written consent of the Administrative Agent and each RCF LC
Issuer, or (y) a Multicurrency Subfacility Commitment is being assigned, GEO
shall have received the prior written consent of the Administrative Agent, or
(z) an Australian LC Facility Commitment is being assigned, GEO shall have
received the prior written consent of the Administrative Agent and each AUD LC
Issuer, in each case which consent shall not unreasonably be withheld;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.14) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or GEO or the Borrowers, as applicable,
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) in the case of any such replacement due to the replaced Lender not
consenting to a proposed amendment, modification or waiver of this Agreement or
any other Loan Document as aforesaid, each replacement Lender shall consent (and
by accepting such assignment shall be deemed to have consented), at the time of
such assignment, to each matter in respect of which such replaced Lender shall
not have consented.

In connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement prior to or concurrently with the
execution and delivery of such Assignment and Assumption by the replacement
Lender, the Administrative Agent may (and the replaced Lender hereby
unconditionally and irrevocably authorizes and directs the Administrative Agent
to, in the name of and on behalf of the replaced Lender) execute such Assignment
and Assumption and other documentation on behalf of the replaced Lender and, in
such event (notwithstanding anything to the contrary in Section 9.04), such
replaced Lender shall be deemed to have duly executed and delivered such
Assignment and Assumption and other documentation to the Administrative Agent
and the replacement Lender. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling GEO to require such assignment
and delegation cease to apply.

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply on the date such Lender becomes a Defaulting Lender and
for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the (x) unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.11(a) and
(y) amount of the Australian LC Facility Commitment of such Defaulting Lender
pursuant to Section 2.11(c);

(b) the Revolving Credit Commitment, Multicurrency Subfacility Commitment,
Revolving Credit Exposure, outstanding principal amount of Multicurrency
Subfacility Loans, Australian LC Facility Commitment and AUD LC Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected or directly affected thereby;

 

78



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) (x) all or any part of the Swingline Exposure and RCF LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Revolving Credit
Lenders in accordance with their respective Applicable Percentages but only to
the extent (A) the sum of all non-Defaulting Revolving Credit Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and RCF LC
Exposure does not exceed the total of all non-Defaulting Revolving Credit
Lenders’ Revolving Credit Commitments and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment, and (y) all or any
part of the AUD LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Australian LC Facility Lenders in accordance with their
respective Applicable Percentages but only to the extent (1) the sum of all
non-Defaulting Australian LC Facility Lenders’ AUD LC Exposure does not exceed
the total of all non-Defaulting Australian LC Facility Lenders’ Australian LC
Facility Commitments and (2) such reallocation does not cause the aggregate AUD
LC Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Australian LC Facility Commitment;

(ii) if the reallocation described in Section 2.18(c)(i) above cannot, or can
only partially, be effected, GEO shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, on a pro rata basis, for the benefit of the
Issuing Lenders, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to Section 2.18(c)(i)) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure is outstanding;

(iii) if GEO cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, GEO shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) or Section 2.11(d),
as applicable, with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Revolving Credit Lenders or
non-Defaulting Australian LC Facility Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) or Section 2.11(d), as applicable, shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages and, in the
case of any AUD LC Exposure so reallocated in respect of a Competitive AUD LC,
the fees payable pursuant to Section 2.11(d)(i) in respect of such AUD LC
Exposure so reallocated shall accrue at the applicable Maximum AUD LC Fee Rate
then in effect; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.11(b) or Section 2.11(d), as
applicable, with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lender until and to the extent that such LC
Exposure as applicable, is reallocated and/or cash collateralized;

 

79



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Swingline Exposure
or LC Exposure, as applicable, will be 100% covered by the Revolving Credit
Commitments or Australian LC Facility Commitments, as applicable, of the
applicable non-Defaulting Lenders and/or cash collateral will be provided by GEO
in accordance with Section 2.18(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among the applicable non-Defaulting Lenders in a manner consistent
with Section 2.18(c)(i) (and such Defaulting Lender shall not participate
therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
on a pro rata basis each Issuing Lender’s LC Exposure with respect to such
Defaulting Lender; fourth, as GEO may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
GEO, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) cash collateralize the Issuing
Lenders’ future LC Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower or any Australian Borrower as a result of any judgment of
a court of competent jurisdiction obtained by anysuch Borrower or such
Australian Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (ii) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposures and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.18(c). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.18(e) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

In the event that the Administrative Agent, GEO, each Swingline Lender and each
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender (or if such Defaulting
Lender has been replaced pursuant to Section 2.17), then (i) the Swingline
Exposure and RCF LC Exposure of the Revolving Credit Lenders shall be readjusted
to reflect the inclusion of such Lender’s (or replacement Lender’s) Revolving
Credit Commitment and on such date such Lender (or replacement Lender) shall
purchase at par such of the Revolving Credit Loans of the other Revolving Credit
Lenders as the Administrative Agent shall determine may be necessary in order

 

80



--------------------------------------------------------------------------------

for such Lender (or replacement Lender) to hold such Loans in accordance with
its Applicable Percentage, (ii) the AUD LC Exposure of the Australian LC
Facility Lenders shall be readjusted to reflect the inclusion of such Lender’s
(or replacement Lender’s) Australian LC Facility Commitment and on such date
such Lender (or replacement Lender) shall purchase at par participations in the
AUD LC Exposure of the other Australian LC Facility Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
(or replacement Lender) to hold such AUD LC Exposure in accordance with its
Applicable Percentage (but subject to Section 2.05(l) with respect to any
Competitive AUD LC) and (iii) all cash collateral provided pursuant to
Section 2.18(c) with respect to such Defaulting Lender shall be immediately
released to the Borrowers.

Section 2.19 Illegality.

(a) Notwithstanding any other provision of this Agreement, in the event that on
or after the date hereof any Change in Law shall make it unlawful for any Lender
to make or maintain Eurodollar Loans, maintain or fund Loans (whether
denominated in Dollars or any Agreed Foreign Currency) whose interest is
determined by reference to the Adjusted LIBO Rate or the Adjusted BBSW Rate, or
to determine or charge interest rates based upon the Adjusted LIBO Rate or the
Adjusted BBSW Rate, in each case as contemplated by this Agreement, such Lender
shall promptly give notice thereof to the Administrative Agent and GEO, and
(i) the commitments of such Lender hereunder to make Eurodollar Loans, toor
continue Eurodollar Loans as suchin the affected Currency and to convert ABR
Loans to Eurodollar Loans in Dollars shall be suspended during the period of
such illegality, (ii) such Lender’s Loans then outstanding as Eurodollar Loans,
if any, (x) denominated in Dollars shall be converted automatically to ABR Loans
or (y) denominated in any Agreed Foreign Currency shall, to the extent GEO and
the applicable Multicurrency Subfacility Lenders agree, be converted to Loans
bearing interest at an alternative rate mutually acceptable to GEO and all of
the applicable Multicurrency Subfacility Lenders, in each case on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as may be required by law; provided, however, that if
GEO and the Multicurrency Subfacility Lenders cannot agree within a reasonable
time on an alternative rate for such Loans denominated in an Agreed Foreign
Currency, the Borrowers or any Australian Borrower, as applicable, may, at their
discretion, either (A) prepay such Loans or (B) maintain such Loans outstanding,
in which case, the interest rate payable to each Multicurrency Subfacility
Lender on such Loans will be the rate determined by such Multicurrency
Subfacility Lender as its cost of funds to fund a Borrowing of such Loans with
maturities comparable to the Interest Period applicable thereto plus the
Applicable Rate, unless the maintenance of such Loans outstanding on such basis
would not stop the unlawfulness described above in this Section 2.19(a) from
existing (in which case the Borrowers, or, solely with respect to any such Loans
borrowed by such Australian Borrower, the relevant Australian Borrower, shall be
required to prepay such Loans on the last day of the current Interest Period
with respect thereto or within such earlier period as may be required by law),
and (iii) during the period of such illegality (x) any Loans of such Lender
denominated in Dollars that would otherwise be made or continued as Eurodollar
Loans shall instead be made or continued, as the case may be, as ABR Loans and
(y) if the affected Currency is an Agreed Foreign Currency, any Borrowing
Request that requests a Eurodollar Borrowing denominated in such Agreed Foreign
Currency shall be ineffective. If any such conversion of a Eurodollar Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, GEO or the Borrowers, as applicable, shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.13.

(b) Notwithstanding any other provision of this Agreement, in the event that on
or after the date hereof any Lender, or the Administrative Agent determines that
any Law (as defined below), or any Change in Law, shall make it unlawful for
such Lender, or the Administrative Agent, as applicable, to make, maintain or
fund any Loan to any of the Australian Borrowers (other than as contemplated by
Section 2.19(a)), such Lender (or the Administrative

 

81



--------------------------------------------------------------------------------

Agent, as applicable) shall promptly give notice thereof to the Administrative
Agent (in the case of an affected Lender) and GEO, and (i) the commitments of
such Lender hereunder to make or continue Loans to any such Australian Borrower
shall be suspended (provided that, for avoidance of doubt, the commitment of
such Lender to make Multicurrency Subfacility Loans to the Borrowers shall not
be suspended) during the period of such illegality (provided that, for the
avoidance of doubt, any monetary obligations of such Lender (including in favor
of the Administrative Agent, the Swingline Lender, the Issuing Lenders or any
other Lender) under the Loan Documents shall be unaffected due to such
illegality or during such period) and such Lender shall be treated as if it were
a Defaulting Lender as a result of such illegality solely for purposes of
Section 2.17(a) and Section 2.17(b) during the period of such illegality, and
(ii) the affected Australian Borrower, as applicable, may, in its discretion,
either (A) prepay or cause to be prepaid such Loans, (B) exercise its rights
under Section 2.17(b) with respect to such Lender, or (C) use commercially
reasonable efforts to mitigate or avoid such illegality after such time as such
Lender or the Administrative Agent, as applicable, shall have complied with its
obligations under the provisions of Section 2.17(a); provided that
notwithstanding such efforts, if the maintenance of such Loans outstanding on
such basis would not stop the unlawfulness described above in this
Section 2.19(b) from existing and such Lender shall have complied with its
obligations under Section 2.17(a), the relevant Australian Borrower shall be
required to prepay any such Loans borrowed by such Australian Borrower on the
last day of the Interest Period applicable to any such Loans or within such
earlier period as may be required by Law, in which latter case such Australian
Borrower shall also pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.13. For purposes of this Section 2.19(b), “Law” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

Section 2.20 GEO as Borrowers’ and Australian Borrowers’ Representative. Each
Borrower and each Australian Borrower hereby irrevocably designates and appoints
GEO as its representative and agent on its behalf for purposes of all requests
in respect of Loans (including Borrowing Requests and Interest Election
Requests), delivering certificates, giving instructions with respect to
disbursements of proceeds of Loans, selecting interest rate options, giving and
receiving all other notices and consents under this Agreement or under any of
the other Loan Documents and taking all other actions (on behalf of itself and
any other Borrower and each Australian Borrower) hereunder or under the other
Loan Documents. GEO hereby irrevocably accepts such appointment. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from GEO as a notice or
communication from all Borrowers or all Australian Borrowers, as the case may
be. Each representation, warranty, covenant, agreement and undertaking made on
behalf of any other Borrower or Australian Borrower by GEO shall be deemed for
all purposes to have been made by such Borrower or Australian Borrower, as
applicable, and shall be binding upon and enforceable against such Borrower or
Australian Borrower to the same extent as if the same had been made directly by
such Borrower or Australian Borrower, as applicable.

Section 2.21 Joint and Several Obligations.

(a) All Obligations under this Agreement that are stated under this Agreement to
be Obligations of both Borrowers, including their Obligations in respect of the
Revolving Credit Loans, Swingline Loans and, RCF LCs and Multicurrency
Subfacility Loans borrowed by the Borrowers (but excluding, for the avoidance of
doubt, the Term Loans, any Incremental Term Loans and, any AUD LCs and
Multicurrency Subfacility Loans borrowed by an Australian Borrower), shall be
joint and

 

82



--------------------------------------------------------------------------------

several Obligations of each Borrower (such Obligations, “Joint and Several
Obligations”). Anything contained in this Agreement and the other Loan Documents
to the contrary notwithstanding, the Obligations of (i) each Borrower hereunder,
solely with respect to the Joint and Several Obligations and to the extent that
such Borrower did not receive proceeds of Revolving Credit Loans or
Multicurrency Subfacility Loan from any Borrowing hereunder, in any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the Obligations of such Borrower would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Section 2.21(a) in respect of such Obligations, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Borrower or any other person, be automatically
limited and reduced to the highest amount (after giving effect to any right of
contribution) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding. and (ii) each
Australian Borrower shall be limited to the Obligations solely in respect of the
Multicurrency Subfacility Loans borrowed by such Australian Borrower (and any
obligations associated with such Multicurrency Subfacility Loans expressly
stated to be applicable to such Australian Borrower under this Agreement) and
shall not be, or be deemed to be, a Guarantee of any Obligations of any other
Person.

(b) Each Borrower hereby agrees that until the payment and satisfaction in full
in cash of all Obligations (other than those described in clause (bc) of the
definition thereof or contingent obligations, in each case, not then due and
payable) and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any direct or indirect right or
remedy arising as a result of such Joint and Several Obligations, whether by
subrogation or otherwise, against the other Borrower or any other Guarantor.

(c) Each Borrower hereby agrees that to the extent that a Borrower shall have
paid more than its proportionate share of any payment made hereunder in respect
of Joint and Several Obligations, such Borrower shall be entitled to seek and
receive contribution from and against the other Borrower. Each Borrower’s right
of contribution shall be subject to the terms and conditions of Section 2.21(b).
The provisions of this Section 2.21(c) shall in no respect limit the obligations
and liabilities of either Borrower to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and each Borrower shall remain
liable to the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders for the full amount of all Joint and Several Obligations.

(d) The Joint and Several Obligations of the Borrowers, to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Joint and Several Obligations, or any substitution,
release or exchange of any guarantee of or security for any of the Joint and
Several Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (except for payment in full). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Borrowers hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the Borrowers, to the
extent permitted by applicable law, the time for any performance of or
compliance with any of the Joint and Several Obligations shall be extended, or
such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

 

83



--------------------------------------------------------------------------------

(iii) the maturity of any of the Joint and Several Obligations shall be
accelerated, or any of the Joint and Several Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any guarantee of any of the Joint and Several Obligations or except
as permitted pursuant to Section 9.02, any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an Issuing
Lender, any Lender or the Administrative Agent as security for any of the Joint
and Several Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 9.02 or otherwise.

To the extent permitted by applicable law, each Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the other Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or against any person under any
other guarantee of, or security for, any of the Joint and Several Obligations.
The Borrowers waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the Joint
and Several Obligations. The Borrowers’ Joint and Several Obligations shall not
be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Borrowers or either
of them or against any other person which may be or become liable in respect of
all or any part of the Joint and Several Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and the Lenders that:

Section 3.01 Organization; Powers and Qualifications. Each of GEO and its
Subsidiaries is duly organized, validly existing and in good standing (or its
equivalent) (if such concept exists in such jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (if such concept exists in such jurisdiction) in, every jurisdiction
where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other power of each Borrower and each Restricted Subsidiary and
have been duly authorized by all necessary corporate or other action (including,
if required, equityholder action) on the part of such Borrower and such
Restricted Subsidiary. This Agreement has been duly executed and delivered by
each Borrower and constitutes, and each of the other Loan Documents to which any
Borrower or any Restricted Subsidiary is a party when executed and delivered
will constitute, a legal, valid and binding obligation of such Borrower and such
Restricted Subsidiary, enforceable against such Borrower and such Restricted
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

84



--------------------------------------------------------------------------------

Section 3.03 Governmental Approvals; No Conflicts. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) as may be required
by laws affecting the offering and sale of securities generally, (iii) filings
with the United States Copyright Office and/or the United States Patent and
Trademark Office, (iv) filings under the UCC and/or the Assignment of Claims Act
(or analogous state applicable law), and (v) any other filings and recordings in
respect of the Liens created pursuant to the Security Documents;

(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of GEO or any of its Subsidiaries or any order of
any Governmental Authority;

(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon GEO or any of its Subsidiaries or assets, or give
rise to a right thereunder to require any payment to be made by any such Person,
or, in the case of the Australian Trustee, cause or result in a breach of trust;
and

(d) except for the Liens created pursuant to the Loan Documents, will not result
in the creation or imposition of any Lien on any asset of GEO or any of its
Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. GEO has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2012, reported on by
Grant Thornton LLC, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of GEO and its Subsidiaries and Other Consolidated
Persons as of such date and for such period in accordance with GAAP.

(b) No Material Adverse Change. Since December 31, 2012, no event has occurred
or condition has arisen that has had or could reasonably be expected to have a
Material Adverse Effect.

Section 3.05 Properties.

(a) Property Generally. Each of GEO and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.02 and
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property Matters. Each of GEO and its Restricted Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by GEO
and its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation.

(a) Actions, Suits and Proceedings. Other than the Disclosed Matters, there are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of any Borrower, threatened
against or affecting GEO or any of its Subsidiaries, or that involve this
Agreement or the Transactions, as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

85



--------------------------------------------------------------------------------

(b) Change in Disclosed Matters. Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

Section 3.07 Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither GEO
nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of GEO or any of its Restricted Subsidiaries.

Section 3.08 Compliance with Laws and Agreements; No Defaults. Each of GEO and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property, or the
Australian Trust’s property, and all indentures, agreements and other
instruments binding upon it or its property, or the Australian Trust’s property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

Section 3.09 Government Regulation. Neither GEO nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.10 Tax Returns and Payments. Each of GEO and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) to the
extent that any such failure could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $5,000,000 the fair market value of the assets of
all such underfunded Plans.

Section 3.12 Disclosure. GEO has disclosed to the Lenders (including by means of
filings with the Securities and Exchange Commission) all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished in writing by or on behalf of GEO or its Restricted Subsidiaries to
the Lenders in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or

 

86



--------------------------------------------------------------------------------

supplemented by all other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 3.13 Margin Stock. Neither GEO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

Section 3.14 Agreements and Liens.

(a) Indebtedness and Guaranty Obligations. Part A of Schedule 3.14 of the
Disclosure Supplement is a complete and correct list of each credit agreement,
loan agreement, indenture, note purchase agreement, guarantee, letter of credit
or other arrangement (other than the Loan Documents) providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or Guarantee by, GEO or any of its Restricted
Subsidiaries outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $5,000,000.

(b) Liens. Part B of Schedule 3.14 of the Disclosure Supplement is a complete
and correct list of each Lien securing Indebtedness (other than any Indebtedness
constituting Obligations) of any Person outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000 and covering any property of GEO or any of its Restricted
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is described in
reasonable detail in said Part B of Schedule 3.14.

Section 3.15 Material Contracts. Neither GEO nor any of its Subsidiaries is on
the date hereof party to any Material Contract other than the Loan Documents and
the Senior Notes Indentures.

Section 3.16 Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all of the Subsidiaries of GEO as
of the date hereof together with, for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding ownership interests
in such Subsidiary, (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests and (iv) an indication of whether such Subsidiary is a
Restricted Subsidiary. Except as disclosed in said Part A of Schedule 3.16, on
the date hereof (x) each of GEO and its Subsidiaries owns free and clear of
Liens (other than Liens created pursuant to the Security Documents), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in said Part A of Schedule 3.16, (y) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person.

(b) Investments. Set forth in Part B of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all Investments (other than
Investments disclosed in said Part A of Schedule 3.16 and other than Investments
of the types referred to in clauses (b) through (m) of Section 6.04) held by GEO
or any of its (i) Subsidiaries in GEO or any Restricted Subsidiary or
(ii) Restricted Subsidiaries in any Person, in each case on the date hereof and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in said
Part B of Schedule 3.16, each of GEO and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents), all
such Investments.

 

87



--------------------------------------------------------------------------------

Section 3.17 Real Property. Set forth on Schedule 3.17 of the Disclosure
Supplement is a list, as of the Second Restatement Effective Date, of all of the
real property interests held by GEO and its Restricted Domestic Subsidiaries,
indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessee and the location of the respective property.
Except as set forth in said Schedule 3.17, as of the Second Restatement
Effective Date, no Mortgage encumbers real property which is located in an area
that has been identified as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (the “Flood Act”)a Flood Zone.

Section 3.18 Solvency. GEO and each of its Subsidiaries is Solvent.

Section 3.19 Employee Relations. Neither GEO nor any Restricted Subsidiary is,
as of the Second Restatement Effective Date, party to any collective bargaining
agreement nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 3.19 of the Disclosure Supplement. GEO
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of the Restricted
Subsidiaries.

Section 3.20 Burdensome Provisions. Neither GEO nor any Restricted Subsidiary is
a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or applicable
law which in the foreseeable future could be reasonably expected to have a
Material Adverse Effect. GEO and its Restricted Subsidiaries do not presently
anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect. No Restricted Subsidiary (other
than, with respect to Unrestricted Subsidiary Debt, any Subsidiary that is an
obligor under such Unrestricted Subsidiary Debt) is party to any agreement or
instrument of the type described in Section 6.07 or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to GEO or any
Restricted Subsidiary or to transfer any of its assets or properties to GEO or
any other Restricted Subsidiary in each case other than existing under or by
reason of the Loan Documents or applicable law.

Section 3.21 REIT Status. As of the Second Restatement Effective Date, GEO is
qualified, and intends to continue to be qualified, as a real estate investment
trust under Section 856(c) of the Code.

Section 3.22 Anti-Terrorism Laws and Sanctions; AML Laws; Anti-Corruption Laws.
GEO has implemented and maintains in effect policies and procedures designed to
ensure compliance by GEO and its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions. None of (a) GEO or any of its Subsidiaries or any of
their respective directors or officers, or, to GEO’s knowledge, any of their
respective employees or Affiliates, or (b) to GEO’s knowledge, any agent of GEO
or any Subsidiary or other Affiliate that will act in any capacity in connection
with or benefit from any credit facility established hereby, (i) is a Sanctioned
Person, or (ii) is in violation of AML Laws, Anti-Corruption Laws, or Sanctions.
No Borrowing, Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any person participating in the
transactions contemplated by this Credit Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. GEO represents that, except as disclosed to the
Administrative Agent and the Lenders prior to the Second Restatement Effect
Date, neither it nor any of its Subsidiaries or, to GEO’s knowledge, any other
Affiliate has engaged in or intends to engage in any dealings or transactions
with, or for the benefit of, any Sanctioned Person or with or in any Sanctioned
Country.

 

88



--------------------------------------------------------------------------------

Section 3.23 EEA Financial Institution. None of GEO or any of its Subsidiaries
is an EEA Financial Institution.

Section 3.24 Governing Law and Enforcement

(a) The choice of law referred to in Section 9.09 as the governing law of this
Agreement will be recognized and enforced in each Australian Borrower’s
jurisdiction of incorporation.

(b) Any judgment obtained against an Australian Borrower in the jurisdiction
referred to in Section 9.09 in relation to a Loan Document will be recognized
and enforced in such Australian Borrower’s jurisdiction of incorporation.

Section 3.25 Trustee. No Subsidiary of GEO incorporated in Australia (other than
the Australian Trustee) has entered into any Loan Document as trustee of any
trust or settlement.

Section 3.26 Representations Concerning the Australian Trustee.

(a) The Australian Trustee as trustee.

(i) The Australian Trustee is the only trustee of the Australian Trust. No
action has been taken or, to the best of the Australian Trustee’s knowledge and
belief, proposed by any person with the power or standing to do so, to remove it
as trustee of the Australian Trust or to appoint an additional trustee to the
Australian Trust, except as permitted by Section 6.14(a).

(ii) The Australian Trustee has never been the only unit holder of the
Australian Trust.

(b) The Australian Trust.

(i) The Australian Trust is properly constituted. No action has been taken or,
to the best of the Australian Trustee’s knowledge and belief, proposed by any
person with the power or standing to do so to terminate or resettle the
Australian Trust.

(ii) The Australian Trust is not a managed investment scheme that must be
registered under Part 5C.1 of the Australian Corporations Act.

(c) The Australian Trust Instrument.

(i) The Australian Trustee has provided to the Administrative Agent a true and
correct up-to-date copy of the Australian Trust Instrument which discloses all
the terms of the Australian Trust, other than those implied or provided by law.

(ii) The Australian Trust Instrument constitutes valid, binding and enforceable
obligations of the parties to it, is duly stamped and complies with all
applicable laws.

(d) Powers and duties.

(i) The Australian Trustee has the power to own its assets and carry on the
business of the Australian Trust as it is being conducted on the Third Amendment
Effective Date.

 

89



--------------------------------------------------------------------------------

(ii) The Australian Trustee has power to enter into this Agreement (and any
other Loan Documents to which it may be or become party) and the transactions
contemplated hereby (and thereby), exercise its rights under them and comply
with its obligations in connection with this Agreement (and any such other Loan
Documents) as trustee of the Australian Trust and in doing so it has acted and
is acting properly. All requirements to enable it to do so have been and remain
satisfied.

(e) The Australian Trust assets. Except as expressly permitted by this
Agreement, no Australian Trust asset has been resettled or vested in any person.
No one is presently entitled to call for the distribution of the Australian
Trust assets other than a Borrower, an Australian Borrower, a Guarantor or GEO
International Holdings, LLC.

(f) The Australian Trustee’s indemnity.

(i) The Australian Trustee enjoys the benefit of and may exercise and enforce
rights of indemnity to apply, use or retain Australian Trust assets to satisfy
its obligations arising under or in connection with the Loan Documents and the
transactions they contemplate, without the consent or approval of any person or
court (except where such consent or approval is required under the Australian
Trust Instrument or applicable laws). Those rights are not subject to a
limitation or obligation to make good or clear accounts and the Credit Parties
may subrogate to them except to the extent affected by their own conduct, other
than as contemplated in the Australian Trust Instrument.

(ii) After taking into account all other present and contingent Australian Trust
liabilities, the Australian Trust assets are sufficiently valuable to satisfy in
full the Australian Trustee’s indemnity with respect to its payment obligations
in connection with the Loan Documents and the transactions they contemplate as
and when they become due and payable.

(iii) No application or order has been sought by a person other than a Credit
Party or has been made in any court for a person to subrogate to the Australian
Trustee’s indemnity with respect to Australian Trust assets.

ARTICLE IV

CONDITIONS

Section 4.01 Second Restatement Effective Date. This Agreement shall not be
effective and the obligations of the Lenders to make any Revolving Credit Loans
and the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the date that each of the following conditions precedent is
satisfied, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent (or Special Counsel on its
behalf) shall have received counterparts of the following documents signed by
the following parties: (i) from the Borrowers, this Agreement, and (ii) from
each Borrower, each Revolving Credit Lender and the Required Lenders under (and
as defined in) the Existing Credit Agreement, a Lender Addendum.

 

90



--------------------------------------------------------------------------------

(b) Opinions of Counsel to the Borrowers and the Guarantors. The Administrative
Agent (or Special Counsel on its behalf) shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Second Restatement Effective Date) (i) of Akerman LLP, counsel for the Borrowers
and the Guarantors, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers, the
Guarantors, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and each Borrower and each Guarantor hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent),
(ii) of Hughes Gorski Seedorf Odsen & Tervooren, LLC, Alaska counsel for Cornell
Corrections of Alaska, Inc., a Subsidiary of GEO, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to such Subsidiary as the Administrative Agent shall reasonably
request, and (iii) of the in-house General Counsel for the Borrowers and the
Guarantors, in form and substance reasonably satisfactory to the Administrative
Agent and covering such other matters relating to the Borrowers, the Guarantors,
this Agreement or the Transactions as the Administrative Agent shall reasonably
request (and each Borrower and each Guarantor hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).

(c) Opinion of Special Counsel. The Administrative Agent shall have received an
opinion, dated the Second Restatement Effective Date, of Special Counsel, in
form and substance satisfactory to the Administrative Agent (and BNP Paribas
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(d) Governmental and Third Party Approvals. The Administrative Agent (or Special
Counsel on its behalf) shall have received evidence that GEO and each Restricted
Subsidiary shall have obtained all necessary approvals, authorizations and
consents of any Person and of all Governmental Authorities and courts having
jurisdiction with respect to the transactions contemplated by this Agreement and
the other Loan Documents.

(e) Corporate Documents. The Administrative Agent (or Special Counsel on its
behalf) shall have received such documents and certificates as the
Administrative Agent or Special Counsel may reasonably request relating to the
organization, existence and good standing of each Borrower and each Guarantors,
the authorization of the Transactions and any other legal matters relating to
the Borrowers, the Guarantors, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

(f) Officer’s Certificate. The Administrative Agent (or Special Counsel on its
behalf) shall have received a certificate, dated the Second
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of GEO, to the effect that, on and as of the Second
Restatement Effective Date (i) the representations and warranties of each
Borrower and each Restricted Subsidiary set forth in this Agreement and in each
of the other Loan Documents to which it is a party are true and correct and
(ii) no Default has occurred and is continuing.

(g) Notes. The Administrative Agent (or Special Counsel on its behalf) shall
have received for each Lender that shall have requested Note(s), duly completed
and executed Note(s) for such Lender.

(h) Collateral Agreement. The Administrative Agent (or Special Counsel on its
behalf) shall have received (i) a confirmation of the Collateral Agreement in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed and delivered by each Borrower, each Guarantor and the Administrative
Agent, (ii) original stock certificates or other certificates evidencing the
Equity Interests pledged pursuant to the Collateral Agreement (to the extent
such Equity Interests are certificated), together with an undated stock power
for each such certificate so received, duly executed in blank by the registered
owner thereof, and (iii) each original promissory note pledged pursuant to the
Collateral Agreement. In addition, all filings and recordations that are
necessary to perfect the security interests of the Lenders in the collateral
described in the Security Documents (including, without limitation, Assignment
Agreements executed by the applicable Borrower or Restricted Subsidiary, as the

 

91



--------------------------------------------------------------------------------

case may be, and Notices of Assignment executed by the Administrative Agent, in
each case, with respect to each Material Government Contract existing as of the
Second Restatement Effective Date but, for the avoidance of doubt, not including
acknowledgments of any such Notices of Assignment executed by the relevant
Governmental Authorities) shall have been received by the Administrative Agent,
and the Administrative Agent shall have received evidence reasonably
satisfactory to it that upon such filings and recordations, such security
interests constitute valid and perfected Liens therein, subject to no other
Liens except for Liens permitted by Section 6.02.

(i) Guaranty Agreement. The Administrative Agent (or Special Counsel on its
behalf) shall have received a confirmation of the Guaranty Agreement in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered by the Borrowers, the Guarantors and the Administrative Agent.

(j) Collateral Assignment. The Administrative Agent (or Special Counsel on its
behalf) shall have received a confirmation of the Collateral Assignment in form
and substance reasonably satisfactory to the Administrative Agent, duly executed
and delivered by each Borrower, each Guarantor and the Administrative Agent. In
addition, each Borrower and each such Guarantor shall have taken such other
action as the Administrative Agent shall have requested in order to perfect (or
continue the perfection of) the security interests created pursuant to the
Collateral Assignment.

(k) Lien Search Results. If requested by the Administrative Agent, the
Administrative Agent (or Special Counsel on its behalf) shall have received the
results of a recent lien search in each jurisdiction reasonably requested by the
Administrative Agent with respect to GEO and each Guarantor (to the extent
obtainable in such jurisdiction), and such search results shall not reveal Liens
on any of the assets of GEO or any Guarantor except for Liens permitted
hereunder or Liens to be discharged on or prior to the Second
Restatement Effective Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

(l) Insurance. The Administrative Agent (or Special Counsel on its behalf) shall
have received certificates of insurance (together with copies of the applicable
policy endorsements) evidencing the existence of all insurance required to be
maintained by GEO and each of its Subsidiaries pursuant to Section 5.05(b) and
the designation of the Administrative Agent as the loss payee, mortgagee or
additional named insured, as the case may be, thereunder to the extent required
by Section 5.05(b), such certificates to be in such form and contain such
information as is specified in Section 5.05(b).

(m) [Reserved].

(n) [Reserved].

(o) Fees and Expenses. The Administrative Agent shall have received evidence
that GEO shall have paid such fees as GEO shall have agreed to pay to any Lender
or the Administrative Agent in connection herewith, including the reasonable
fees and expenses of Special Counsel, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to GEO).

(p) USA PATRIOT Act Compliance. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and AML Laws, including without limitation the
USA PATRIOTPatriot Act referred to in Section 9.13.

 

92



--------------------------------------------------------------------------------

(q) Account Control Agreement Deliverables. The Administrative Agent (or Special
Counsel on its behalf) shall have received such account control agreements, or
amendments to any account control agreement in existence on the Second
Restatement Effective Date pursuant to the Existing Credit Agreement, as shall
be reasonably requested by the Administrative Agent with respect to all Deposit
Accounts and Securities Accounts (each as defined in the UCC) of the Borrowers
and the Restricted Subsidiaries, except as otherwise provided in the Collateral
Agreement.

(r) Flood Hazard Determination. A completed Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each property covered by a
Mortgage and, if any property covered by a Mortgage is located in a flood hazard
area, evidence of flood insurance reasonably satisfactory to the Administrative
Agent.

(s) Other Documents. The Administrative Agent (or Special Counsel on its behalf)
shall have received such other documents as the Administrative Agent (or Special
Counsel on its behalf) or any Lender may reasonably request.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
September 30, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 4.02 Each Extension of Credit. The obligation of each Lender to make any
Loan and of each Issuing Lender to issue, amend, renew or extend any Letter of
Credit is subject to the satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Request;

(b) the representations and warranties of each Borrower and each Restricted
Subsidiary set forth in this Agreement and in each of the other Loan Documents
to which it is a party shall be true and correct in all material respects (other
than any representations and warranties qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (other than any representations and
warranties that speak as of a certain date, which shall be true and correct on
and as of such date), other than, if the Australian Borrower Resignation Date
shall have occurred, such representations and warranties set forth in
Section 3.24, Section 3.25 and Section 3.26; and

(c) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, shall be deemed to constitute a representation and
warranty by each Borrower on the date thereof as to the matters specified in the
preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

93



--------------------------------------------------------------------------------

Section 5.01 Financial Statements and Other Information. GEO will furnish to the
Administrative Agent (for further distribution to the Lenders):

(a) within 90 days after the end of each fiscal year of GEO, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of GEO and its Subsidiaries and Other Consolidated Persons
as of the end of and for such year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all reported on by Grant Thornton LLC or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of GEO and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood and agreed that GEO’s filing of a Form 10-K with the Securities and
Exchange Commission with respect to a fiscal year within the period specified
above shall be deemed to satisfy GEO’s obligations under this Section 5.01(a)
with respect to such fiscal year);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of GEO, the consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows of GEO and its Subsidiaries
and Other Consolidated Persons as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of GEO as presenting fairly in all material
respects the financial condition and results of operations of GEO and its
Subsidiaries and Other Consolidated Persons on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood and agreed that
GEO’s filing of a Form 10-Q with the Securities and Exchange Commission with
respect to a fiscal quarter within the period specified above shall be deemed to
satisfy GEO’s obligations under this Section 5.01(b) with respect to such fiscal
quarter);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of GEO in form and
scope reasonably satisfactory to the Administrative Agent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01, Section 6.02, Section 6.04, Section 6.05 and
Section 6.09, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) stating the aggregate amount of Unrestricted Subsidiary Debt and the
portion thereof Guaranteed by GEO or any Restricted Subsidiary outstanding as of
the last day of the relevant fiscal quarter or fiscal year, as the case may be,
and, in each case, the aggregate amount of principal thereof and interest
thereon paid by GEO and its Restricted Subsidiaries during the four fiscal
quarters immediately preceding such day;

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

94



--------------------------------------------------------------------------------

(e) promptly after periodic and other reports, proxy statements and other
materials are filed by GEO or any of its Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by GEO to its shareholders generally, notice thereof;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of GEO or any of its
Subsidiaries or the Australian Trust, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request; and

(g) within 30 days after the beginning of each fiscal year of GEO commencing
with the fiscal year commencing on or about January 1, 2014, a business forecast
of GEO and its Subsidiaries and Other Consolidated Persons for such fiscal year
to include the following: a projected income statement, statement of cash flows
and balance sheet (each prepared in accordance with GAAP, except for the absence
of footnotes) and, to the extent reasonably requested by the Administrative
Agent, management’s assumptions underlying such projections, accompanied by a
certificate from a Financial Officer of GEO to the effect that, to the best of
such officer’s knowledge, such projections are good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of GEO and its
Subsidiaries and Other Consolidated Persons for such fiscal year.; and

(h) unless the Australian Borrower Resignation Date shall have occurred,
promptly after execution, a copy (certified by an officer, who is an authorized
signatory, of the Australian Trustee) of any documents amending or supplementing
the Australian Trust Instrument in a manner adverse to the interests of the
Administrative Agent or the Lenders in any material respect.

Section 5.02 Notices of Material Events. GEO will furnish to the Administrative
Agent (for further distribution to the Lenders) prompt written notice of the
following:

(a) (i) the occurrence of any Default, or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which GEO or any of
its Subsidiaries is a party or by which GEO or any Subsidiary thereof or any of
their respective properties may be bound;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting GEO or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of GEO and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any notice of any material violation of Environmental Law or any claim with
respect to any Environmental Liability received by GEO or any Subsidiary
thereof, including, without limitation, the assertion of any environmental
matters by any Person against, or with respect to the activities of, GEO or any
of its Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than, in
each case, any violation or claim that, if adversely determined, would not
(either individually or in the aggregate) have a Material Adverse Effect;

 

95



--------------------------------------------------------------------------------

(e) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against GEO or any of its Subsidiaries thereof which
could reasonably be expected to result in a Material Adverse Effect;

(f) contemporaneously with the delivery of the quarterly reports required
herein, (and, upon the occurrence and during the continuation of an Event of
Default, on a more frequent basis if requested by the Administrative Agent), a
list of all Material Government Contracts which have (i) been completed or have
lapsed or terminated and not renewed or (ii) been entered into (or which have
become Material Government Contracts) in each case, since the most recent list
provided by GEO and signed by a Financial Officer or other executive officer of
GEO as of the last Business Day of such fiscal quarter, unless in any such case
such information has been filed, and notice thereof furnished to the
Administrative Agent, as described in Section 5.01(e); and

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of GEO setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Each Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04 Payment of Obligations. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default beyond the period of grace, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) GEO or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, with the Administrative
Agent designated as the loss payee, lenders loss payable, mortgagee or
additional named insured in respect of all such policies (other than any such
policies (other than flood insurance policies) covering any real property
interest, including improvements, that has a fair market value of less than
$5,000,000), as applicable, and from time to time deliver to the Administrative
Agent upon its request a detailed list of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby; it being understood and agreed that, irrespective of the Administrative
Agent’s designation as described above, as to any Casualty Event in respect of
which no more than $5,000,000 in aggregate insurance proceeds is payable under
any such insurance policy, GEO or the relevant Restricted Subsidiary shall be
entitled to receive such proceeds directly. Except as otherwise expressly
consented to by the Administrative Agent, such insurance policies shall provide
that no cancellation, non-renewal or material change in coverage shall be
effective until after 30 days’ prior written notice to the Administrative Agent.
If any portion of the

 

96



--------------------------------------------------------------------------------

property covered by any Mortgage is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as an area having special
flood hazards and in which flood insurance has been made available under the
Flood ActZone, then GEO shall maintain, or cause its applicable Restricted
Subsidiary to maintain, with a financially sound and reputable insurer, flood
insurance in an amount as the Administrative Agent may from time to time
reasonably require, but in no event less that an amount sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Act, and shall otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

Section 5.06 Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of its dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

Section 5.07 Compliance with Laws. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and any Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. GEO will maintain in effect and enforce policies and
procedures designed to ensure compliance by GEO and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (a) to refinance the Existing Credit Agreement on the First
Amendment Effective Date, (b) for Working Capital and general corporate
requirements of the Borrowers or the Australian Borrowers and the Restricted
Subsidiaries and payment of certain fees and expenses incurred in connection
with the transactions contemplated hereby, (c) to finance any Permitted
Acquisition and any other acquisition permitted hereunder, (d) to fund
Restricted Payments permitted hereunder and to make any other Investments
permitted hereunder and (e) to refinance, redeem, repay or otherwise discharge
in full any series of the Senior Notes to the extent permitted hereunder. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. TheNone of the Borrowers or the Australian
Borrowers will not request any Borrowing or Letter of Credit, and the Borrowers
and the Australian Borrowers shall not, and shall cause the Subsidiaries and the
Borrowers’ or such Subsidiaries’ respective directors, officers, employees,
Affiliates and agents to not, directly or, to the knowledge of the Borrowers or
the Australian Borrowers or such Subsidiaries, indirectly, use the proceeds of
any Borrowing or Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions by any Person.

 

97



--------------------------------------------------------------------------------

Section 5.09 Additional Subsidiaries; Restricted and Unrestricted Subsidiaries.

(a) Additional Subsidiary Guarantors. GEO shall notify the Administrative Agent
of (i) each redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 5.09(c) below and (ii) each creation or
acquisition of any Restricted Subsidiary, and (unless such Subsidiary has been
designated as an Unrestricted Subsidiary pursuant to Section 5.09(d)) promptly
thereafter (and in any event within 30 days (or such longer period as the
Administrative Agent may approve in its sole discretion) thereafter), in each of
the cases referred to in the foregoing clauses (i) and (ii) of this sentence,
cause such Subsidiary (other than a Foreign Subsidiary) to (A) become a
“Guarantor” by executing and delivering to the Administrative Agent a supplement
to the Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (B) deliver to the Administrative Agent
a duly executed Joinder Agreement and comply with the terms of each Security
Document, (C) take such action (including delivering certificates and transfer
powers in respect of Equity Interests) and executing and delivering (as
applicable) such UCC financing statements and account control agreements) as
shall be necessary to create and perfect valid and enforceable Liens on
substantially all of the personal property (other than Excluded Property) of
such Subsidiary as collateral security for the obligations of such Subsidiary
under the Loan Documents subject to no Liens other than Liens permitted by
Section 6.02, (D) take all actions with respect to all Material Real Property
owned or leased by such Subsidiary required by Section 5.10 (as if such Material
Real Property had been acquired by a Subsidiary), (E) deliver to the
Administrative Agent such proof of corporate action, incumbency of officers,
opinions of counsel (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (A), (B), (C) and (D) of this sentence) and other documents as is
consistent with those delivered by GEO pursuant to Section 4.01 on the Second
Restatement Effective Date or pursuant to Section 4.01 of the Existing Credit
Agreement on the First Restatement Effective Date, as applicable, and
(F) deliver to the Administrative Agent such other documents and closing
certificates as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries. GEO shall notify the Administrative Agent
at the time that any Person becomes a direct Foreign Subsidiary of any Borrower
or any Guarantor, and at the request of the Administrative Agent, promptly
thereafter (and in any event within 45 days after such request), cause (i) such
Borrower or such Guarantor to deliver to the Administrative Agent a supplement
to the Security Documents pledging 65% of the total outstanding voting Equity
Interests, and 100% of all other Equity Interests, in such Foreign Subsidiary
and a consent thereto executed by such new Foreign Subsidiary (including,
without limitation, if applicable, original stock certificates (or the
equivalent thereof pursuant to the applicable laws and practices of any relevant
foreign jurisdiction) evidencing such Equity Interest of such Foreign
Subsidiary, together with an appropriate undated stock power (or the equivalent
thereof pursuant to the applicable laws and practices of any relevant foreign
jurisdiction) for each certificate (or equivalent) duly executed in blank by the
registered owner thereof), (ii) such Borrower or such Guarantor to deliver to
the Administrative Agent a favorable opinion of counsel (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
such pledge), and (iii) such Borrower or such Guarantor to deliver to the
Administrative Agent such other documents and closing certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) Designation of Restricted Subsidiaries. GEO may, at any time and upon
written notice to the Administrative Agent, designate an Unrestricted Subsidiary
as a Restricted Subsidiary.

(d) Designation of Unrestricted Subsidiaries. So long as no Default has occurred
and is continuing or would result therefrom, GEO may, on prior written notice to
the Administrative Agent, designate any Restricted Subsidiary as an Unrestricted
Subsidiary (or designate any newly formed or acquired Subsidiary as an
Unrestricted Subsidiary); provided that no(other than (x) any Subsidiary that is
a guarantor under any of the Senior Notes may be an Unrestricted Subsidiary (and
for the avoidance of doubt, neither, (y) Corrections noror any successor to
Corrections or all or substantially all of its properties shall at any time be
an Unrestricted Subsidiary). Such designation or (z) any Australian Borrower) or
newly acquired Subsidiary as an Unrestricted Subsidiary (or, without any
requirement of notice to Administrative Agent, designate on its books and
records any newly formed Subsidiary

 

98



--------------------------------------------------------------------------------

as an Unrestricted Subsidiary); provided that GEO shall be permitted, upon prior
written notice to the Administrative Agent (for further distribution to the
Lenders), to designate the Australian Borrowers as Unrestricted Subsidiaries,
provided that on the effective date of such designation as specified in such
notice (subject to the satisfaction of all conditions thereto as set forth in
this Section 5.09(d), the “Australian Borrower Resignation Date”), (i) no
Default has occurred and is continuing or would result therefrom, (ii) all
Multicurrency Subfacility Loans borrowed by any Australian Borrower shall have
been repaid in full and all interest, fees and other amounts owing in respect
thereof shall have been paid in full and none of the other Obligations described
in clause (b) of the definition thereof shall remain outstanding (other than any
contingent obligations for which no claim has been asserted), (iii) each
Guarantor shall have confirmed and reaffirmed that its Guarantee of, and grant
of any Liens as security for, the Obligations pursuant to a confirmation,
reaffirmation or other agreements or documentation in form and substance
satisfactory to the Administrative Agent, and (iv) the Administrative Agent
shall have received a certificate executed by the President, a Vice President or
a Financial Officer of GEO certifying compliance with the conditions set forth
in this proviso. Any such designation as to which notice is required to be given
to the Administrative Agent shall have an effective date mutually acceptable to
the Administrative Agent and GEO, but in no event earlier than five Business
Days following receipt by the Administrative Agent of such written notice. Upon
the effectiveness of any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, in accordance with this Section 5.09(d), (i) the
Administrative Agent shall take any action requested by GEO that is necessary to
release such Unrestricted Subsidiary and its assets from the Security Documents.
or (ii) in the case of the Australian Borrowers following the Australian
Borrower Resignation Date, the Australian Borrowers shall (x) cease to be a
party to this Agreement and any other Loan Documents to which it is party (and
accordingly shall no longer have any rights thereunder, including any right to
request any borrowing of Multicurrency Subfacility Loans or any other extensions
of credit hereunder) and (y) be released from their respective obligations under
this Agreement and any other applicable Loan Documents.

Section 5.10 New Real Property Collateral. If GEO or any Restricted Subsidiary
shall acquire any Material Real Property (or shall make improvements upon any
existing real property interest resulting in such interest together with such
improvements constituting Material Real Property), and, if the Administrative
Agent elects to encumber such property in the Administrative Agent’s sole and
absolute discretion, then

(a) each Borrower will and will cause each of its Restricted Subsidiaries to,
(x) no later than 30 days prior to execution of a Mortgage encumbering any such
Material Real Property any portion of which is located in a Flood Zone, furnish
to the Lenders a written notice of the relevant Borrower or Guarantor’s intent
to encumber such Material Real Property and that all or a portion of such
Material Real Property is located in a Flood Zone, and (y) no later than
120 days (or such longer period as the Administrative Agent may agree in its
sole and absolute discretion) thereafterafter such acquisition, deliver to the
Administrative Agent the following documents (each of which shall be executed
(and, where appropriate, acknowledged) by Persons satisfactory to the
Administrative Agent):

(i) Mortgages in form and substance satisfactory to the Administrative Agent,
duly executed and delivered by such Borrower or such Restricted Subsidiary, as
the case may be, in recordable form (in such number of copies as the
Administrative Agent shall have requested) and, to the extent necessary with
respect to any leasehold property to be subject to a Mortgage, use commercially
reasonable efforts by GEO to obtain consents of the respective landlords with
respect to such property and, to the extent necessary under applicable law, for
filing in the appropriate county land office(s), UCC financing statements
covering fixtures, in each case appropriately completed (the “Fixture Filings”);

 

99



--------------------------------------------------------------------------------

(ii) one or more mortgagee policies of title insurance on forms of and issued by
one or more title companies satisfactory to the Administrative Agent (the
“Title Companies”), insuring the validity and first lien priority of the Liens
created under the Mortgages for and in amounts satisfactory to the
Administrative Agent, subject only to such exceptions as are satisfactory to the
Administrative Agent; each such title policy shall contain: (A) full coverage
against mechanics’ liens (filed and inchoate) or such surety bonds or other
additional collateral as may be satisfactory to the Administrative Agent in its
sole discretion in lieu of such coverage, (B) a reference to the relevant survey
with no survey exceptions except those theretofore approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (C) such affirmative insurance and endorsements as the Administrative Agent
may reasonably require;

(iii) as-built surveys of recent date of each of the Facilities to be covered by
the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent;

(iv) certified copies of permanent and unconditional certificates of occupancy
(or, if it is not the practice to issue certificates of occupancy in a
jurisdiction in which the Facilities to be covered by the Mortgages are located,
then such other evidence reasonably satisfactory to the Administrative Agent)
permitting the fully functioning operation and occupancy of each such Facility
and of such other permits necessary for the use and operation of each such
Facility issued by the respective Governmental Authorities having jurisdiction
over each such Facility;

(v) opinions of local counsel in the respective jurisdictions in which the
properties covered by the Mortgages are located, satisfactory in form and
substance to the Administrative Agent (and each Borrower and each Restricted
Subsidiary hereby instructs such counsel to deliver such opinion(s) to the
Lenders and the Administrative Agent);

(vi) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property covered by a Mortgage; and

(vii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above;

(b) GEO shall have paid or caused to be paid to the Title Companies (i) all
expenses and premiums of the Title Companies in connection with the issuance of
such policies and (ii) an amount equal to the recording, mortgage, intangibles,
transfer and stamp taxes payable in connection with recording the Mortgages and
the Fixture Filings in the appropriate county land office(s); and

(c) promptly after the acquisition, GEO shall diligently pursue and use all
reasonable efforts to obtain landlord consents, estoppel letters or consents and
waivers, in form and substance reasonably acceptable to the Administrative
Agent, in respect of collateral held on leased premises.

 

100



--------------------------------------------------------------------------------

Section 5.11 Further Assurances; Post-ClosingCertain Real Estate Deliverables.

(a) Further Assurances. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement and the Security Documents. Without limiting
the generality of the foregoing, each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time (including filing
appropriate UCC financing statements and executing and delivering such
assignments, security agreements, account control agreements and other
instruments) as shall be reasonably requested by the Administrative Agent to
create, in favor of the Administrative Agent for the benefit of the Secured
Parties, perfected security interests and Liens in substantially all of the
property of the Borrowers and the Restricted Subsidiaries (other than Excluded
Property) as collateral security for obligations of the Borrowers and the
Guarantors under the Loan Documents; provided that any such security interest or
Lien shall be subject to the relevant requirements of the Security Documents.

(b) Post-ClosingCertain Real Estate Deliverables. Each Borrower will and will
cause each Restricted Subsidiaryapplicable Guarantor to, no later than
(x) 120 days (or such longer period as the Administrative Agent may agree in its
sole discretion) after the Second Restatement Effective Date, and (y) any
Mortgage Amendment Trigger Date (or such later date as the Administrative Agent
may agree in its sole discretion), in each case deliver to the Administrative
Agent:

(i) Opinion(s) of Local Counsel. Opinions of local counsel in the respective
jurisdictions in which the properties covered by the Mortgages are located,
satisfactory to the Administrative Agent in form and substance (and each
Borrower and each Guarantor hereby instructs such counsel to deliver such
opinion(s) to the Lenders and the Administrative Agent).

(ii) Mortgages and Title Insurance. The following documents, each of which shall
be executed (and, where appropriate, acknowledged) by Persons satisfactory to
the Administrative Agent; provided that GEO shall not be required to deliver the
following documents for any property that (x) is Material Real Property if doing
so would result in costs (administrative or otherwise) that, in the
determination of the Administrative Agent in its sole and absolute discretion,
would be materially disproportionate to the benefit obtained thereby, or (y) is,
immediately prior to the Second Restatement Effective Date (or such Mortgage
Amendment Trigger Date, as applicable), subject to a Mortgage under (and as
defined in) the Existing Credit Agreement, provided GEO delivers to the
Administrative Agent opinions of local counsel together with such other
certificates, documents and information (including current title and lien
searches) as the Administrative Agent may require to confirm the continuing
validity and priority of such Mortgage as security for the Obligations (in each
case to the Administrative Agent’s satisfaction (as to form and substance) in
its sole and absolute discretion):

(A) Mortgages (or, if applicable, amendments to the Mortgages securing the
obligations of the Borrowers and the Guarantors under the Existing Credit
Agreement) in form and substance satisfactory to the Administrative Agent, duly
executed and delivered by such Borrower or such Restricted Subsidiary, as the
case may be, in recordable form (in such number of copies as the Administrative
Agent shall have requested) and, to the extent necessary with respect to any
leasehold property to be subject to a Mortgage, use commercially reasonable
efforts by GEO to obtain consents of the respective landlords with respect to
such property and, to the extent necessary under applicable law, for filing in
the appropriate county land office(s), Fixture Filings;

 

101



--------------------------------------------------------------------------------

(B) one or more mortgagee policies of title insurance on forms of and issued by
the Title Companies, or (unless waived by the Administrative Agent in accordance
with the first proviso to Section 5.11(c)) modification and date down
endorsements to the existing policies of title insurance insuring the validity
and first lien priority of the Liens created under such Mortgages (as they may
be amended) for and in amounts satisfactory to the Administrative Agent, subject
only to such exceptions as are satisfactory to the Administrative Agent; each
such title policy shall contain: (A) full coverage against mechanics’ liens
(filed and inchoate) or such surety bonds or other additional collateral as may
be satisfactory to the Administrative Agent in its sole discretion in lieu of
such coverage, (B) a reference to the relevant survey with no survey exceptions
except those theretofore approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (C) such affirmative insurance and
endorsements as the Administrative Agent may reasonably require;

(C) as-built surveys of recent date of each of the Facilities to be covered by
the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent or, with respect to existing
surveys, an affidavit of an authorized signatory of the owner of such property
stating that there have been no improvements or encroachments to the property
since the date of the respective survey such that the existing survey is no
longer accurate, in form acceptable to the Administrative Agent and the
applicable Title Company in order to remove the standard survey exception;

(D) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above; and

(E) such other certificates, documents and information as are reasonably
requested by the Administrative Agent or the Lenders, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
reasonably satisfactory to the Administrative Agent.

In addition, GEO shall have paid to the Title Companies (i) all expenses and
premiums of the Title Companies in connection with the issuance of such policies
and (ii) an amount equal to the recording, mortgage, intangibles, transfer and
stamp taxes payable in connection with recording the Mortgages, any amendments
to the Mortgages and the Fixture Filings in the appropriate county land
office(s).

(c) Post-Closing Deliverables for Increases of the Revolving Credit Commitments
and, Incremental Term Loans, Etc.. GEO will and will cause each Restricted
Subsidiary to, (x) if at such time (A) any improved real property of GEO and its
Restricted Subsidiaries subject to a Mortgage is located (in whole or in part)
in a Flood Zone, no later than 10 days, or (B) no improved real property of GEO
and its Restricted Subsidiaries subject to a Mortgage is located (in whole or in
part) in a Flood Zone, no later than 5 days, in each case prior to the
effectiveness of any Revolving Credit Commitment Increase, any Incremental Term
Loan, any extension of the Term Loan Maturity Date, the Revolving Credit
Commitment Termination Date or the Australian LC Facility Termination Date, or
any transaction contemplated by Section 9.02(c), furnish to the Lenders a
written notice indicating generically that a transaction of the type described
hereinabove is under consideration and listing each real property of GEO and its
Restricted Subsidiaries then subject to a Mortgage and indicating which (if any)
of such properties are located (in whole or in part) in a Flood Zone and, for
each such Flood Zone property, whether or not such property is improved, and
(y) no later than 120 days (or such longer period as the Administrative Agent
may agree in its sole and absolute discretion) after any Revolving Credit
Commitment Increase and Incremental Term Loan,

 

102



--------------------------------------------------------------------------------

deliver to the Administrative Agent such amendments to Mortgages (each, a
“Mortgage Amendment”), title insurance and opinions of counsel as reasonably
requested by the Administrative Agent in connection with such Revolving Credit
Commitment Increase and Incremental Term Loan; provided, however,
notwithstanding anything herein or in any of the Loan Documents to the contrary,
the Administrative Agent may waive the requirement for any Borrower or any
Restricted Subsidiary to obtain new mortgagee title insurance policies, or to
obtain date-down endorsements to previously issued mortgagee title insurance
policies, and opinions of counsel in connection with the Mortgage Amendments
entered into from time to time, which waiver may be made in Administrative
Agent’s sole and absolute discretion for any reason (including but not limited
to, in the event that (x) the applicable title insurance regulations for the
State (including, but not limited to, Texas, New Mexico and New Jersey) in which
the related real property is located do not provide for the issuance of the
requested endorsement such that a new mortgagee title insurance policy would
otherwise be required (or premium charges substantially equivalent thereto would
be incurred by any Borrower or any Restricted Subsidiary in connection with any
endorsement); provided that, in such event, any Borrower or Restricted
Subsidiary shall endeavor to obtain an endorsement, if available, to such
previously issued mortgagee title insurance policies that insures that the title
insurance coverage provided by the original mortgagee title insurance policy is
not affected by the recording of any Mortgage Amendment, provided the cost for
such endorsement is nominal or (y) the relevant property subject to a Mortgage
does not qualify as a Material Real Property).

Section 5.12 Fiscal Year. GEO will not change its fiscal year from the calendar
year.

Section 5.13 The Australian Trust.

(a) The Australian Trust Instrument. The Australian Trustee shall comply with
the Australian Trust Instrument in all material respects.

(b) The Australian Trustee’s indemnity. The Australian Trustee shall take all
reasonable steps available to it to ensure that there is no limitation on its
right to be indemnified out of the Trust Fund (as defined in the Australian
Trust Instrument) or otherwise as entitled under Australian Trust Instrument or
otherwise to discharge any liability arising under or in connection the Loan
Documents or the transactions contemplated therein when such liability is
payable.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

Section 6.01 Indebtedness. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Part A of
Schedule 3.14 of the Disclosure Supplement (or, to the extent not meeting the
minimum thresholds for required listing on said Schedule 3.14 pursuant to
Section 3.14, in an aggregate amount not exceeding $10,000,000) and extensions,
renewals, refinancings and replacements of all or any part of any such
Indebtedness that do not result in an increase of the outstanding principal
amount thereof by more than the amount required to pay any penalty, premium,
accrued and unpaid interest, and transaction fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement;

 

103



--------------------------------------------------------------------------------

(c) Guarantees by GEO and its Restricted Subsidiaries of Indebtedness of GEO and
its Restricted Subsidiaries permitted by this Section 6.01;

(d) Guarantees permitted by Section 6.04 (other than Section 6.04(h));

(e) Guarantees by GEO and its Restricted Subsidiaries of Unrestricted Subsidiary
Debt, provided that the aggregate principal amount of such Guarantees (other
than the assignment of rights under any Government Contract by GEO or any of its
Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to such
Government Contract) of Unrestricted Subsidiary Debt shall not exceed
$40,000,000 at any time outstanding; and the assignment of rights under
Government Contracts by GEO or any of its Restricted Subsidiaries to secure
Unrestricted Subsidiary Debt related to the respective Government Contracts;

(f) Indebtedness of GEO or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capital Leases
and any Indebtedness assumed in connection with the acquisition of any assets or
secured by a Lien on any assets prior to the acquisition thereof, Guarantees by
GEO or any Restricted Subsidiary of any such Indebtedness, and extensions,
renewals and replacements of any such Indebtedness and Guarantees that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(f) shall not
exceed $50,000,000 at any time outstanding;

(g) Indebtedness owing (x) by GEO to any Restricted Subsidiary or, (y) by any
Restricted Subsidiary to GEO or to any other Restricted Subsidiary, in each case
arising from intercompany loans permitted by Section 6.04(d);

(h) unsecured Indebtedness (x) for borrowed money, including by means of the
issuance of notes and bonds, or (y) incurred in respect of letter of credit
facilities of GEO or any Restricted Subsidiary;

(i) Indebtedness in an aggregate principal amount not exceeding $10,000,000 at
any time outstanding; and

(j) Indebtedness of any Person that becomes a Restricted Subsidiary after the
First Amendment Effective Date hereof pursuant to a Permitted Acquisition or any
other acquisition permitted to be made hereunder by GEO or any Restricted
Subsidiary; provided that (i) such Indebtedness exists at the time of such
acquisition and is not created in contemplation of or in connection with such
acquisition and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(j) shall not exceed $25,000,000 at any time outstanding; and
extensions, renewals, refinancings and replacements of any such Indebtedness
that does not result in an increase of the outstanding principal amount thereof
by more than the amount required to pay any penalty, premium, accrued and unpaid
interest, and transaction fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement.; and

(k) Indebtedness of GEO or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of the GEO HQ, Guarantees by GEO or any
Restricted Subsidiary of any such Indebtedness, and extensions, renewals and
replacements of any such Indebtedness and Guarantees that do not increase the
outstanding principal amount thereof; provided that the aggregate principal
amount of Indebtedness permitted by this Section 6.01(k) shall not exceed
$50,000,000 at any time outstanding.

 

104



--------------------------------------------------------------------------------

Section 6.02 Liens. No Borrower will, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to the Security Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of GEO or any of its Subsidiaries existing
on the date hereof and set forth in Part B of Schedule 3.14 of the Disclosure
Supplement (or, to the extent not meeting the minimum thresholds for required
listing on said Schedule 3.14 pursuant to Section 3.14, in an aggregate amount
not exceeding $10,000,000); provided that (i) no such Lien shall extend to any
other property or asset of GEO or any of its Restricted Subsidiaries and
(ii) any such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof by more than the amount
required to pay any penalty, premium, accrued and unpaid interest, and
transaction fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement;

(d) Liens on assets acquired, constructed or improved by GEO or any of its
Subsidiaries; provided that (i) such Liens secure Indebtedness permitted by
Section 6.01(f), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other property or
assets of GEO or any Restricted Subsidiary;

(e) Liens securing Indebtedness permitted by Section 6.01(i);

(f) the assignment of rights under any Government Contract by GEO or any of its
Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to such
Government Contract; and

(g) any Lien existing on any property or asset prior to the acquisition thereof
by GEO or any Restricted Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of GEO or any Restricted Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition, and (iv) such property or asset is acquired pursuant to a
Permitted Acquisition or any other acquisition permitted to be made hereunder.;
and

(h) Liens on the GEO HQ granted pursuant to a real property mortgage (and
associated security instruments); provided that such Liens (i) secure solely
Indebtedness permitted by Section 6.01(k) and (ii) shall not apply to or
otherwise encumber any other property or assets of GEO or any of its
Subsidiaries.

Section 6.03 Fundamental Changes. No Borrower will, nor will it permit any of
its Restricted Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). No Borrower will, nor will it permit any
of its Restricted Subsidiaries to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property (other than assets and related rights
constituting an ongoing business) to be sold or used in the ordinary course of
business and Investments permitted under Section 6.04. No Borrower will, nor
will it permit any of its Restricted

 

105



--------------------------------------------------------------------------------

Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its business or property,
whether now owned or hereafter acquired (including receivables and leasehold
interests, but excluding (x) obsolete or worn-out property or assets, tools or
equipment no longer used or useful in its business, (y) any inventory or other
property sold or disposed of in the ordinary course of business and on ordinary
business terms and (z) any Disposition resulting from a Casualty Event).

Notwithstanding the foregoing provisions of this Section, if no Default shall
have occurred and be continuing or would result therefrom:

(a) any Restricted Subsidiary may be merged or consolidated with or into GEO or
any other Restricted Subsidiary; provided that (i) if any such transaction shall
be between a Restricted Subsidiary and a Borrower, either such Borrower shall be
the continuing or surviving entity, or the continuing or surviving Person (which
shall be the successor to GEOsuch Borrower by operation of law (which successor
shall have been a Domestic Subsidiary immediately prior to such merger or
consolidation) or shall be a wholly-owned Domestic Subsidiary of GEO) shall
expressly assume, confirm and reaffirm its continuing obligations as a Borrower
under the Loan Documents and each Guarantor, unless it is the other party to
such merger or consolidation, shall have reaffirmed that its Guarantee of, and
grant of any Liens as security for, the Obligations shall apply to such
surviving Person’s obligations under this Agreement, in each case pursuant to a
confirmation, reaffirmation or other agreements or documentation in form and
substance satisfactory to the Administrative Agent and the condition described
in Section 4.01(p) shall have been satisfied with respect to such continuing or
surviving Person (and if any such transaction shall be between GEO and
Corrections, GEO shall be the continuing or surviving entity or, if Corrections
is the surviving entity, Corrections shall expressly confirm and reaffirm its
continuing obligations as a Borrower under the Loan Documents (including its
assumption of all such obligations with respect to all Term Loans and
Incremental Term Loans) pursuant to a confirmation, reaffirmation or other
agreement or documentation in form and substance satisfactory to the
Administrative Agent), and (ii) if any such transaction shall be between a
Restricted Subsidiary that is a Guarantor or an Australian Borrower, on the one
hand, and a Restricted Subsidiary that is not a Guarantor or an Australian
Borrower, as applicable, on the other hand, such Guarantor or Australian
Borrower, respectively, shall be the continuing or surviving entity;

(b) any Restricted Subsidiary formed in connection with (and in contemplation
of) a Permitted Acquisition may merge with and into the Person such Restricted
Subsidiary was formed to acquire in connection with such Permitted Acquisition;

(c) any Restricted Subsidiary (other than Corrections or any Australian
Borrower) may sell, lease, transfer or otherwise dispose of any or all of its
property (upon voluntary liquidation or otherwise) to GEO or any other
Restricted Subsidiary; provided that if any such transaction shall be between a
Restricted Subsidiary that is a Guarantor and a Restricted Subsidiary that is
not a Guarantor, such Guarantor shall be the recipient of such property;

(d) the capital stock of (i) any Subsidiary of GEO may be sold, transferred or
otherwise disposed of to any Borrower or any Guarantor or (ii) any of the
Ravenhall Project Subsidiaries may be sold, transferred or otherwise disposed of
to any Australian Borrower or the Australian Trust;

(e) GEO or any Restricted Subsidiary may sell to any Governmental Authority for
fair market value (as determined by an independent appraisal made by a Person
acceptable to the Administrative Agent) (or, if less, the net book value when
required by such Governmental Authority) any Facility managed or operated by GEO
or such Restricted Subsidiary pursuant to a Government Contract with such
Governmental Authority so long as the aggregate amount of non-cash proceeds from
all such sales do not exceed $25,000,000;

 

106



--------------------------------------------------------------------------------

(f) GEO or any Restricted Subsidiary may sell or discount without recourse
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof in the ordinary course of business,
provided that the aggregate face or principal amount of all such accounts
receivable sold or discounted after the date hereof may not exceed $10,000,000;

(g) GEO or any Restricted Subsidiary may sell or otherwise dispose of assets
(including to Affiliates, subject to Section 6.06) not otherwise permitted by
this Section 6.03; provided that (i) such sale or disposition shall be for cash
(including by Installment Sale) for fair market value (aswhich, if in excess of
$35,000,000, shall be determined in good faith by the board of directors of GEO,
provided that, if the board of directors of GEO so determines that the fair
market value of such assets is equal to or greater than $50,000,000, then the
fair market value shall be determined by an independent appraisal made by a
valuation firm or other Person acceptable to the Administrative Agent and such
appraisal (and all supporting documentation therefor) shall be delivered to the
Administrative Agent (for further distribution to the Lenders) prior to or
substantially concurrently with the consummation of such Disposition) and
(ii) GEO shall deliver to the Administrative Agent the certification required by
the final sentence of Section 2.10(b)(ii) with respect to such Disposition;

(h) GEO or any Restricted Subsidiary may sell any property, business or assets
acquired in any acquisition permitted hereunder, including any Permitted
Acquisition, to the extent that the same is not related to the construction,
design, operation, development or operation of any Facility;

(i) GEO or any Restricted Subsidiary may sell Permitted Investments in the
ordinary course of business;

(j) GEO or any Restricted Subsidiary may make Permitted Acquisitions;

(k) any Restricted Subsidiary may be merged or consolidated into any
Unrestricted Subsidiary provided that GEO designates the continuing or surviving
entity as an Unrestricted Subsidiary in compliance with Section 5.09(d) hereof;

(l) BII Holding Corporation or any of its Subsidiaries may sell Investments
referred to in Section 6.04(n), and amounts owing to it or any of them under
operating leases, in the ordinary course of business substantially as conducted
by it or any of them prior to the time that BII Holding Corporation became a
Subsidiary of GEO; and

(m) (i) GEO may sell, lease, transfer or otherwise dispose of any of its
property or assets to Corrections or to any Restricted Subsidiary that is a
Guarantor and (ii) Corrections may sell, lease, transfer or otherwise dispose of
any of its property or assets to GEO or any Restricted Subsidiary that is a
Guarantor.

For purposes of this Section 6.03, all determinations of fair market value of
any Facility shall include consideration of rights under any Government Contract
transferred in connection therewith.

Section 6.04 Investments. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investments
except:

(a) Investments outstanding on the date hereof and identified in Part B of
Schedule 3.16 of the Disclosure Supplement;

 

107



--------------------------------------------------------------------------------

(b) Permitted Acquisitions;

(c) Permitted Investments;

(d) intercompany loans made by GEO to Restricted Subsidiaries and by Restricted
Subsidiaries to GEO or to other Restricted Subsidiaries, provided that
intercompany loans made to Restricted Subsidiaries that are both not Corrections
and not a Guarantor (i) may not exceed $25,000,000 in an aggregate principal
amount at any time outstanding and (ii) shall be evidenced by commercially
reasonable promissory notes pledged and delivered to the Administrative Agent
pursuant to the Collateral Agreement;

(e) Hedging Agreements entered into to hedge, manage or mitigate risks to which
GEO or any Restricted Subsidiary is exposed in the conduct of its business or
the management of its liabilities;

(f) operating deposit accounts with banks;

(g) to the extent they constitute Investments, contributions to Plans and
Multiemployer Plans;

(h) Guarantees or other Indebtedness permitted by Section 6.01;

(i) Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(j) Investments in Unrestricted Subsidiaries, Restricted Subsidiaries that are
not Guarantors, joint ventures and/or Other Consolidated Persons (x) in an
aggregate amount for all such Investments made after the Second Restatement
Effective Date not to exceed $60,000,000150,000,000 (the “Cumulative Cap”) or
(y) made for the purpose of constructing or improving Facilities or improvements
to Facilities for so long as such Investments are not outstanding more than two
years from the date of the Investmentowned by GEO or a Subsidiary, provided that
(i) the Cumulative Cap shall be increased from time to time by the aggregate
amount of dividends, distributions, returns of capital or other payments
received in cash after the Second Restatement Effective Date by GEO and the
Restricted Subsidiaries from Unrestricted Subsidiaries in respect of Equity
Interests of Unrestricted Subsidiaries (except that any such amount included in
Net Income shall increase the Cumulative Cap by only 50% of such amount) and
(ii) in the case of Investments made as permitted by the foregoing clause (y),
(A) all such Investments made in Persons that are not wholly-owned Unrestricted
Subsidiaries shall be in the form of senior secured or unsecured loans, shall
have no contractual restrictions or limitations on repayment and shall be
evidenced by promissory notes delivered in pledge under the Collateral
Agreement, and (B) not later than the second anniversary of each such
Investment, the amount thereof shall be recovered by GEO or the relevant
Restricted Subsidiary, as the case may be, in cash in the form of repayment of
principal (in the case of loans) or return of capital (in the case of equity)
and (C) the aggregate amount of such Investments shall not exceed $75,000,000 at
any time outstanding (calculated as the aggregate amount invested minus the
aggregate amount recovered, as described in the foregoing clause (B) in respect
of such Investment);

(k) Investments in an aggregate amount (excluding Equity Interests of GEO and/or
its Subsidiaries but including the assumption of Indebtedness in connection with
such Investments) made after the date hereof not exceeding the amount of Net
Available Proceeds from Equity Issuances consummated after the date hereof and
not used to make Permitted Acquisitions;

 

108



--------------------------------------------------------------------------------

(l) additional Investments not exceeding $40,000,000100,000,000 in the aggregate
at any time outstanding;

(m) Investments in Subsidiaries of GEO outstanding on the date hereof (and any
refinancing thereof provided that the aggregate principal amount thereof is not
increased);

(n) Investments made in the ordinary course of business in customers
constituting capital leases entered into with such customers in connection with
contracts for services entered into by GEO and/or any Restricted Subsidiary with
such customers;

(o) Investments in the Ravenhall Project Subsidiaries (including, without
limitation, to the extent they constitute Investments, the issuance and
existence of AUD LCs for the benefit of the Ravenhall Project Subsidiaries), in
an aggregate amount not exceeding A$250,000,000; and

(p) Investments in Restricted Subsidiaries that are Corrections or Guarantors.;
and

(q) Investments in Persons that are not Affiliates or joint ventures of GEO or
its Subsidiaries, nor Other Consolidated Persons, made for the purpose of
acquiring, constructing or improving Facilities owned or leased by such Persons,
in an aggregate amount not exceeding 10% of consolidated total assets of GEO,
its Subsidiaries and the Other Consolidated Persons (calculated on a
consolidated basis without duplication in accordance with GAAP) at any time
outstanding (such Investments under this clause (q), “Developmental
Investments”).

For purposes of Section 6.04(l), the aggregate outstanding amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash or property in respect of such Investment; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

Section 6.05 Restricted Payments. No Borrower will, nor will any Borrower permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

(a) for so long as (i) (x) GEO shall be qualified as a REIT, (y) GEO shall not
have publicly disclosed an intention to no longer continue to be treated as a
REIT and (z) no resolution shall have been adopted by GEO’s board of directors
abandoning or otherwise contradicting GEO’s intent to continue to be treated as
a REIT, (ii) both before and after giving effect to the making of such
Restricted Payment, no Event of Default under Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing, (iii) GEO and its Subsidiaries were,
as of the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), in
compliance with Section 6.09(a) and (b), and (iv) the (x) Pro Forma Total
Leverage Ratio shall be less than 5.76.25:1.00 and (y) Pro Forma Senior Secured
Leverage Ratio shall be less than 3.50:1.00, in each case as of the date of such
Restricted Payment and both before and immediately after giving effect to such
Restricted Payment (provided, that if, on the scheduled payment date of any
dividend that shall have been publicly declared by GEO, such Pro Forma Total
Leverage Ratio or such Pro Forma Senior Secured Leverage Ratio shall fail to be
less than the respective maximum level set forth in this clause (iv), GEO shall
not be prohibited from paying such dividend solely as a result of any such
failure, provided that GEO shall ensure that such Pro Forma Total Leverage Ratio
and such Pro Forma Senior Secured Leverage Ratio shall be less than such maximum
levels no later than, and on and as of, the 60th day following the payment of
such dividend) GEO and the Restricted Subsidiaries may make:

 

109



--------------------------------------------------------------------------------

(A) Restricted Payments that do not exceed, in the aggregate for any taxable
year of GEO, the greater of (1) the minimum amount required under the Code for
GEO to elect to be treated as a REIT or to maintain its REIT status once GEO has
elected to be treated as a REIT, plus an aggregate amount not to exceed the
minimum aggregate amount required to be paid as dividends by GEO solely to avoid
the imposition of federal or state income or excise Taxes on such amounts, in
each case, as determined in good faith by a Financial Officer of GEO and
evidenced by a certificate delivered to the Administrative Agent at the time
such Restricted Payment is made, and (2) 95% of the amount of Funds From
Operations for the immediately preceding four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b); and

(B) additional Restricted Payments during any fiscal year of GEO (commencing
with the 2013 fiscal year) (the “Subject Year”) in an aggregate amount that,
when taken together with all other Restricted Payments made pursuant to this
clause (B) during the Subject Year, shall not exceed in the aggregate
(1) $20,000,000, plus (2), commencing with the 2014 fiscal year, that portion of
any such $20,000,000 in allowable Restricted Payments for each preceding fiscal
year (commencing with the 2013 fiscal year) that shall not have been made during
such applicable preceding fiscal year, provided that in no event shall the
aggregate amount of such “carry-forward” allowance under this clause (2) for the
Subject Year exceed $20,000,000, plus (3) the aggregate amount of Net Available
Proceeds of Equity Issuances of GEO received during the Subject Year;

(b) at any time when GEO shall (x) not intend to be qualified as a REIT
(including as evidenced by, without limitation, any public disclosure to that
effect or the adoption of any resolution by GEO’s board of directors abandoning
or otherwise contradicting GEO’s intent to elect to be treated as a REIT) or
(y) once qualified as a REIT, cease to be qualified as a REIT for any reason
whatsoever, so long as no Default shall have occurred and be continuing or
result therefrom, GEO may declare and make Restricted Payments in any fiscal
year in an aggregate amount that, when taken together with all other Restricted
Payments made (or to be made as a result of a declaration thereof) during such
fiscal year, shall not exceed $25,000,000 in the aggregate; provided, that such
maximum annual aggregate amount shall be increased to $50,000,000 if, and only
in the event that, both before and immediately after giving effect to any such
Restricted Payment in excess of such $25,000,000 aggregate amount, the Pro Forma
Total Leverage Ratio shall be less than 5.05.50:1.00; provided, further that if,
on the scheduled payment date of any dividend on the capital stock of GEO that
shall have been publicly declared by GEO in compliance with this Section 6.05(b)
(provided, that such scheduled payment date shall be no later than the 60th day
following the public declaration thereof), the payment of such dividend on such
scheduled payment date shall be permitted hereunder if and to the extent the
payment thereof would have been permitted to be made on the date of such public
declaration of such dividend;

(c) Restricted Subsidiaries may make Restricted Payments to other Restricted
Subsidiaries or to GEO;

(d) GEO may declare and pay non-cash dividends with respect to its capital stock
payable in additional shares of common stock of GEO (it being understood that
such non-cash dividends may be paid concurrently with any other dividends
(including those payable in cash) otherwise expressly permitted to be declared
and made hereunder); and

 

110



--------------------------------------------------------------------------------

(e) GEO may make Restricted Payments pursuant to and in accordance with
customary stock option plans or other benefit plans established in the ordinary
course of business for directors, management, employees or consultants of GEO
and its Subsidiaries.

Section 6.06 Transactions with Affiliates. No Borrower will, nor will it permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrowers and the Restricted Subsidiaries not involving any other
Affiliate, (c) transactions expressly permitted to be undertaken with or for the
benefit of Affiliates by any of Sections 6.01, 6.03, and 6.04, and
(d) Restricted Payments permitted by Section 6.05.

Section 6.07 Restrictive Agreements. No Borrower will, nor will it permit any of
the Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of GEO or any Restricted Subsidiary
to create, incur or permit to exist any Lien upon any of its assets, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests on a pro rata basis in respect of
any class of Equity Interests of such Restricted Subsidiary; provided that:

(i) the foregoing shall not apply to (x) restrictions and conditions imposed by
any of the Senior Note Indentures, by law or by any Loan Document,
(y) restrictions and conditions existing on the date hereof identified on
Schedule 6.07 of the Disclosure Supplement (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) and (z) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;
and

(ii) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (y) customary provisions in leases and
other contracts restricting the assignment thereof and (z) customary
restrictions imposed on any real estate investment trust by the terms of
preferred stock issued by such real estate investment trust requiring the prior
payment of dividends to its holders of such preferred stock, provided that the
aggregate amount of such dividends payable on all such preferred stock
containing such restrictions held by Persons other than GEO and its Restricted
Subsidiaries shall not exceed $75,000 for any calendar year.

Section 6.08 Modifications of Certain Documents. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, consent to any modification,
supplement or waiver of any of the provisions of any of the Senior Note
Indentures without the consent of the Administrative Agent (not to be
unreasonably withheld), except for the addition of guarantors in accordance with
the terms of any of the Senior Note Indentures (provided that all such
guarantors shall be or immediately become Guarantors) and such other
modifications, supplements or waivers not materially adverse to the
Administrative Agent or the Lenders.

Section 6.09 Certain Financial Covenants.

(a) Total Leverage Ratio. GEO will not permit the Total Leverage Ratio on the
last day of any of GEO’s fiscal quarters to exceed 5.76.25:1.00.

 

111



--------------------------------------------------------------------------------

(b) Senior Secured Leverage Ratio. GEO will not permit the Senior Secured
Leverage Ratio on the last day of any of GEO’s fiscal quarters to exceed
3.50:1.00.

(c) Interest Coverage Ratio. GEO will not permit the ratio of (a) Adjusted
EBITDA for any period of four consecutive fiscal quarters to (b) Interest
Expense minus Interest Expense attributable to Indebtedness of Unrestricted
Subsidiaries and Other Consolidated Persons that is Non-Recourse to GEO and the
Restricted Subsidiaries for such four quarter period, to be less than 3.00 to
1.00.

Section 6.10 Limitations on Exchange and Issuance of Equity Interests. No
Borrower will, nor will it permit any of its Restricted Subsidiaries to, issue,
sell or otherwise dispose of any class or series of Equity Interests that, by
its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the occurrence of any event or the lapse of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part.

Section 6.11 Nature of Business. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, engage in any business other than a Permitted
Business.

Section 6.12 Impairment of Security Interest. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, take or omit to take any action,
which might or would have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the collateral
granted in favor of the Administrative Agent for the benefit of the Secured
Parties or grant to any Person (other than the Administrative Agent for the
benefit of itself and the other Secured Parties pursuant to the Security
Documents) any interest whatsoever in such collateral, except for Liens
permitted under Section 6.02 and asset sales permitted under Section 6.03.

Section 6.13 Payments and Prepayments of Certain Debt. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, cancel or forgive, make
any voluntary or optional payment or prepayment on, or redeem or acquire for
value (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of payment when
due) any Senior Notes; provided, however, notwithstanding the foregoing, (i) the
2021 Notes may be repurchased, redeemed, acquired or defeased, (ii) so long as
the Pro Forma Senior Secured Leverage Ratio is less than or equal to 2.50:1.00,
any of the Senior Notes may be repurchased, redeemed, acquired or defeased, and
(iii) any of the Senior Notes may be repurchased, redeemed, acquired or defeased
with the Net Available Proceeds of any Equity Issuance or with the proceeds of
any Indebtedness incurred to refinance all or any portion such Senior Notes that
is otherwise permitted pursuant to Section 6.01(b) or Section 6.01(h).

 

112



--------------------------------------------------------------------------------

Section 6.14 Australian Trustee.

(a) The Australian Trustee as Trustee. The Australian Trustee shall not resign
or retire as trustee of the Australian Trust or cause or permit any other Person
to become an additional trustee of the Australian Trust or take, or omit to take
any action, which might or would result in the retirement, removal or
replacement of the Australian Trustee as trustee of the Australian Trust, except
where (i) the Australian Trustee is replaced as trustee of the Australian Trust
by another wholly-owned Restricted Subsidiary of GEO incorporated in Australia
who shall have acceded to this Agreement in its capacity as trustee of the
Australian Trust and shall have expressly assumed, confirmed and reaffirmed its
continuing obligations as an Australian Borrower (and as the successor
Australian Trustee) under this Agreement, in each case pursuant to a joinder,
confirmation or other agreements or documentation in form and substance
satisfactory to the Administrative Agent, (ii) each Guarantor shall have
confirmed and reaffirmed that its Guarantee of, and grant of any Liens as
security for, the Obligations shall apply to such succeeding Person’s
obligations under this Agreement, in each case pursuant to a confirmation,
reaffirmation or other agreements or documentation in form and substance
satisfactory to the Administrative Agent, (iii) the condition described in
Section 4.01(p) shall have been satisfied with respect to such successor
Australian Trustee, (iv) no Default shall exists or would result therefrom,
(v) the representations and warranties set forth in Section 3.26 shall be true
and correct with respect to such successor Australian Trustee, (vi) the
interests of the Lenders will not be adversely affected in any material respect,
and (vii) the Administrative Agent shall have received a certificate executed by
the President, a Vice President or a Financial Officer of GEO certifying
compliance with the conditions set forth in the foregoing clauses (i) through
(vi) of this Section 6.14(a).

(b) The Australian Trust Instrument. Unless required by law, the Australian
Trustee shall not without the prior written consent of the Administrative Agent
do anything which results or could result in a variation of, or a supplement to,
the Australian Trust Instrument, in a way that results in, or could reasonably
be expected to result in, a Material Adverse Effect, or that adversely affects
or is likely to adversely affect its rights of indemnity or other rights to
apply, use or retain Australian Trust assets to satisfy its obligations arising
under or in connection with the Loan Documents, the transactions contemplated
therein, or the Credit Parties’ rights with respect to such rights.

(c) Preserving the Australian Trust. The Australian Trustee shall not take, or
omit to take any action, which results in or is reasonably likely to result in
(i) the termination or winding up of the Australian Trust, (ii) the resettlement
or vesting of any Australian Trust assets that is not permitted by the Loan
Documents or (iii) it being disqualified from holding Australian Trust assets.

(d) The Australian Trust Assets. The Australian Trustee shall not (i) acquire
any Australian Trust assets other than in the name of the Australian Trustee, or
(ii) mix the Australian Trust assets, or take, or omit to take any action, which
might or would result in the Australian Trust assets being mixed with other
property if that would restrict or impair in any way its rights of indemnity or
other rights to apply, use or retain Australian Trust assets to satisfy its
obligations arising under or in connection with the Loan Documents or the
transactions contemplated therein.

(e) Distributions, Redemptions and Remuneration.

(i) The Australian Trustee shall not make any distribution of Australian Trust
assets to the unit holders of the Australian Trust, or redeem units in the
Australian Trust, except (x) in the ordinary course of business where no Event
of Default is continuing or would result therefrom or (y) for any ratable
distribution to GEO, any Borrower, any Guarantor or GEO International Holdings,
LLC to the extent GEO, such Borrower, such Guarantor or GEO International
Holdings, LLC, as applicable, is at such time a unit holder of the Australian
Trust.

 

113



--------------------------------------------------------------------------------

(ii) The Australian Trustee shall not take any remuneration for itself out of
Australian Trust assets if and for so long as an Event of Default is continuing
or would result therefrom.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) any Borrower or any Australian Borrower, as applicable, shall fail to pay
any principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) any Borrower or any Australian Borrower, as applicable, shall fail to pay
any interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Section) payable by any Borrower or such
Australian Borrower, respectively, under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of GEO or
any of its Restricted Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a)(i), Section 5.03 (with respect to any
Borrower’s or, unless the Australian Borrower Resignation Date shall have
occurred, any Australian Borrower’s, respective existence), Section 5.08,
Section 5.09, Section 5.10 and Section 5.11(b) or in Article VI;

(e) GEO or any of its Restricted Subsidiaries shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Section) and such failure shall continue unremedied for a period of 30 or more
days after notice thereof has been given to GEO by the Administrative Agent;

(f) GEO or any of its Restricted Subsidiaries shall fail to make any payment of
principal or interest (regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace, cure or notice periods as originally in effect, without
regard to any extension of any such periods);

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the

 

114



--------------------------------------------------------------------------------

prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Indebtedness that
becomes due as a result of (x) the voluntary sale or transfer of property or
assets or any casualty in respect of property or assets or (y) the furnishing of
a notice of redemption or prepayment of such Indebtedness in connection with a
refinancing or replacement thereof permitted by Section 6.01 or Section 6.13;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of GEO or any of its Significant Subsidiaries or their respective debts,
or of a substantial part of their respective assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, liquidator, administrative receiver, administrator, compulsory
administrator, provisional liquidator, receiver and manager, controller (in the
case of appointments under Australian law, as defined in the Australian
Corporations Act) or similar official for GEO or any of its Significant
Subsidiaries or for a substantial part of their respective assets, and, in any
such case, such proceeding or petition shall continue undismissed for a period
of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) GEO or any of its Significant Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator, administrative receiver, administrator, compulsory administrator,
provisional liquidator, receiver and manager, controller (in the case of
appointments under Australian law, as defined in the Australian Corporations
Act) or similar official for GEO or any of its Significant Subsidiaries or for a
substantial part of their respective assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) GEO or any of its Significant Subsidiaries shall admit in writing its
inability to pay its debts as they become due; or, in the case of the Australian
Trustee, the Australian Trustee shall admit in writing its inability to pay all
Australian Trust debts as and when they become due and payable out of its own
assets (where it is obliged to do so) and Australian Trust assets;

(k) (i) one or more judgments for the payment of money in an aggregate amount
(excluding any portion thereof covered by insurance issued by a creditworthy
company that has admitted liability in respect thereof) in excess of $25,000,000
shall be rendered against GEO or any of its Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of GEO
or any of its Subsidiaries to enforce any such judgment, or (ii) a settlement of
any shareholder litigation or shareholder derivative action shall occur
requiring GEO and/or any of its Restricted Subsidiaries to make an aggregate
payment of money with respect to such shareholder litigation or such shareholder
derivative action (excluding any portion thereof covered by insurance issued by
a creditworthy company that has admitted liability in respect thereof) in excess
of $50,000,000;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of GEO and its Subsidiaries
in an aggregate amount exceeding $10,000,000 in any year;

 

115



--------------------------------------------------------------------------------

(m) any one or more Environmental Liability claims shall have been asserted
against GEO or any of its Restricted Subsidiaries; GEO and its Restricted
Subsidiaries would be reasonably likely to incur Environmental Liability as a
result thereof; and such Environmental Liability claims could be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect;

(n) a Change in Control shall occur; or

(o) any provision of this Agreement or any other Loan Document shall for any
reason cease to be valid and binding on GEO or any of its Subsidiaries party
thereto or any such Person shall so state in writing or the Liens created by the
Security Documents shall at any time not constitute a valid and perfected Lien
on the collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation or possession is required herein or therein)
in favor of the Administrative Agent, free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by any
Borrower; or

(p) unless the Australian Borrower Resignation Date shall have occurred, (i) the
Australian Trustee ceases to be the trustee of the Australian Trust or a new or
additional trustee of the Australian Trust is appointed or any step is taken by
a person with the power or standing to do so which could result in any of those
events (other than as permitted by Section 6.14(a)), (ii) the Australian Trustee
ceases to have enforceable rights of indemnity or other rights to apply, use or
retain Australian Trust assets to satisfy its obligations arising under or in
connection with the Loan Documents or the transactions contemplated thereby, or
such rights become subject to a limitation or obligation to make good or clear
accounts that is not permitted by the Loan Documents and where the aggregate
amount owed by the Australian Trustee exceeds A$25,000,000, (iii) the Australian
Trust terminates or is terminated, the unit holders of the Australian Trust
resolve to terminate or wind up the Australian Trust, an application or order is
sought or made by a person with the standing to do so in any court to wind up
the Australian Trust and the Australian Trustee does not, within 30 Business
Days of the date of any such relevant application or order, satisfy the Required
Lenders that such application or order is vexatious or otherwise without merit,
the Australian Trustee becomes obliged to terminate or wind up the Australian
Trust (whether under the Australian Trust Instrument or under applicable law) or
the winding up of the Australian Trust commences, (iv) a court decides, the
Australian Trustee concedes, or the Australian Trustee or any unit holder of the
Australian Trust alleges that the Australian Trust has not been fully or
properly constituted and, in the case of an allegation, the Australian Trustee
does not within 30 Business Days of the date of the allegation satisfy the
Required Lenders that the allegation is vexatious or otherwise without merit,
(v) an application or order is sought by a person with the standing to do so or
is made in any court for any Australian Trust assets to be brought into court or
administered by the court or under its control or for accounts to be taken in
respect of the Australian Trust and the Australian Trustee does not, within 30
Business Days of the date of any such relevant application or order, satisfy the
Required Lenders that such application or order is vexatious or otherwise
without merit, or (vi) the Australian Trustee ceases to be authorized under the
Australian Trust Instrument to hold in its name the Australian Trust assets or
to comply with its obligations in connection with the Loan Documents and the
transactions they contemplate as trustee of the Australian Trust.

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to GEO, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may

 

116



--------------------------------------------------------------------------------

thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

Section 7.02 Application of Payments.

(a) Anything herein to the contrary notwithstanding (but subject to
Section 7.02(b)), following the occurrence and during the continuance of an
Event of Default all payments received by the Administrative Agent (including
any payments received in respect of optional and mandatory prepayments under
Section 2.10) shall be applied as follows:

(i) first, to the payment to the Administrative Agent of its costs and expenses,
if any, of collection including reasonable out-of-pocket expenses of the
Administrative Agent and the fees and expenses of its agents and its counsel;

(ii) next, to the payment in full of the principal of and interest on the Loans
and to provide cover for all LC Exposure as specified in Section 2.05(k), in
each case ratably in accordance with the respective amounts thereof; and

(iii) finally, after the payment in full of the principal and interest on the
Loans and the provision of cover for all LC Exposure as specified in
Section 2.05(k), to GEO, or its successors or assigns, or as a court of
competent jurisdiction may direct.

(b) Anything herein or in any Security Document to the contrary notwithstanding,
following the occurrence and during the continuance of an Event of Default all
amounts received by the Administrative Agent pursuant to the Security Documents
shall be applied as follows:

(i) first, to the payment of the costs and expenses of the collection, sale or
other realization pursuant to the Security Documents, including reasonable
out-of-pocket costs and expenses of the Administrative Agent and the fees and
expenses of its agents and counsel, and all other expenses incurred and advances
made by the Administrative Agent in connection therewith;

(ii) next, to the payment in full of the Obligations, in each case (except to
the extent otherwise provided in Section 2.16) equally and ratably in accordance
with the respective amounts thereof then due and owing (for which purpose it is
acknowledged and agreed that any obligation then due and owing to deposit cash
cover in respect of outstanding Letters of Credit is an Obligation then due and
owing) or as the Secured Parties holding the same may otherwise agree; and

(iii) finally, to the payment to GEO, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the Collateral Account pursuant to Section 2.05(k) shall be applied first to the
LC Exposure outstanding from time to time and second to the other Obligations in
the manner provided above in this Section 7.02(b).

 

117



--------------------------------------------------------------------------------

ARTICLE VIII

AGENCY

Section 8.01 Administrative Agent. Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints BNP Paribas to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and the Borrowers
shall not have rights as a third party beneficiary of any of such provisions.

The Person serving as the Administrative Agent, the Person named the Lead
Arranger hereunder and each Person named a Co-Syndication Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, the
Lead Arranger or a Co-Syndication Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each Person serving or named as the Administrative Agent, the
Lead Arranger or a Co-Syndication Agent hereunder in such Person’s individual
capacity. Such Persons and their Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with GEO or any of its Subsidiaries or
other Affiliates as if such Person were not the Administrative Agent, the Lead
Arranger or a Co-Syndication Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to GEO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by GEO, a Lender or an Issuing
Lender.

 

118



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, amendment, renewal or extension of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and GEO. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
GEO, to appoint a successor, which shall be a bank with an office in the United
States of America. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify GEO and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to GEO and such Person remove
such Person as Administrative Agent and, in consultation with GEO, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

119



--------------------------------------------------------------------------------

With effect from the Resignation Effective Date or the Removal Effective Date,
as applicable (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired or removed)
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above) other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between GEO and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document,
agree to additional obligations being secured by all or substantially all of
such collateral (unless the Lien for such additional obligations shall be junior
to the Lien in favor of the other obligations secured by such Security Document,
in which event the Administrative Agent may consent to such junior Lien provided
that it obtains the consent of the Required Lenders thereto), alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of such
collateral or release all or substantially all of the Guarantors under the Loan
Documents from their Guarantee obligations thereunder, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property (and to release any such Guarantor) that is
the subject of a disposition of property permitted hereunder, a disposition to
which the Required Lenders have consented or the designation of any such
Guarantor as an Unrestricted Subsidiary pursuant to Section 5.09(d).
Notwithstanding the foregoing, the Lenders irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release (or
to confirm or further evidence the release of) any Subsidiary from its
obligations under the Loan Documents in accordance with the terms of the
applicable Loan Documents if such Person ceases to be a Restricted Subsidiary as
a result of a transaction permitted under the Loan Documents or a designation
pursuant to Section 5.09(d) (including, for the avoidance of doubt, if the
Australian Borrower Resignation Date shall have occurred, the Australian
Borrowers).

 

120



--------------------------------------------------------------------------------

Section 8.02 Hedge Counterparties and Cash Management Banks. Anything herein or
in any other Loan Document to the contrary notwithstanding, no Cash Management
Bank or Hedge Counterparty that obtains the benefits of any Collateral by virtue
of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its (or
its Affiliate’s) capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article VIII to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Cash Management Obligations or obligations under
Hedging Agreements of Hedge Counterparties unless the Administrative Agent has
received written notice of such Cash Management Obligations or obligations under
Hedging Agreements of Hedge Counterparties, as applicable, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Counterparty, as the case may be.

Section 8.03 Section 8.02 Lead Arranger; Co-Syndication Agents. Anything herein
or in any other Loan Document to the contrary notwithstanding, the Lead Arranger
and the Co-Syndication Agents are named as such for recognition purposes only,
and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that the Lead Arranger and each
Co-Syndication Agent shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent provided herein and in the other
Loan Documents. Without limitation of the foregoing, none of the Lead Arranger
or any Co-Syndication Agent, in their respective capacities as such, shall, by
reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, any Borrower or any other Person.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
9.01(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or e-mail, as follows:

 

  (i) if to the Borrowers:

The GEO Group, Inc.

One Park Place

621 NW 53rd Street

Suite 700

Boca Raton, Florida 33487

Attention: Brian Evans

Telephone No.: 561-999-7401

Telecopy No.: 561-999-7742

Email: bevans@geogroup.com  

 

121



--------------------------------------------------------------------------------

with copies to:

Akerman LLP

One Southeast Third Avenue, 25th Floor

Three Brickell City Centre

98 Southeast Seventh Street

Suite 1100

Miami, Florida 33131-1714

Attention: Stephen K. Roddenberry

Telephone No.: 305-374-5600

Telecopy No.: 305-374-5095

Email: stephen.roddenberry@akerman.com  

and

The GEO Group, Inc.

One Park Place

621 NW 53rd Street

Suite 700

Boca Raton, Florida 33487

Attention: John Bulfin, Esq.

Telephone No.: 561-622-5656

Telecopy No.: 561-691-6777

Email: jbulfin@geogroup.com  

 

  (ii) if to the Administrative Agent:

in the case of any Borrowing Request, notice of continuation/conversion, notice
of prepayment or other routine administrative notice, to:

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Jacqueline Douyon

Telephone No.: (212) 841-2166

Telecopy No.: (212) 841-2745

Email: dl.nyk_cov.middle.office@us.bnpparibas.com  

with copies to:

BNP Paribas RCC, Inc.

525 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Loan Servicing Department

Telephone No.: (514) 908-5755

Telecopy No.: (201) 616-7912

Email: dl.nyk.regional.agency@ca.bnpparibas.com

 

122



--------------------------------------------------------------------------------

in all other cases, to:

BNP Paribas

28th32nd Floor

787 Seventh Avenue

New York, New York 10019

Attention: Brendan HeneghanKevin Choi

Telephone No.: (212917)  841472-38854375

Telecopy No.: (212) 841-2868

Email: kevin.choi@us.bnpparibas.com  

with copies to:

BNP Paribas RCC, Inc.

525 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Loan Servicing Department

Telephone No.: (201) 850-6807

Telecopy No.: (201) 850-4020

Email: dl.nyk.regional.agency@ca.bnpparibas.com  

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said
Section 9.01(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or GEO may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
clause (i) of this sentence of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to GEO and the Administrative Agent).

 

123



--------------------------------------------------------------------------------

(d) Platform. Each Borrower and each Australian Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders and the
Issuing Lenders materials and/or information provided by, or on behalf of, the
BorrowersGEO, its Subsidiaries and the Other Consolidated Persons hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material nonpublic information with respect to the Borrowers or their
respective Subsidiaries or the respective securities of any of the foregoing
(collectively, “MNPI”) (each, a “Public Lender”). Each Borrower and each
Australian Borrower hereby agrees that (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (x) by marking Borrower Materials
“PUBLIC,” the Borrowers and the Australian Borrowers shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any MNPI for purposes of foreign or United States
Federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12(b)), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor,” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC,” unless GEO notifies the Administrative Agent promptly
that any such document contains MNPI: (i) the Loan Documents, (ii) notification
of changes in the terms of the Commitments or the Loans and (iii) all
information delivered pursuant to Section 5.01(a), (b) and (e).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
ANY COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS ON OR THROUGH THE
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH ANY
SUCH COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY BORROWER OR ANY OF THEIR
RESPECTIVE AFFILIATES, ANY CREDIT PARTY OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR ANY OF THEIR
AFFILIATES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN
A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

124



--------------------------------------------------------------------------------

Each Lender agrees that receipt of notice to it (as provided above) specifying
that the communications have been posted to the Platform shall constitute
effective delivery of such communications to such Lender for purposes of the
Loan Documents.

Section 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by Section 9.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall

(i) increase any Commitment of any Lender without the written consent of each
Lender directly affected thereby,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (in each case, for the avoidance
of doubt, excluding amendments to Section 2.10(b)(ii)), without the written
consent of each Lender directly affected thereby,

(iv) change Section 2.16(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby,

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

(vi) permit any subordination of the principal or interest on any Loan or the
obligation of the Borrowers to reimburse the Issuing Lender pursuant to
Section 2.05(f) for all LC Disbursements, without the prior written consent of
each Lender,

 

125



--------------------------------------------------------------------------------

(vii) release the Borrowers from their obligations under the Loan Documents
without the prior written consent of each Lender,

(viii) permit any assignment (other than as specifically permitted or
contemplated in this Agreement) of any of the Borrowers’ rights and obligations
hereunder without the prior written consent of each Lender,

(ix) release all or substantially all of the collateral granted in favor of the
Administrative Agent for the benefit of the Secured Parties or release any
Security Document (other than disposition of assets permitted pursuant to
Section 6.03 and as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the prior written consent
of each Lender,

(x) release all or substantially all of the Guarantors from their obligations
under the Guaranty Agreement without the prior written consent of each Lender,
except as expressly contemplated by any of the Loan Documents, or

(xi) change Section 2.10(b)(iii) or Section 7.02 or Section 5.4 of the
Collateral Agreement in a manner that would alter the application of payments
required thereby without the written consent of each Lender,

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or such Swingline Lender, as the case
may be.

(c) Amend and Extend. Notwithstanding anything contained herein to the contrary,
any amendment or modification that extends the date required for the payment of
principal of any Loan of any Class and/or the termination date for any
Commitment of any Class (which amendment or modification may but shall not be
required to include increasing the Applicable Rate for any Lender that agrees to
such extension for its Loans and/or Commitments of such Class (a “Consenting
Lender”)) shall require only the consents of (i) the Borrowers and the
Guarantors, (ii) such Consenting Lender, (iii) the Required Lenders of such
Class, (v) the Administrative Agent and (vi) if such Class includes Revolving
Credit Loans and/or Revolving Credit Commitments, each Issuing Lender and
Swingline Lender affected thereby. No such extension shall apply to any Loan or
any Commitment of any Lender that is not a Consenting Lender.

(d) Waivers of Certain Conditions. Anything in this Agreement to the contrary
notwithstanding, no waiver or modification of any provision of this Agreement
that has the effect (either immediately or at some later time) of enabling the
Borrowers to satisfy a condition precedent to the making of a Loan of any Class
shall be effective against the Lenders of such Class for purposes of the
Commitments of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification, and no waiver or modification of any
provision of this Agreement or any other Loan Document that could reasonably be
expected to adversely affect the Lenders of any Class in a manner that does not
affect all Classes equally shall be effective against the Lenders of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification.

 

126



--------------------------------------------------------------------------------

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers agree to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel (including
Special Counsel and local counsel in Australia and any other relevant
jurisdiction) for the Administrative Agent), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit, or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Lender
or any Lender (including the reasonable fees, charges and disbursements of one
primary outside counsel, one local counsel in each relevant jurisdiction as
reasonably required, and, in the case of an actual and potential conflict of
interest among the Administrative Agent and the Lenders (or among any of them),
one additional counsel to each group of similarly affected Lenders (taken as a
whole)) in connection with the enforcement or protection of its rights, whether
in any action, work-out, restructuring, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) and all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.

(b) Indemnification by the Borrowers. The Borrowers agree to indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each
Co-Syndication Agent, each Lender, each Swingline Lender, each Issuing Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) and any payments
that the Administrative Agent is required to make under any indemnity issued to
any bank to which remittances in respect of Accounts (as defined in the UCC), as
defined in the Collateral Agreement, are to be made, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of their respective Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if any Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

127



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), an Issuing
Lender or a Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or such Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Swingline Lender in connection
with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower or Australian Borrower shall assert, and each
Borrower and each Australian Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan, Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

Section 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with Section 9.04(b), (ii) by way of
participation in accordance with Section 9.04(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 9.04(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, each Issuing Lender,
each Swingline Lender, Participants, to the extent provided in Section 9.04(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, each Issuing Lender, each Swingline Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) to any Person; provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts; Resulting Commitments.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

128



--------------------------------------------------------------------------------

(B) in any case not described in Section 9.04(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of such specified date) shall
not be less than $5,000,000, in the case of any assignment in respect of a
Revolving Credit Commitment, $1,000,000, in the case of any assignment in
respect of an Incremental Term Loan Commitment, A$5,000,000 in the case of any
assignment in respect of an Australian LC Facility Commitment, in each case
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, GEO otherwise consents (each such consent not to be
unreasonably withheld or delayed).; and

(C) immediately after giving effect to any such assignment of Revolving Credit
Commitments and any concurrent assignment of Multicurrency Subfacility
Commitments, with respect to each of the assignor Lender and the assignee
Lender, (x) such Lender’s Multicurrency Subfacility Commitment shall not exceed
its Revolving Credit Commitment and (y) the sum of such Lender’s Revolving
Credit Exposure plus the outstanding principal amount of its Multicurrency
Subfacility Loans shall not exceed its Revolving Credit Commitment.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not (x) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of different
Classes of Commitments on a non-pro rata basis or (y) apply to rights and
obligations in respect of outstanding Competitive AUD LCs.

(iii) Required Consents. No consent shall be required for any assignment to a
Lender, an Affiliate of a Lender or an Approved Fund except to the extent
required by Section 9.04(b)(i)(B) and, in addition:

(A) the consent of GEO (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) a Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that GEO shall be deemed to have given its
consent ten days after the date a request therefor has been delivered by the
Administrative Agent unless such consent is expressly refused in writing by GEO
prior to such tenth day;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Credit Commitment, an Incremental Term Loan Commitment no part of
which has been utilized if such assignment is to a Person that is not a Lender
with a Commitment of such Class, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (y) an Incremental Term Loan Commitment which has
been utilized to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

129



--------------------------------------------------------------------------------

(C) the consent(s) of the relevant Issuing Lender(s) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);

(D) the consent of each Swingline Lender and each RCF LC Issuer shall be
required for any assignment in respect of the Revolving Credit Commitments; and

(E) the consent of each AUD LC Issuer shall be required for any assignment in
respect of the Australian LC Facility Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived in the sole
discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

(vi) No Assignment to Defaulting Lender. No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (vi).

(vii) Limitations on Assignments to GEO and its SubsidiariesAffiliates. No such
assignments shall be made to GEO or any of its Affiliates, except, solely with
respect to Term Loans, as otherwise provided below in this Section.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of GEO and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (viii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

130



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 9.04, so long
as no Default has occurred and is continuing or would result therefrom, each
Term Lender shall have the right at any time to sell, assign or transfer all or
a portion of the Term Loans owing to it to GEO (but not any Subsidiary of GEO)
on a non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Term Loan) pursuant to (x) one or more modified Dutch
auctions (each, an “Auction”) to repurchase all or any portion of the Term Loans
(provided that, (A) notice of the Auction shall be made to all Term Lenders and
(B) the Auction shall be conducted pursuant to such procedures which are
consistent with this Section 9.04(b) as the Auction Manager may establish and
otherwise reasonably acceptable to GEO, the Auction Manager, and the
Administrative Agent) or (y) open market purchases, in each case subject to the
following additional limitations: (A) with respect to all purchases made by GEO
pursuant to this Section 9.04(b), (I) GEO shall deliver to the Auction Manager,
if applicable, a certificate of the President, a Vice President or a Financial
Officer of GEO stating that no Default has occurred and is continuing or would
result from such purchase, (II) GEO shall not, directly or indirectly, use the
proceeds of any Revolving Credit Loans to acquire any Term Loan, (III) GEO shall
disclose in writing to the assigning Lender (prior to the entering into of an
Assignment and Assumption or other agreement in respect of such assignment) its
identity as the purchaser of such Term Loans, and (IV) the assigning Lender and
the Borrowers shall execute and deliver to the Auction Manager, if applicable,
an Assignment and Assumption; and (B) immediately upon the consummation of any
purchase by GEO pursuant to this Section 9.04(b), all Term Loans so repurchased
shall, without further action by any Person, be deemed cancelled for all
purposes and no longer outstanding (and may not be resold by GEO), for all
purposes of this Agreement and all other Loan Documents, including, but not
limited to (I) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (II) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (III) the determination of Required Lenders, or
for any similar or related purpose, under this Agreement or any other Loan
Document. In connection with any Term Loans purchased and cancelled pursuant to
this Section 9.04(b), Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be (x) entitled
to the benefits of Section 2.14, Section 2.15 and Section 9.03 and (y) obligated
pursuant to Section 2.17(g), in each case with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by GEO or any Lender at any reasonable time and from
time to time upon reasonable prior notice; provided, however, that no Borrower
nor the Administrative Agent shall be required to provide or grant access to any
Lender any information (including without limitation as to identity or amount or
percentage of credit exposure hereunder) about any other Lender.

 

131



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or any Borrower or any of the Borrowers’ respective Affiliates or Subsidiaries)
in all or a portion (provided that any such portion shall not be less than
$5,000,000, in the case of any participation in respect of a Revolving Credit
Commitment or Multicurrency Subfacility Commitment, $1,000,000, in the case of
any participation in respect of an Incremental Term Loan Commitment or
A$5,000,000, in the case of any participation in respect of an Australian LC
Facility Commitment) of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders, the Issuing Lenders and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would reduce the principal of or
the interest rate on any Loan or the obligation of the Borrowers to reimburse
any Borrowing, extend the term or increase the amount of the applicable
Commitment of such Lender, reduce the amount of any fees to which such
Participant is entitled, extend any scheduled payment date for principal of any
Loan or, except as expressly contemplated hereby or thereby, release
substantially all of the collateral granted in favor of the Administrative Agent
for the benefit of the Secured Parties, in any such case in a manner that would
affect such Participant. Subject to Section 9.04(e), the Borrowers agree that
each Participant shall be entitled to the benefits of Section 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.16(d)
as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, and such Lender shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. This
Section 9.04(d) shall be construed so that the Loans and other obligations
hereunder are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any other relevant or successor provisions of the Code or such
regulations).

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.13 and Section 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with GEO’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless GEO is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Sections 2.15(e) and (g) as though it were a Lender.

 

132



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance, amendment, renewal or extension of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Lender or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or been terminated. The provisions of Section 2.13,
Section 2.14, Section 2.15 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Lender Addendum.

(a) Counterparts; Integration; Effectiveness. This Agreement (and any amendment
hereto or waiver hereunder) may be executed in counterparts (and by different
parties hereto in different counterparts), including the Lender Addenda, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement (including the Lender Addenda) and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract between
and among the parties relating to the subject matter hereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or in “Portable Document Format” shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Lender Addendum. Each Lender executing this Agreement shall become a party
hereto by delivering to the Administrative Agent a Lender Addendum duly executed
by such Lender and each Borrower and, by executing its Lender Addendum, each
such Lender agrees to be bound by the provisions hereof with respect to the
Commitment set forth opposite its name in such Lender Addendum.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

133



--------------------------------------------------------------------------------

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of the Borrowers now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such Issuing Lender, irrespective of whether or
not such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (i) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender or their respective Affiliates may have. Each Lender and each
Issuing Lender agrees to notify GEO and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The BorrowersEach Borrower and each Australian
Borrower irrevocably and unconditionally submit, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or any Australian Borrower or any of its
respective properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower and each Australian Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.09(b). Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

134



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to a Borrower or one or more of their respective Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrowers hereby authorize
each Lender to share any information delivered to such Lender by any Borrower or
its respective Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such subsidiary
or affiliate, it being understood that any such subsidiary or affiliate
receiving such information shall be bound by the provisions of Section 9.12(b)
as if it were a Lender hereunder. Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Issuing Lenders and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of GEO or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Issuing Lender
or any Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than GEO.

 

135



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to the Borrowers
or any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by the Borrowers or any of their respective Subsidiaries; provided that, in the
case of information received from the Borrowers or any of their respective
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrowers and the
Australian Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001))Patriot Act,
such Lender may be required to obtain, verify and record information that
identifies the Borrowers, the Australian Borrowers and the Guarantors, which
information includes the name and address of the Borrowers, the Australian
Borrowers and the Guarantors and other information that will allow such Lender
to identify the Borrowers, the Australian Borrowers and the Guarantors in
accordance with said Patriot Act. Each Borrower and each Australian Borrower
hereby agree to provide and verify any such required information promptly
following the written request therefor by the Administrative Agent or any
Lender.

Section 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.

Section 9.15 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers and the Australian Borrowers under this Agreement
shall not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered. The obligation of the Borrowers and
any Australian Borrower in respect of any such sum due from them to the
Administrative Agent or any Lender hereunder or under any other Loan Document
(in this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be

 

136



--------------------------------------------------------------------------------

due; and the Borrowers and the Australian Borrowers hereby, as a separate
obligation and notwithstanding any such judgment, agree to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.

Section 9.16 Effect of Amendment and Restatement. As of the Second
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and Commitments and representations
and warranties made thereunder) except as such rights or obligations are amended
or modified hereby. The Existing Credit Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Credit Agreement not amended and restated in connection with
the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Credit Agreement contained herein
were set forth in an amendment to the Existing Credit Agreement in a customary
form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Credit Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto.

Section 9.17 Special Waiver. As of the date hereof (and with effect immediately
prior to the Second Restatement Effective Date on the date hereof), the Lenders
party hereto, which constitute the Required Lenders under (and as defined in)
the Existing Credit Agreement, hereby consent to waive any Default or Event of
Default directly or indirectly caused by (a) any non-compliance by GEO Community
Services, LLC (formerly known as Cornell Companies, LLC), a Delaware limited
liability company and a wholly-owned Domestic Subsidiary of GEO, with
Section 4.3 of the Collateral Agreement or Section 6.12 of the Existing Credit
Agreement, in each case solely with respect to such Subsidiary’s name change
effected most recently prior to the date hereof, (b) any representation or
warranty in or made pursuant to any Loan Document being incorrect solely on
account of such non-compliance or (c) any non-compliance by GEO with
Section 5.02(a) of the Existing Credit Agreement solely on account of any matter
or event described in the foregoing clauses (a) or (b). The waiver set forth in
this Section 9.17 shall be limited precisely as provided for herein and shall
not be deemed to be a waiver of any right, power or remedy of any Lender or the
Administrative Agent under, or a waiver of, consent to or modification of any
other term or provision of the Existing Credit Agreement, this Agreement or any
other Loan Document referred to therein or herein or of any transaction or
further or future action on the part of GEO or any of its Subsidiaries which
would require the consent of the Lenders or the Administrative Agent hereunder
or under any other Loan Document.

Section 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a

 

137



--------------------------------------------------------------------------------

conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Finance Document, or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[Signature Pages to Follow]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GEO GROUP, INC. By:  

 

Name:  

 

Title:  

 

GEO CORRECTIONS HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

BNP PARIBAS,

individually, as Lender, Swingline Lender, RCF LC Issuer, AUD LC Issuer and
Administrative Agent

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

139



--------------------------------------------------------------------------------

[SCHEDULE, EXHIBITS TO BE CIRCULATED UNDER SEPARATE COVER]